Exhibit 10.1

 

300 GALLERIA

ATLANTA

OFFICE LEASE AGREEMENT

 

TABLE OF CONTENTS

 

 

1.

Term and Possession.

 

2.

Monthly Rental.

 

3.

Tenant Allowance.

 

4.

Occupancy and Use.

 

5.

Compliance with Laws.

 

6.

Alterations.

 

7.

Repair/Maintenance.

 

8.

Liens.

 

9.

Assignment and Subletting.

 

10.

Insurance and Indemnification.

 

11.

Waiver of Subrogation.

 

12.

Service and Utilities.

 

13.

Estoppel Certificate.

 

14.

Holding Over and Short Term Extension.

 

15.

Subordination.

 

16.

Re-Entry by Landlord.

 

17.

Insolvency or Bankruptcy.

 

18.

Default and Remedies.

 

19.

Damage by Fire, Etc.

 

20.

Condemnation.

 

21.

Sale by Landlord.

 

22.

Right of Landlord to Perform.

 

23.

Surrender of Premises.

 

24.

Waiver.

 

25.

Notices.

 

26.

Certain Rights Reserved to the Landlord.

 

27.

Communicating Equipment.

 

28.

Successors and Assigns.

 

29.

Attorneys’ Fees.

 

30.

Corporate Authority.

 

31.

Signage

 

32.

Miscellaneous.

 

33.

General Reasonableness [Intentionally omitted].

 

34.

Quiet Enjoyment.

 

35.

Landlord’s Liability.

 

36.

Parking.

 

37.

No Estate.

 

38.

Lease Effective Date.

 

39.

Rules and Regulations.

 

40.

Health Club/ Food Service.

 

41.

Bond Lease

 

42.

Cessation of Services.

 

43.

Brokerage Commissions.

 

44.

Reciprocal Indemnification.

 

45.

Competing Tenants.

 

46.

Name of Building.

 

47.

Exculpation

 

 

 

Exhibit “A”

 

Rules and Regulations

 

Exhibit “B”

 

Estoppel Certificate

 

Exhibit “C”

 

Floor Plan of Demised Premises

 

Exhibit “D”

 

Cleaning Specifications

 

Exhibit “E”

 

Security Services

 

Exhibit “F”

 

Subordination Agreement, Acknowledgement of Lease Assignment, Estoppel,
Attornment and Non-Disturbance Agreement

 

Exhibit “G”

 

Parking Spaces

 

Exhibit “H”

 

Engineering Services

 

 

--------------------------------------------------------------------------------


 

THIS LEASE is made as of the 16th day of January, 2004 between 300 Galleria
Parkway Associates, a Texas limited partnership (hereinafter called “Landlord”)
and Worldspan, L.P., a Delaware limited partnership (hereinafter called
“Tenant”).

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
premises (hereinafter called “Premises”) shown on Exhibit “C” attached hereto
(shaded in blue) and made a part thereof, being located in Atlanta Galleria
Office Tower No. 300, a multistory office building (the “Building”) constructed
on a parcel of land (the “Property”) bounded by I-285 on the North, I-75 on the
East, U.S. 41 on the West and Akers Mill Road on the South.  Tenant’s Federal
Tax Identification Number is 43-1534250.

 

Premises:

Atlanta Galleria-Office Tower No. 300

 

 

300 Galleria Parkway

 

 

Atlanta, Cobb County, Georgia

 

 

Suite 2100

 

 

Square Feet:

278,532 total, comprised of:

 

 

Floor 3:

15,142 rentable square feet

 

 

Floor 4:

21,649 rentable square feet

 

 

Floor 5:

23,075 rentable square feet

 

 

Floor 10:

9,052 rentable square feet

 

 

Floor 11:

23,139 rentable square feet

 

 

Floor 14:

23,139 rentable square feet

 

 

Floor 15:

23,139 rentable square feet

 

 

Floor 16:

23,139 rentable square feet

 

 

Floor 17:

23,291 rentable square feet

 

 

Floor 18:

23,431 rentable square feet

 

 

Floor 19:

23,431 rentable square feet

 

 

Floor 20:

23,431 rentable square feet

 

 

Floor 21:

23,474 rentable square feet

 

 

 

 

 

 

Subject to adjustment as provided in Section 1(b) and Section 1(c) below

 


1.                                      TERM AND
POSSESSION.


 


(A)                                  THE TERM OF THE LEASE SHALL BE FOR ELEVEN
(11) YEARS (OR UNTIL SOONER TERMINATED AS HEREIN PROVIDED) (THE “LEASE TERM”),
BEGINNING ON JANUARY 1, 2004, AND TERMINATING ON DECEMBER 31, 2014, AS THE SAME
MAY BE EXTENDED AS SET FORTH IN SECTION 2(D) BELOW.


 


(B)                                 EXPANSION RIGHTS.


 


(I)                                     RIGHT OF FIRST REFUSAL - FLOORS 8, 9, 10
AND 12.  LANDLORD DOES HEREBY GRANT UNTO TENANT, UPON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, THE RIGHT OF FIRST REFUSAL (INDIVIDUALLY, AN “EXPANSION
OPTION” AND COLLECTIVELY, THE “EXPANSION OPTIONS”), EXERCISABLE AS HEREINAFTER
SET FORTH, COVERING ALL SPACE THAT BECOMES AVAILABLE (SUBJECT TO THE FOLLOWING
PROVISIONS AND TO ANY PRE-EXISTING RIGHTS CURRENTLY HELD BY ANOTHER TENANT OR
TENANTS IN THE BUILDING AS OF THE DATE OF THIS LEASE AND TO RENEWAL RIGHTS
GRANTED TO ANY FUTURE THIRD PARTY TENANTS ON THE 8TH, 9TH, 10TH AND 12TH FLOORS
OF THE BUILDING THAT WERE CONTAINED IN THE OFFERS BY SUCH THIRD PARTY TENANTS)
AFTER THE EXPIRATION OF ANY THIRD PARTY TENANT LEASE (A “THIRD PARTY LEASE”;
SUCH DATE OF EXPIRATION, A “THIRD PARTY LEASE EXPIRATION DATE”) ON THE 8TH, 9TH,
10TH, AND 12TH FLOORS OF THE BUILDING OR PORTIONS THEREOF (THE “EXPANSION
SPACE”).  TENANT SHALL NOT HAVE THE RIGHT TO EXERCISE AN EXPANSION OPTION, AND
LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE NOTICE AS PROVIDED IN SECTION
1(B)(II) BELOW, FOR A PERIOD OF SIX (6) MONTHS AFTER TENANT’S NOTICE OF ITS
EXERCISE OF A CONTRACTION OPTION IN ACCORDANCE WITH SECTION 1(C) BELOW, AND
FURTHER PROVIDED, HOWEVER, THAT IN THE EVENT TENANT, PRIOR TO THE CONTRACTION
DATE (AS DEFINED IN SECTION 1(C) BELOW) APPLICABLE TO TENANT’S EXERCISE OF A
CONTRACTION OPTION, EXERCISES AN EXPANSION OPTION, THEN IN SUCH EVENT THE PER
SQUARE FOOT MONTHLY RENTAL FOR SUCH EXPANSION SPACE SHALL IN NO EVENT BE LESS
THAN THE PER SQUARE FOOT MONTHLY RENTAL TENANT IS REQUIRED TO PAY AT ANY
CORRESPONDING POINT IN TIME PURSUANT TO SECTION 2(A) HEREOF.

 

--------------------------------------------------------------------------------


 


(II)           PROCEDURES FOR EXERCISE OF EXPANSION OPTION.

 

a.                                       If Landlord has received a bona fide
offer from another tenant for such Expansion Space (other than the tenant then
occupying such Expansion Space), Landlord shall provide Tenant a copy of such
offer, and Tenant shall have the option to lease such Expansion Space upon the
same terms and conditions as contained in such offer provided that in the event
the term of such bona fide offer shall extend past the term of this Lease, then
such term shall be modified (subject to Section 1(b)(v) below) to provide that
the term for such Expansion Premises shall be co-terminous with the Lease Term,
and any tenant improvement allowances, free rent/rent abatements or other
concessions contained in such bona fide third party offer shall be equitably
prorated.  If Tenant desires to exercise its Expansion Option pursuant to this
Section 1(b)(ii)a., Tenant must deliver written notice to Landlord within
fifteen (15) days after Tenant’s receipt of such third-party offer, and if
Tenant fails to deliver notice of Tenant’s desire to exercise such Expansion
Space, Tenant shall be deemed to have waived such Expansion Option with respect
to such Expansion Space.  If Tenant timely exercises its Expansion Option with
respect to such Expansion Space pursuant to this Section 1(b)(ii)a., Landlord
shall deliver such applicable Expansion Space to Tenant in accordance with the
terms of such bona fide third-party offer.  Tenant shall have no right to
exercise any Expansion Option with respect to less than all of the applicable
Expansion Space.  In no event shall Tenant’s rights under this Section
1(b)(ii)a. apply to an offer by a tenant to continue to lease such Expansion
Space then leased by such tenant, provided that nothing in this sentence shall
limit Tenant’s rights under Section 1(b)(ii)b. below.

 

b.                                      With respect to Expansion Space that is
occupied by a tenant who does not have a right of renewal, or who has waived its
right of renewal (by, for example, not exercising it within the required time
period), Landlord shall notify Tenant no later than one hundred eighty (180)
days prior to the Third Party Lease Expiration Date applicable to such Expansion
Space.  If Tenant desires to exercise its Expansion Option pursuant to this
Section 1(b)(ii)b., Tenant must deliver written notice to Landlord within thirty
(30) days after receipt of Landlord’s notice of the Third Party Lease Expiration
Date, and if Tenant fails to deliver notice of Tenant’s election to lease such
Expansion Space, Tenant shall be deemed to have waived such Expansion Option
with respect to such Expansion Space.  If Tenant timely exercises its Expansion
Option with respect to such Expansion Space pursuant to this Section 1(b)(ii)b.,
Landlord shall deliver such applicable Expansion Space to Tenant at the
expiration of the existing tenant’s term with respect to such Expansion Space,
or as otherwise agreed to by Landlord and Tenant.  Tenant shall have no right to
exercise any Expansion Option with respect to less than all of the applicable
Expansion Space.  Tenant’s Expansion Option pursuant to this Section 1(b)(ii)b.
shall be at the Market Rental Rate (as defined and determined as set forth
below) and for the remaining term of this Lease, and otherwise on the same terms
and conditions contained in this Lease.  Within thirty (30) days after Tenant’s
notice of its election to exercise the applicable Expansion Option pursuant to
this Section 1(b)(ii)b., Landlord shall provide Tenant with written notice of
Landlord’s estimate of the Market Rental Rate.  Within ten (10) days after
Tenant’s receipt of Landlord’s estimate of the Market Rental Rate, Tenant shall
indicate in writing its acceptance or rejection of such estimate, and, if
rejected, Landlord and Tenant shall negotiate in good faith for fifteen (15)
days to agree upon the Market Rental Rate.  If Landlord and Tenant shall fail to
agree upon the Market Rental Rate after such fifteen (15) day period, the Market
Rental Rate shall be determined in accordance with subsection (iv) below.

 

c.                                       Notwithstanding any provisions to the
contrary in this Lease, the Expansion Options set forth in Sections 1(b)(i) and
1(b)(ii) hereof shall apply, and may be exercisable by Tenant, only in the event
that Worldspan, L.P., or Worldspan, L.P.’s successor under a Permitted Transfer
(as hereinafter defined), is leasing and occupying all or a portion of the
Premises for the purpose of conducting business therein.

 


(III)                               NOTIFICATION AGREEMENT - VACANT SPACE IN
BUILDING.  FOR SO LONG AS TENANT HAS AT LEAST THREE (3) YEARS REMAINING ON ITS
LEASE TERM,

 

2

--------------------------------------------------------------------------------


 


INCLUDING ANY RENEWAL TERM THAT HAS BEEN EXERCISED BY TENANT, BUT EXCLUDING ANY
UNEXERCISED RENEWAL TERM, LANDLORD, UPON THE WRITTEN REQUEST OF TENANT, SHALL,
ON OR BEFORE JANUARY 15 OF EACH CALENDAR YEAR, MAKE TENANT AWARE OF ALL UNLEASED
SPACE IN THE BUILDING AND ALL SPACE THAT LANDLORD ANTICIPATES WILL BECOME
AVAILABLE FOR LEASE WITHIN SUCH CALENDAR YEAR AND THAT IS NOT THEN SUBJECT TO
(A) RIGHTS OF RENEWAL, (B) OPTIONS TO LEASE, OR (C) RIGHTS OF FIRST REFUSAL OR
SIMILAR RIGHTS GRANTED TO OTHERS (SUCH SPACE, THE “NOTIFICATION SPACE”).  TENANT
SHALL THEN HAVE THE RIGHT TO IDENTIFY IN WRITING TO LANDLORD WITHIN THIRTY (30)
DAYS AFTER LANDLORD’S NOTICE TO TENANT OF ANY OF SUCH NOTIFICATION SPACE THAT
TENANT WOULD CONSIDER LEASING, AND, IN SUCH EVENT, LANDLORD SHALL FOR A PERIOD
OF THIRTY (30) DAYS THEREAFTER NEGOTIATE IN GOOD FAITH WITH TENANT AS TO
TENANT’S LEASING OF SUCH IDENTIFIED NOTIFICATION SPACE.


 


(IV)                              DETERMINATION OF MARKET RENTAL RATE.  IF
LANDLORD AND TENANT CANNOT AGREE ON THE MARKET RENTAL RATE WITHIN THE TIME
PERIOD ESTABLISHED PURSUANT TO SECTION 1(B)(II)B. ABOVE OR SECTION 1(D) BELOW,
THEY SHALL EACH APPOINT A QUALIFIED BROKER (AS HEREINAFTER DEFINED) WITHIN TEN
(10) DAYS OF THEIR FAILURE TO AGREE, AND SUBMIT TO EACH OTHER AND THEIR
RESPECTIVE QUALIFIED BROKERS THEIR RESPECTIVE FINAL ESTIMATES OF THE MARKET
RENTAL RATE.  THE TWO QUALIFIED BROKERS SHALL TOGETHER SELECT A THIRD QUALIFIED
BROKER WITHIN TEN (10) DAYS OF THEIR APPOINTMENTS, AND THE MAJORITY OF THE THREE
QUALIFIED BROKERS SHALL SELECT WHICH OF EITHER LANDLORD’S OR TENANT’S ESTIMATE
OF THE MARKET RENTAL RATE MOST ACCURATELY REFLECTS THE TRUE MARKET RENTAL RATE,
WHICH DECISION SHALL BE FINAL AND BINDING UPON THE PARTIES HERETO.  IN THE EVENT
THE LANDLORD’S OR TENANT’S QUALIFIED BROKERS CANNOT AGREE UPON THE THIRD
QUALIFIED BROKER, THEN THEY SHALL APPLY TO THE THEN PRESIDENT OF THE ATLANTA
BOARD OF REALTORS FOR THE SELECTION OF THE THIRD QUALIFIED BROKER WHO MEETS ALL
OF THE QUALIFICATIONS SET FORTH HEREIN, WHICH SELECTION SHALL BE MADE WITHIN
FIFTEEN (15) DAYS AFTER SUCH APPLICATION.  THE QUALIFIED BROKER SELECTED BY THE
PRESIDENT OF THE ATLANTA BOARD OF REALTORS SHALL BE A PERSON WHO HAS NOT
PREVIOUSLY ACTED IN ANY CAPACITY FOR EITHER PARTY, ITS AFFILIATES OR LEASING
AGENTS.  TO THE EXTENT NOT INCONSISTENT WITH THE FOREGOING, THE ARBITRATION
PROCEDURE SHALL BE GOVERNED BY THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  EACH PARTY SHALL PAY THE COST AND EXPENSES OF ITS OWN SELECTED
QUALIFIED BROKER AND SHALL SHARE EQUALLY IN THE COSTS AND EXPENSES OF THE THIRD
QUALIFIED BROKER.  FOR THE PURPOSES OF THIS LEASE, THE “MARKET RENTAL RATE”
SHALL MEAN THE ARM’S LENGTH FAIR MARKET ANNUAL BASE RENTAL RATE PER RENTABLE
SQUARE FOOT UNDER LEASES AND AMENDMENTS ENTERED INTO ON OR ABOUT THE DATE ON
WHICH THE RATE IS BEING DETERMINED HEREUNDER (WHICH MARKET RENTAL RATE SHALL
ALSO INCLUDE ANNUAL OR OTHER PERIODIC ESCALATIONS THEREOF, IF ANY, DETERMINED IN
A MANNER CONSISTENT WITH THIS ARTICLE).  THE DETERMINATION OF THE MARKET RENTAL
RATE SHALL TAKE INTO ACCOUNT ANY MATERIAL ECONOMIC DIFFERENCES BETWEEN THE TERMS
OF THIS LEASE AND ANY COMPARISON LEASE OR AMENDMENT, SUCH AS RENT ABATEMENTS,
CONSTRUCTION COSTS, EXISTING IMPROVEMENTS AND OTHER CONCESSIONS AND THE MANNER,
IF ANY, IN WHICH THE LANDLORD UNDER ANY SUCH LEASE IS REIMBURSED FOR OPERATING
EXPENSES AND TAXES.  THE DETERMINATION OF THE MARKET RENTAL RATE SHALL ALSO TAKE
INTO CONSIDERATION ALL OTHER RELEVANT FACTORS, INCLUDING, WITHOUT LIMITATION,
SIZE OF LEASED PREMISES, TENANT’S CREDITWORTHINESS, WHETHER A BROKERAGE
COMMISSION IS PAYABLE BY LANDLORD AND THE LOCATION AND/OR FLOOR LEVEL WITHIN THE
BUILDING.  ALL COMPARABLE VALUATION FIGURES USED BY THE QUALIFIED BROKERS SHALL
UTILIZE COMPARABLES FROM COMPARABLE BUILDINGS IN THE GALLERIA PROJECT (AS
HEREINAFTER DEFINED).  AS USED HEREIN, A “QUALIFIED BROKER” SHALL MEAN A
COMMERCIAL REAL ESTATE BROKER WITH NO LESS THAN TEN (10) YEARS EXPERIENCE
VALUING AND LEASING CLASS “A” COMMERCIAL OFFICE REAL ESTATE, WITH NO LESS THAN
THE LAST SIX (6) YEARS OF WHICH BEING CONDUCTED IN THE ATLANTA, GEORGIA AREA.


 


(V)                                 ADDITIONAL SPACE PART OF PREMISES.  THE
EXPANSION SPACE OR NOTIFICATION SPACE LEASED PURSUANT TO THIS SECTION 1(B) SHALL
BECOME A PART OF THE PREMISES AND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, SHALL
BE SUBJECT TO THE PROVISIONS OF THIS LEASE APPLICABLE THERETO, WITHOUT ANY
MODIFICATIONS THERETO AND THE TERM SHALL COMMENCE FOR SUCH AS SPECIFICALLY SET
FORTH IN THIS SECTION 1(B).   TENANT SHALL NOT BE CONSIDERED TO HAVE UTILIZED
SUCH SPACE FOR THE PURPOSE OF GENERAL OFFICE USE SOLELY AS THE RESULT OF
CONSTRUCTION OF LEASEHOLD IMPROVEMENTS OR INSTALLING FURNISHINGS OR FIXTURES IN
SUCH SPACE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL
LANDLORD BE REQUIRED TO LEASE EXPANSION SPACE OR NOTIFICATION SPACE TO TENANT
PURSUANT TO THIS SECTION 1(B) FOR A LEASE TERM OF LESS THAN THREE (3) YEARS.


 


(VI)                              SUBSTITUTION FOR EXPANSION SPACE.  IN THE
EVENT TENANT HAS EXERCISED ANY CONTRACTION OPTION PURSUANT TO SECTION 1(C) BELOW
AND SUBSEQUENTLY EXERCISED AN EXPANSION OPTION FOR AN ENTIRE FLOOR IN THE
BUILDING, LANDLORD SHALL HAVE THE RIGHT TO SUBSTITUTE FOR SUCH FULL FLOOR
EXPANSION SPACE AN ENTIRE FLOOR OF CONTRACTION SPACE, AND IN SUCH EVENT THIS
LEASE SHALL BE DEEMED TO BE AUTOMATICALLY REVISED TO REFLECT SUCH SUBSTITUTION.

 

3

--------------------------------------------------------------------------------


 


(C)                                  CONTRACTION.  SO LONG AS THERE IS NO EVENT
OF DEFAULT THEN EXISTING, LANDLORD HEREBY GRANTS TO TENANT AND TENANT SHALL HAVE
THE RIGHT AND OPTIONS (EACH, A “CONTRACTION OPTION”) ON THE DATES SET FORTH
BELOW (EACH, A “CONTRACTION DATE”), TO REDUCE THE SIZE OF THE PREMISES AS
FOLLOWS:


 

Date of Contraction

 

Square Feet

 

Floor

December 31, 2004

 

24,431 RSF

 

18th Floor

December 31, 2005

 

24,431 RSF

 

17th Floor

December 31, 2006

 

23,291 RSF

 

16th Floor

December 31, 2007

 

23,139 RSF

 

15th Floor

December 31, 2008

 

23,139 RSF

 

14th Floor

December 31, 2009

 

23,139 RSF

 

19th Floor

 

Tenant shall exercise such rights to reduce the size of the Premises, if at all,
by (i) providing Landlord with written notice of Tenant’s election to reduce the
size of the Premises at least twelve (12) months prior to the applicable
Contraction Date and (ii) specifying in such notice the applicable floor or
floors of the Premises (in accordance with the following provisions of this
Section 1(c) to be eliminated from the Premises (the “Contraction Space”) and
the location of such space (the remaining Premises as reduced by the Contraction
Space, herein called the “Premises”).

 

The Contraction Space shall be determined by applying the following rules:

 


(I)                                     TENANT’S CONTRACTION OPTIONS SHALL BE
CUMULATIVE IN THE EVENT THAT TENANT DOES NOT EXERCISE A CONTRACTION OPTION IN
ANY YEAR.  AS A POINT OF CLARIFICATION, IN THE EVENT TENANT DOES NOT EXERCISE
THE CONTRACTION OPTION EFFECTIVE ON DECEMBER 31, 2004 FOR THE 18TH FLOOR, IT MAY
CONTRACT ON DECEMBER 31, 2005 BY BOTH THE 18TH AND 17TH FLOORS.  FURTHER AS AN
EXAMPLE, IN THE EVENT NO FLOORS HAVE BEEN CONTRACTED PURSUANT TO THIS SECTION
2(C) BY DECEMBER 31, 2008, THEN TENANT SHALL HAVE THE OPTION OF CONTRACTING ALL
SIX (6) FLOORS EFFECTIVE DECEMBER 31, 2009 BY PROVIDING NOTICE BY DECEMBER 31,
2008.


 


(II)                                  TENANT SHALL ELECT EACH CONTRACTION OPTION
IN FULL FLOOR INCREMENTS ONLY BEGINNING WITH THE 18TH FLOOR AND PROCEEDING IN
THE FOLLOWING ORDER ONLY:  17TH FLOOR, 16TH FLOOR, 15TH FLOOR, 14TH FLOOR AND
19TH FLOOR; AND


 


(III)                               ON OR BEFORE THE APPLICABLE CONTRACTION
DATE, TENANT SHALL REIMBURSE LANDLORD FOR ANY UNAMORTIZED COMMISSIONS, AS OF THE
APPLICABLE CONTRACTION DATE, PAID BY LANDLORD (SUCH AMOUNT TO BE AMORTIZED OVER
10 YEARS COMMENCING JANUARY 1, 2005 AT AN INTEREST RATE OF 9% PER ANNUM) AND
ATTRIBUTABLE TO SUCH CONTRACTION SPACE.


 

Upon the giving of a contraction notice by Tenant, this Lease shall terminate
with respect to the portion of the Contraction Space eliminated therefrom as a
result of such reduction at 11:59 p.m. on the applicable Contraction Date as
fully and completely as if such date were the date herein originally fixed for
the expiration of the Term with respect to such space, and Tenant shall remain
liable for all obligations and undertakings of Tenant under this Lease through
such Contraction Date; provided, however, that as of such Contraction Date the
Monthly Rental and Tenant’s Prorata Share of Operating Expenses shall be
recalculated to reflect the resulting reduced size of the Premises. 
Notwithstanding the foregoing, Tenant may revoke a contraction notice pursuant
to this Section 1(c) by giving written notice to Landlord on or before the
Contraction Date applicable to such proposed contraction, and, in such event,
such revocation shall apply to all portions of the Contraction Space that were
covered by such proposed contraction except for such portions of the Contraction
Space as to which Landlord has entered into a lease or leases with one or more
third parties as of the date Landlord receives such notice of revocation from
Tenant.

 


(D)                                 OPTION TO RENEW OR EXTEND.  TENANT IS HEREBY
GRANTED AND SHALL HAVE, IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT
THE TIME, TWO (2) SEPARATE OPTIONS OF FIVE (5) YEARS EACH (INDIVIDUALLY, A
“RENEWAL TERM” AND COLLECTIVELY, THE “RENEWAL TERMS”) TO RENEW OR EXTEND THE
LEASE TERM (INDIVIDUALLY, A “RENEWAL OPTION” AND COLLECTIVELY, THE “RENEWAL
OPTIONS”) WITH RESPECT TO ALL OF THE PREMISES THEN LEASED.  THE FIRST RENEWAL
TERM SHALL COMMENCE AT THE EXPIRATION OF THE INITIAL TERM OF THIS LEASE AND THE
SECOND RENEWAL TERM SHALL COMMENCE AT THE EXPIRATION OF THE PRIOR RENEWAL TERM. 
TENANT SHALL EXERCISE ITS RENEWAL OPTIONS NOT LATER THAN EIGHTEEN (18) MONTHS
PRIOR TO THE EXPIRATION OF THE INITIAL TERM OR THE EXPIRATION OF THE PRIOR
RENEWAL TERM, AS THE CASE MAY BE.  IF TENANT FAILS TO GIVE THE AFORESAID NOTICE
FOR ANY GIVEN RENEWAL OPTION WITHIN THE TIME PERMITTED, THEN TENANT’S RIGHTS
WITH RESPECT TO SUCH RENEWAL OPTION AND ALL FUTURE RENEWAL OPTIONS, IF ANY,
SHALL AUTOMATICALLY TERMINATE.  EACH SUCH RENEWAL SHALL BE UPON ALL OF THE TERMS
AND CONDITIONS OF THIS LEASE EXCEPT AS HEREINAFTER PROVIDED WITH RESPECT TO THE
MONTHLY RENTAL PAYABLE UNDER SECTION 2(A) OF THIS LEASE.  WITHIN THIRTY (30)
DAYS OF

 

4

--------------------------------------------------------------------------------


 


LANDLORD’S RECEIPT OF TENANT’S NOTICE, LANDLORD MUST DELIVER TO TENANT A RENEWAL
TERM PROPOSAL WHICH SHALL CONTAIN LANDLORD’S GOOD FAITH DETERMINATION OF THE
MARKET RENTAL RATE FOR THE APPLICABLE RENEWAL TERM.  IF TENANT SHALL DISPUTE
LANDLORD’S PROPOSED MARKET RENTAL RATE, AND IF LANDLORD AND TENANT SHALL
THEREAFTER FAIL TO AGREE UPON THE MARKET RENTAL RATE WITHIN THE FIFTEEN (15) DAY
PERIOD FOLLOWING DELIVERY OF LANDLORD’S RENEWAL TERM PROPOSAL, THE MARKET RENTAL
RATE SHALL BE DETERMINED IN ACCORDANCE WITH SUBSECTION 1(B)(IV) ABOVE.


 


(E)                                  PREMISES “AS IS”.  TENANT ACCEPTS THE
PREMISES IN THEIR “AS IS” CONDITION AND AS SATISFACTORY FOR TENANT’S USE. 
LANDLORD SHALL HAVE NO OBLIGATION TO MAKE ANY ADDITIONAL IMPROVEMENTS OR
ALTERATIONS TO THE PREMISES EXCEPT AS OTHERWISE PROVIDED HEREIN.


 


2.                                      MONTHLY RENTAL.


 


(A)                                  TENANT SHALL PAY TO LANDLORD THROUGHOUT THE
TERM OF THIS LEASE IN ADVANCE ON THE FIRST DAY OF EACH MONTH DURING EVERY YEAR
OF THE TERM HEREBY DEMISED IN LAWFUL MONEY OF THE UNITED STATES, WITHOUT
DEDUCTION OR OFFSET EXCEPT AS EXPRESSLY SET FORTH HEREIN, TO LANDLORD OR TO SUCH
OTHER FIRM AS LANDLORD MAY FROM TIME TO TIME DESIGNATE IN WRITING RENT (THE
“MONTHLY RENTAL”) AS FOLLOWS:


 


(I)                                     FOR THE PERIOD COMMENCING JANUARY 1,
2004 AND CONTINUING THROUGH DECEMBER 31, 2004, TENANT SHALL PAY TO LANDLORD
ANNUAL RENTAL OF $5,297,678.64 PAYABLE IN EQUAL MONTHLY RENTAL INSTALLMENTS OF
$441,473.22, REFLECTING A PER SQUARE FOOT RENTAL RATE OF $19.02.


 


(II)                                  FOR THE PERIOD COMMENCING JANUARY 1, 2005
AND CONTINUING THROUGH DECEMBER 31, 2005, TENANT SHALL PAY TO LANDLORD ANNUAL
RENTAL OF $3,367,451.88 PAYABLE IN EQUAL MONTHLY RENTAL INSTALLMENTS OF
$280,620.99, REFLECTING A PER SQUARE FOOT RENTAL RATE OF $12.09.


 


(III)                               FOR EACH SUBSEQUENT YEAR OF THE TERM OF THIS
LEASE, COMMENCING JANUARY 1, 2006, THE ANNUAL MONTHLY RENTAL PAYABLE SHALL BE
INCREASED BY MULTIPLYING SAID MONTHLY RENTAL PAYABLE IN THE PRECEDING CALENDAR
YEAR BY ONE HUNDRED TWO PERCENT (102%), AND THE PRODUCT SO ACHIEVED SHALL BE THE
MONTHLY RENTAL FOR THE CURRENT YEAR.  THIS PROCESS AND RENTAL INCREASE SHALL BE
ACCOMPLISHED FOR EACH SUBSEQUENT YEAR OF THIS LEASE AND ANY OPTION, RENEWAL OR
EXTENSION OF THIS LEASE AND SHALL BE ADJUSTED FOR ANY EXERCISED EXPANSION SPACE,
NOTIFICATION SPACE OR CONTRACTION SPACE ADDED TO OR SUBTRACTED FROM THE
PREMISES.  THE PER SQUARE FEET MONTHLY RENTAL FOR SUBSEQUENT LEASE YEARS AS
CALCULATED IN ACCORDANCE WITH THIS SUBSECTION, CALCULATED USING THE SQUARE
FOOTAGE OF THE PREMISES AS OF THE DATE OF THIS LEASE (278,532) PRIOR TO THE
EXERCISE OF ANY EXPANSION OPTION OR CONTRACTION OPTION OR THE TAKING OF ANY
NOTIFICATION SPACE, SHALL BE AS FOLLOWS:


 

Lease Year

 

Rent PRSF

 

Annual Rent

 

Monthly Rental

January 1, 2006 - December 31, 2006

 

$

12.33 PRSF

 

$

3,434,299.56

 

$

 286,191.63

January 1, 2007 - December 31, 2007

 

$

12.58 PRSF

 

$

3,503,932.56

 

$

 291,994.38

January 1, 2008 - December 31, 2008

 

$

12.83 PRSF

 

$

3,573,565.56

 

$

 297,797.13

January 1, 2009 - December 31, 2009

 

$

13.09 PRSF

 

$

3,645,983.88

 

$

 303,831.99

January 1, 2010 - December 31, 2010

 

$

13.35 PRSF

 

$

3,718,402.20

 

$

 309,866.85

January 1, 2011 - December 31, 2011

 

$

13.62 PRSF

 

$

3,793,605.84

 

$

 316,133.82

January 1, 2012 - December 31, 2012

 

$

13.89 PRSF

 

$

3,868,809.48

 

$

 322,400.79

January 1, 2013 - December 31, 2013

 

$

14.17 PRSF

 

$

3,946,798.44

 

$

 328,899.87

January 1, 2014 - December 31, 2014

 

$

14.45 PRSF

 

$

4,024,787.40

 

$

 335,398.95

 


(IV)                              UNTIL NOTIFIED OTHERWISE, TENANT SHALL SUBMIT
ALL PAYMENTS TO THE FOLLOWING ADDRESS:


 

300 Galleria Parkway Associates

Post Office Box 930906

Atlanta, Georgia 31193-0906 or

 


(V)                                 TENANT MAY USE THE ELECTRONIC FUND TRANSFER
METHOD AND WIRE RENTAL PAYMENTS TO:


 

Account Name:             300 Galleria Parkway Associates, LP

Bank Name:                            Wachovia National Bank

Atlanta, GA

Routing & Transit:     061000227

Account Number:                       2052700181275

 

5

--------------------------------------------------------------------------------


 

Tenant must notify Landlord of wire using one of the following methods:  fax to
Childress Klein Properties, Attn:  Vicki Smith, (770) 859-1299 or e-mail:  to
Vicki_Smith@childressklein.com.  Wiring instructions are subject to change upon
notification of Landlord.  If this Lease commences or ends on a day other than
the first day of a calendar month, the Monthly Rental for the fractional month
shall be appropriately prorated.

 


(B)           TENANT RECOGNIZES THAT LATE PAYMENT OF ANY RENT OR OTHER SUM DUE
HEREUNDER FROM TENANT TO LANDLORD WILL RESULT IN ADMINISTRATIVE EXPENSE TO
LANDLORD, THE EXTENT OF WHICH ADDITIONAL EXPENSE IS EXTREMELY DIFFICULT AND
ECONOMICALLY IMPRACTICAL TO ASCERTAIN.  TENANT THEREFORE AGREES THAT IF RENT OR
ANY OTHER PAYMENT DUE HEREUNDER FROM TENANT TO LANDLORD REMAINS UNPAID FIVE (5)
DAYS AFTER SAID AMOUNT IS DUE, THE AMOUNT OF SUCH UNPAID RENT OR OTHER PAYMENT
SHALL BE INCREASED BY A LATE CHARGE TO BE PAID TO LANDLORD BY TENANT IN AN
AMOUNT EQUAL TO TWO AND ONE-HALF PERCENT (2.5%) OF THE AMOUNT OF THE DELINQUENT
RENT OR OTHER PAYMENT.  THE AMOUNT OF THE LATE CHARGE TO BE PAID TO LANDLORD BY
TENANT FOR ANY MONTH SHALL BE COMPUTED ON THE AGGREGATE AMOUNT OF DELINQUENT
RENTS AND OTHER PAYMENTS, INCLUDING ALL ACCRUED LATE CHARGES THEN OUTSTANDING,
AND SHALL BE DEEMED TO BE RENTAL FOR ALL PURPOSES HEREUNDER.  TENANT AGREES THAT
SUCH AMOUNT IS A REASONABLE ESTIMATE OF THE LOSS AND EXPENSE TO BE SUFFERED BY
LANDLORD AS A RESULT OF SUCH LATE PAYMENT BY TENANT AND MAY BE CHARGED BY
LANDLORD TO DEFRAY SUCH LOSS AND EXPENSE.  THE PROVISIONS OF THIS PARAGRAPH IN
NO WAY RELIEVE TENANT OF THE OBLIGATION TO PAY RENT OR OTHER PAYMENTS ON OR
BEFORE THE DATE ON WHICH THEY ARE DUE, NOR DO THE TERMS OF THIS PARAGRAPH IN ANY
WAY AFFECT LANDLORD’S REMEDIES PURSUANT TO PARAGRAPH 18 OF THIS LEASE IN THE
EVENT SAID RENT OR OTHER PAYMENT IS UNPAID AFTER THE DATE DUE.


 


(C)           RENT ABATEMENT.  PROVIDED NO EVENT OF DEFAULT EXISTS, LANDLORD
SHALL ABATE ALL MONTHLY RENTAL AND TENANT’S PRORATA SHARE OF OPERATING EXPENSES
PAYABLE FOR THE FOLLOWING MONTHS.  THE APPLICABLE ABATEMENT AMOUNT, SUBJECT TO
ADJUSTMENTS AS HEREINAFTER PROVIDED, SHALL BE CALCULATED BY MULTIPLYING THE
TOTAL SQUARE FOOTAGE OF THE PREMISES BY THE FOLLOWING PER SQUARE FOOT RENTAL
RATES:


 

Abatement Month

 

Abated Rent PRSF

February, 2004

 

$2.30 per rentable square foot

February, 2005

 

$1.73 per rentable square foot

February, 2006

 

$1.78 per rentable square foot

February, 2008

 

$1.86 per rentable square foot

 

During the entirety of each such month, no Monthly Rental or Tenant’s Prorata
Share of Operating Expenses shall be due from Tenant, provided that Landlord and
Tenant shall make adjustments for any rents so abated in excess of or in
deficiency of actual rental which is due in such month determined after
calculating Tenant’s Prorata Share of actual Operating Expenses in accordance
with subsection 2(d) below, and further provided that in no event shall such
abatement result in any cash payment required by Landlord to Tenant, it being
the intent of Landlord and Tenant that any amounts owing from Landlord to Tenant
after such adjustments shall instead be credited against the next monthly
payment of Tenant’s Prorata Share of Operating Expenses due from Tenant.

 


(D)           IN ADDITION TO THE RENT PROVIDED FOR ABOVE, TENANT SHALL PAY AS
ADDITIONAL RENT HEREUNDER TENANT’S PRORATA SHARE AS HEREINAFTER DEFINED AND AS
FURTHER PROVIDED BELOW; PROVIDED, HOWEVER, THAT LANDLORD AND TENANT ACKNOWLEDGE
AND AGREE THAT THE PROVISIONS OF TENANT’S CURRENT LEASE FOR THE PREMISES, DATED
AS OF DECEMBER 6, 1995, AS AMENDED (THE “CURRENT LEASE”), REGARDING THE
DEFINITION AND CALCULATION OF OPERATING EXPENSES ARE INCORPORATED HEREIN AND,
NOTWITHSTANDING THAT THE CURRENT LEASE IS OTHERWISE SUPERSEDED BY THIS LEASE,
SHALL, DURING THE CALENDAR YEAR 2004 ONLY, AND ONLY IN THE EVENT THAT THE
PROVISIONS OF THE CURRENT LEASE REGARDING CALCULATION OF OPERATING EXPENSES
DIFFER FROM THE PROVISIONS OF THIS SECTION 2(D), CONTROL OVER THE PROVISIONS OF
THIS SECTION 2(D), SO THAT THE OPERATING EXPENSES AS DETERMINED UNDER THIS LEASE
FOR CALENDAR YEAR 2004 SHALL IN ALL EVENTS BE THE SAME AS THE OPERATING EXPENSES
FOR SUCH YEAR AS WOULD BE DETERMINED UNDER THE CURRENT LEASE:


 


(I)            AS USED HEREIN, THE TERM “TENANT’S PRORATA SHARE” SHALL MEAN THE
OPERATING EXPENSES FOR THE PERIOD (PRORATED IN THE CASE OF PARTIAL YEARS) FROM
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NET RENTABLE AREA
OF THE PREMISES, WHICH AS OF THE COMMENCEMENT DATE HEREOF IS 278,532 AND THE
DENOMINATOR OF WHICH SHALL BE 425,540.


 


(II)           DESCRIPTION OF OPERATING EXPENSES.  FOR THE PURPOSES OF THIS
LEASE, “OPERATING EXPENSES” SHALL MEAN ALL ACTUAL EXPENSES, COSTS AND
DISBURSEMENTS OF EVERY KIND AND NATURE (SUBJECT TO THE LIMITATIONS AND
EXCLUSIONS SET FORTH HEREIN), COMPUTED ON THE ACCRUAL BASIS, INCURRED OR PAID IN
CONNECTION WITH THE OWNERSHIP, MANAGEMENT, OPERATION, REPAIR AND MAINTENANCE OF
THE BUILDING, INCLUDING BUT NOT LIMITED TO, BUT WITHOUT DUPLICATION, THE
FOLLOWING:

 

6

--------------------------------------------------------------------------------


 

A.                                       BUILDING PERSONNEL COSTS, INCLUDING,
BUT NOT LIMITED TO, SALARIES, WAGES, FRINGE BENEFITS, SOCIAL SECURITY TAXES AND
OTHER DIRECT AND INDIRECT COSTS OF SENIOR PROPERTY MANAGER, ENGINEERING MANAGER,
BUILDING MANAGERS, ACCOUNTING MANAGER, CONSTRUCTION MANAGER, PROMOTIONS MANAGER,
SECURITY MANAGER, AND EACH DEPARTMENT’S SUPPORTING PERSONNEL AND ADMINISTRATIVE
ASSISTANTS, ENGINEERS, CONSTRUCTION DEPARTMENT, SUPERINTENDENTS, WATCHMEN,
PORTERS AND ANY OTHER PERSONNEL ENGAGED IN THE OPERATION AND MAINTENANCE OF THE
GALLERIA PROJECT AND ASSOCIATED OVERHEAD;

 

B.                                      THE REASONABLE COST OF ALL SUPPLIES,
TOOLS, EQUIPMENT AND MATERIALS USED IN THE OPERATION, MANAGEMENT, MAINTENANCE,
REPAIR AND ACCESS CONTROL OF THE BUILDING;

 

C.                                       THE COST OF ALL UTILITIES FOR THE
BUILDING, INCLUDING BUT NOT LIMITED TO THE COST OF ELECTRICITY, GAS, WATER,
SEWER SERVICES AND POWER FOR HEATING, LIGHTING, AIR CONDITIONING AND
VENTILATING;

 

D.                                      THE COST OF ALL MAINTENANCE AND SERVICE
AGREEMENTS FOR THE BUILDING AND THE EQUIPMENT THEREIN, INCLUDING BUT NOT LIMITED
TO SECURITY SERVICE, GARAGE OPERATORS, WINDOW CLEANING, ELEVATOR MAINTENANCE,
HVAC MAINTENANCE, JANITORIAL SERVICE, WASTE RECYCLING SERVICE, LANDSCAPING
MAINTENANCE AND REASONABLE AND CUSTOMARY LANDSCAPING REPLACEMENT;

 

E.                                       THE REASONABLE COST OF REPAIRS AND
GENERAL MAINTENANCE OF THE BUILDING, ANY REASONABLE COSTS INCURRED IN ORDER TO
COMPLY WITH ANY LAW, STATUTE, ORDINANCE OR GOVERNMENTAL REGULATION, RULE OR
REQUIREMENT NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED OR PROMULGATED, AND
ANY REASONABLE COSTS INCURRED IN ORDER TO COMPLY WITH THE REQUIREMENT OF ANY
INSURER OR MORTGAGEE WHERE SUCH REQUIREMENTS CONCERN SAFETY OR STRUCTURAL
FEATURES OF THE BUILDING AND ARE COMMERCIALLY REASONABLE IN LIGHT OF
REQUIREMENTS GENERALLY IMPOSED IN THE INSURANCE OR REAL ESTATE LENDING
INDUSTRIES WITH REGARD TO BUILDINGS SIMILAR TO THE BUILDING;

 

F.                                         THE COST OF ANY CAPITAL IMPROVEMENTS
OR REPAIRS AMORTIZED OVER SUCH REASONABLE PERIOD COMMENCING AFTER COMPLETION OF
SUCH IMPROVEMENTS OR REPAIRS AS LANDLORD REASONABLY DETERMINES (THE AMORTIZATION
PERIOD SELECTED BY LANDLORD SHALL REFLECT THE USEFUL LIFE, IN ACCORDANCE WITH
INDUSTRY STANDARDS, OF THE IMPROVEMENT OR REPAIR) TOGETHER WITH INTEREST ON THE
UNAMORTIZED BALANCE AT THE PRIME RATE AT THE TIME OF SUCH CAPITAL IMPROVEMENTS
OR REPAIRS (I) WHICH ARE REQUIRED TO REPLACE EXISTING ITEMS WHICH HAVE WORN OUT,
PROVIDED, HOWEVER, THAT LANDLORD REASONABLY DEMONSTRATES THAT THE REPLACEMENT OF
SUCH WORN OUT ITEMS IS NECESSARY AND MORE COST-EFFECTIVE THAN THE CONTINUOUS
REPAIR OF SUCH WORN OUT ITEMS; (II) WHICH ARE REQUIRED TO REFURBISH THE LOBBY
AREA OF THE BUILDING OR OTHER COMMON AREAS IN ORDER TO MAINTAIN THE BUILDING AT
THE THEN CURRENT STANDARDS FOR FIRST-CLASS OFFICE BUILDING COMPLEXES; OR (III)
WHICH ARE REQUIRED UNDER ANY GOVERNMENTAL LAWS OR REGULATIONS;

 

G.                                      THE PREMIUMS OF ALL INSURANCE, INCLUDING
CASUALTY, RENTAL ABATEMENT AND LIABILITY INSURANCE APPLICABLE TO THE BUILDING
AND LANDLORD’S PERSONAL PROPERTY USED IN CONNECTION THEREWITH (WITH THE PREMIUMS
OF ALL BLANKET OR UMBRELLA POLICIES BEING EQUITABLY ALLOCATED BETWEEN ALL OF THE
BUILDINGS INSURED THEREBY, INCLUDING THE COSTS OF REPAIRS AND RESTORATIONS IN
ACCORDANCE WITH SECTION 19 OF THIS LEASE, BUT ONLY TO THE EXTENT OF THE
REASONABLE DEDUCTIBLE AMOUNTS UNDER POLICIES MAINTAINED BY LANDLORD AS PROVIDED
IN SECTION 10 HEREOF;

 

H.                                      THE COST OF TRASH AND GARBAGE REMOVAL,
AIR QUALITY AUDITS, VERMIN EXTERMINATION, AND SNOW, ICE AND DEBRIS REMOVAL;

 

I.                                          THE REASONABLE COST OF LEGAL AND
ACCOUNTING SERVICES INCURRED BY LANDLORD IN CONNECTION WITH THE MANAGEMENT,
MAINTENANCE, OPERATION AND REPAIR OF THE BUILDING, EXCLUDING (A) THE OWNER’S OR
LANDLORD’S GENERAL ACCOUNTING, SUCH AS PARTNERSHIP OR LIMITED LIABILITY COMPANY
STATEMENTS AND TAX RETURNS, AND (B) LEGAL EXPENSES ARISING OUT OF THE
NEGOTIATION, INTERPRETATION OR ENFORCEMENT OF THIS LEASE OR ANY OTHER LEASE OR
AGREEMENT PURSUANT TO WHICH LANDLORD LEASES SPACE IN THE BUILDING TO ANY THIRD
PARTY AND THE ENFORCEMENT OF THE PROVISIONS OF ANY SUCH LEASE OR AGREEMENT;

 

7

--------------------------------------------------------------------------------


 

J.                                          ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL OR OTHER CHARGES, GENERAL OR SPECIAL, ORDINARY OR EXTRAORDINARY,
FORESEEN OR UNFORESEEN (INCLUDING, BUT NOT LIMITED TO, COMMUNITY IMPROVEMENT
DISTRICT ASSESSMENTS), WHICH ARE LEVIED, ASSESSED, OR OTHERWISE IMPOSED AGAINST
THE GALLERIA PROJECT, STREET LIGHTS, PERSONAL PROPERTY OR RENTS, OR ON THE RIGHT
OR PRIVILEGE OF LEASING THE GALLERIA PROJECT, COLLECTING RENTS THEREFROM OR
PARKING VEHICLES THEREON, BY ANY FEDERAL, STATE, COUNTY, OR MUNICIPAL GOVERNMENT
OR BY ANY SPECIAL SANITATION DISTRICT OR BY ANY OTHER GOVERNMENTAL OR
QUASI-GOVERNMENTAL ENTITY THAT HAS TAXING OR ASSESSMENT AUTHORITY, AND ANY OTHER
TAXES AND ASSESSMENTS, TOGETHER WITH ANY INTEREST AND PENALTIES THEREON,
ATTRIBUTABLE TO THE GALLERIA PROJECT OR ITS OPERATION (HEREIN COLLECTIVELY
CALLED THE “IMPOSITIONS”), BUT EXCLUSIVE OF FEDERAL, STATE AND LOCAL INCOME
TAXES OF LANDLORD, INHERITANCE TAXES, ESTATE TAXES, GIFT TAXES, TRANSFER TAXES,
EXCESS PROFIT TAXES AND ANY TAXES IMPOSED IN LIEU OF SUCH TAXES.  IF AT ANY TIME
DURING THE LEASE TERM, THE PRESENT METHOD OF TAXATION OR ASSESSMENT SHALL BE SO
CHANGED THAT THE WHOLE OR ANY PART OF THE IMPOSITIONS NOW LEVIED, ASSESSED OR
IMPOSED ON REAL ESTATE AND THE IMPROVEMENTS THEREON SHALL BE DISCONTINUED AND AS
A SUBSTITUTE THEREFOR, OR IN LIEU OF AND IN ADDITION THEREOF, TAXES,
ASSESSMENTS, LEVIES, IMPOSITIONS OR CHARGES SHALL BE LEVIED, ASSESSED AND/OR
IMPOSED WHOLLY OR PARTIALLY AS A CAPITAL LEVY OR OTHERWISE ON THE RENTS RECEIVED
FROM THE GALLERIA PROJECT OR THE RENTS RESERVED HEREIN OR ANY PART THEREOF, THEN
SUCH SUBSTITUTE OR ADDITIONAL TAXES, ASSESSMENTS, LEVIES, IMPOSITIONS OR
CHARGES, TO THE EXTENT SO LEVIED, ASSESSED OR IMPOSED, SHALL BE DEEMED TO BE
INCLUDED WITHIN THE IMPOSITIONS AND THE OPERATING EXPENSES.  TENANT WILL BE
RESPONSIBLE FOR AD VALOREM TAXES ON ITS PERSONAL PROPERTY AND ON THE VALUE OF
THE LEASEHOLD IMPROVEMENTS IN THE PREMISES TO THE EXTENT THE SAME EXCEED
BUILDING STANDARD ALLOWANCES (AND IF THE TAXING AUTHORITIES DO NOT SEPARATELY
ASSESS TENANT’S LEASEHOLD IMPROVEMENTS, LANDLORD MAY MAKE A REASONABLE
ALLOCATION OF THE AD VALOREM TAXES ALLOCATED TO THE GALLERIA PROJECT TO GIVE
EFFECT TO THIS SENTENCE).  LANDLORD SHALL, IN A COMMERCIALLY REASONABLE MANNER,
ANNUALLY NEGOTIATE WITH THE APPROPRIATE AD VALOREM TAXING OFFICIALS AND/OR
APPEAL THE AMOUNT OF AD VALOREM TAXES ASSESSED AGAINST THE BUILDING IN AN EFFORT
TO MINIMIZE THE AD VALOREM TAXES PAYABLE WITH RESPECT TO THE BUILDING.  IF ANY
TAXES PAID BY LANDLORD AND PREVIOUSLY INCLUDED IN OPERATING EXPENSES ARE
REFUNDED, AND PROVIDED NO EVENT OF DEFAULT UNDER THE LEASE HAS OCCURRED AND IS
CONTINUING, AND LANDLORD HAS NOT OTHERWISE GIVEN TENANT A CREDIT FOR TENANT’S
PROPORTIONATE SHARE OF SUCH REFUND, AND TENANT PAID TENANT’S PRORATA SHARE OF
OPERATING EXPENSES FOR THE PERIOD TO WHICH SUCH REFUND RELATES, LANDLORD SHALL
PROMPTLY PAY TENANT AN AMOUNT EQUAL TO THE AMOUNT OF SUCH REFUND (LESS THE
REASONABLE EXPENSES INCURRED BY LANDLORD IN OBTAINING SUCH REFUND) MULTIPLIED BY
TENANT’S PROPORTIONATE SHARE IN EFFECT FOR THE PERIOD TO WHICH SUCH REFUND
RELATES;

 

K.                                       THE COST IN MAINTAINING AND OPERATING
COMMON FACILITIES WITHIN THE BUILDING TO INCLUDE ROADWAYS, LOADING DOCKS,
UTILITY LINES, PIPES, WIRES, CABLES, AND OTHER UTILITY FACILITIES, STORM AND
SANITARY SEWERS, CULVERTS, DRAINS, AND MANHOLES, LANDSCAPING, CORRIDORS,
ELEVATORS, ENTRANCES, EXITS, BUILDING STANDARD RESTROOMS AND STAIRWELLS;

 

L.                                          THE ACTUAL RENTAL PAYABLE FOR THE
MANAGEMENT OFFICE FOR THE BUILDING; PROVIDED HOWEVER, THAT THE RENT FOR SUCH
OFFICE SPACE SHALL NOT EXCEED FAIR MARKET VALUE RENT FOR SUCH SPACE, DETERMINED
AT THE TIME THE OBLIGATION FOR THE PAYMENT OF SUCH RENT WAS CREATED, AND
PROVIDED FURTHER THAT THE SIZE OF SUCH MANAGEMENT OFFICE SHALL NOT EXCEED THE
SIZE REASONABLY NECESSARY FOR MANAGEMENT OF THE BUILDING;

 

M.                                    TO THE EXTENT ANY COSTS ARE INCURRED FOR
THE BENEFIT OF A FACILITY OR OTHER PROPERTY OTHER THAN THE BUILDING (INCLUDING,
BUT NOT LIMITED TO, OTHER OFFICE BUILDINGS IN THE GALLERIA OFFICE PROJECT
BOUNDED BY I-285 ON THE NORTH, I-75 ON THE EAST, U.S. 41 ON THE WEST AND AKERS
MILL ROAD ON THE SOUTH (THE “GALLERIA PROJECT”)), REASONABLE COSTS FAIRLY AND
EQUITABLY CALCULATED SHALL BE ALLOCATED TO THE BUILDING AND SUCH OTHER FACILITY
OR OTHER PROPERTY.  TO THE EXTENT COSTS ARE INCURRED RELATIVE TO PERSONNEL WHO
DEVOTE THEIR TIME TO MORE THAN THE BUILDING, THE COSTS SHALL BE EQUITABLY
ALLOCATED;

 

N.                                      THE COST OF TENANT APPRECIATION OR
PROMOTION EVENTS EXCEPT TO THE EXTENT THE TENANT ELECTS NOT TO PARTICIPATE IN
SUCH EVENTS;

 

8

--------------------------------------------------------------------------------


 

O.                                      THE BUILDING’S PRORATA SHARE OF ALL
ASSESSMENTS, COSTS, EXPENSES OR OTHER CHARGES IMPOSED UPON THE BUILDING AND/OR
BUILDING PURSUANT TO THE COMMON AREA MAINTENANCE AGREEMENT DATED JULY 7, 1985,
AS AMENDED, RELATING TO THE GALLERIA PROJECT AND ALL ASSESSMENTS (IF ANY)
ASSESSED AGAINST THE GALLERIA PROJECT DURING THE LEASE TERM PURSUANT TO ANY
PROTECTIVE COVENANTS, EASEMENTS AGREEMENTS OR COMMON AREA MAINTENANCE AGREEMENTS
NOW OR HEREAFTER OF RECORD AGAINST THE GALLERIA PROJECT; AND

 

P.                                      REASONABLE SEASONAL EXPENSES.

 


(III)                              EXCLUSIONS FROM OPERATING EXPENSES.  FOR
PURPOSES OF THIS LEASE, AND NOTWITHSTANDING ANYTHING IN ANY OTHER PROVISION OF
THIS LEASE TO THE CONTRARY, “OPERATING EXPENSES” SHALL NOT INCLUDE THE
FOLLOWING:


 

A.                                       COSTS (INCLUDING PERMIT, LICENSE AND
INSPECTION FEES) INCURRED IN RENOVATING, IMPROVING, PAINTING OR DECORATING FOR
ANY OTHER TENANT SPACE IN THE BUILDING;

 

B.                                      ANY TENANT WORK PERFORMED OR ALTERATION
OF SPACE LEASED TO TENANT OR OTHER TENANTS OR OCCUPANTS OF THE BUILDING,
INCLUDING COSTS OF WAGES, SALARIES AND OTHER COSTS RELATED THERETO AND COSTS OF
SPACE PLANNING FOR SUCH SPACE, WHETHER SUCH WORK, ALTERATION OR SPACE PLANNING
IS PERFORMED FOR THE INITIAL OCCUPANCY BY SUCH TENANT OR OCCUPANT OR THEREAFTER;

 

C.                                       ANY CASH OR OTHER CONSIDERATION PAID BY
LANDLORD ON ACCOUNT OF, WITH RESPECT TO OR IN LIEU OF THE TENANT WORK OR
ALTERATIONS DESCRIBED IN SUBSECTION 2(D)(III)B. ABOVE;

 

D.                                      GROUND RENT;

 

E.                                       ANY DEPRECIATION OR AMORTIZATION
ALLOWANCE OR EXPENSE, OR OTHER COSTS OF CAPITAL IMPROVEMENTS OR REPLACEMENTS,
OTHER THAN FOR THE AMORTIZATION OF CAPITAL IMPROVEMENTS OR REPAIRS AS PERMITTED
IN SECTION 2(D)(II)F. ABOVE;

 

F.                                         ANY CHARITABLE OR POLITICAL
CONTRIBUTIONS;

 

G.                                      COSTS OF ENFORCEMENT (INCLUDING
ARBITRATION) OF AGREEMENTS PURSUANT TO WHICH LANDLORD LEASES SPACE IN THE
BUILDING TO ANY THIRD PARTIES;

 

H.                                      PRINCIPAL, INTEREST OR OTHER COSTS
ASSOCIATED WITH ANY INDEBTEDNESS OR ANY COSTS OF FINANCING OR REFINANCING THE
BUILDING, BUILDING EQUIPMENT, OR BUILDING IMPROVEMENTS, REPLACEMENTS, OR
REPAIRS, INCLUDING, WITHOUT LIMITATION ANY MORTGAGE, EXCEPT AS PROVIDED IN
SUBSECTION 2(D)(II)F. ABOVE;

 

I.                                          COMPENSATION PAID TO OFFICERS,
EXECUTIVES OR ADMINISTRATIVE PERSONNEL OF LANDLORD ABOVE THE LEVEL OF THE SENIOR
PROPERTY MANAGER;

 

J.                                          LEASING OR BROKERAGE COMMISSIONS,
ADVERTISING AND MARKETING EXPENSES OR FOR ANY TENANT IMPROVEMENT WORK;

 

K.                                       LEGAL FEES OR OTHER PROFESSIONAL
CONSULTING FEES (INCLUDING WITHOUT LIMITATION ARCHITECTURAL OR ENGINEERING FEES
AND EXPENSES), ARISING OUT OF THE CONSTRUCTION OF THE IMPROVEMENTS ON THE LAND
OR THE NEGOTIATION, PREPARATION OR ENFORCEMENT OF THE PROVISIONS OF ANY LEASE
PURSUANT TO WHICH LANDLORD LEASES SPACE IN THE BUILDING TO ANY THIRD PARTIES,
INCLUDING THIS LEASE, OR THE FINANCING OR REFINANCING OF THE BUILDING;

 

L.                                          TAXES AND ASSESSMENTS IMPOSED ON THE
PERSONAL PROPERTY OF THE TENANTS OF THE BUILDING;

 

M.                                    THE COST OF REPAIRS INCURRED BY REASON OF
FIRE OR OTHER CASUALTY OR CONDEMNATION; PROVIDED, HOWEVER, OPERATING EXPENSES
SHALL INCLUDE COMMERCIALLY REASONABLE DEDUCTIBLE AMOUNTS UNDER POLICIES
MAINTAINED BY LANDLORD AS PROVIDED IN SECTION 10(B) HEREOF;

 

9

--------------------------------------------------------------------------------


 

N.                                      THE COST OF ANY WORK OR SERVICES
PERFORMED FOR HVAC OR ELECTRICITY SUPPLIED SOLELY TO ANY TENANT OF THE BUILDING
WHICH SHALL EXCEED THE GREATER OF THE COST OF THE STANDARD AMOUNT OR LEVEL OF
SUCH WORK, SERVICE, ELECTRICITY OR HVAC AVAILABLE OR FURNISHED TO OTHER TENANTS
IN THE BUILDING OR THE COST OF THE AMOUNT OR LEVEL OF WORK, SERVICES,
ELECTRICITY OR HVAC MADE AVAILABLE BY LANDLORD TO TENANT UNDER THIS LEASE;

 

O.                                      “TAKEOVER EXPENSES” (I.E., EXPENSES
INCURRED BY LANDLORD WITH RESPECT TO SPACE LOCATED IN ANOTHER BUILDING OF ANY
KIND OR NATURE IN CONNECTION WITH THE LEASING OF SPACE IN THE BUILDING);

 

P.                                      ANY AMOUNTS PAYABLE BY LANDLORD BY WAY
OF INDEMNITY OR FOR DAMAGES OR WHICH CONSTITUTE A FINE, INTEREST, OR PENALTY,
INCLUDING INTEREST OR PENALTIES FOR ANY LATE PAYMENTS OF OPERATING COSTS, EXCEPT
FINES, INTEREST OR PENALTIES WITH RESPECT TO AD VALOREM TAXES ON THE BUILDING
WHICH MAY BE ASSESSED IN CONNECTION WITH A GOOD FAITH APPEAL OF SUCH TAXES BY
LANDLORD (WHICH FINES, INTEREST OR PENALTIES MAY BE INCLUDED IN OPERATING
EXPENSES);

 

Q.                                      ANY IMPROVEMENTS INSTALLED OR WORK
PERFORMED OR ANY OTHER COST OR EXPENSE INCURRED BY LANDLORD IN ORDER TO COMPLY
WITH THE REQUIREMENTS FOR THE OBTAINING OR RENEWAL OF A CERTIFICATE OF OCCUPANCY
FOR THE BUILDING OR ANY SPACE THEREIN, EXCEPT AS PROVIDED IN SUBSECTION
2(D)(II)F. ABOVE;

 

R.                                         THE COST OF REPAIRING AND/OR
REPLACING BUILDING COMPONENTS THAT FAIL TO THE EXTENT THE COSTS OF SUCH REPAIR
OR REPLACEMENT ARE PAID PURSUANT TO ANY APPLICABLE WARRANTY (OR WOULD BE PAID
BUT FOR LANDLORD’S FAILURE TO USE COMMERCIALLY REASONABLE EFFORTS (AFTER
CONSIDERING ALL RELEVANT FACTORS, INCLUDING THE ABILITY OF A PARTY TO PAY OR
PERFORM) TO COLLECT ANY SUCH COSTS OR TO HAVE SUCH WORK PERFORMED UNDER ANY SUCH
WARRANTY);

 

S.                                       ANY COSTS OR EXPENSES (INCLUDING FINES,
PENALTIES, INTEREST AND LEGAL FEES) INCURRED DUE TO THE VIOLATION OF OR FAILURE
TO TIMELY COMPLY BY LANDLORD, OR ANY TENANT OR OTHER OCCUPANT OF THE BUILDING,
WITH THE TERMS AND CONDITIONS OF ANY LEASE PERTAINING TO THE BUILDING OR ANY
LEGAL REQUIREMENT;

 

T.                                         COSTS OF ANY TESTING FOR, OR CLEANUP,
CONTAINMENT, ABATEMENT, REMOVAL OR REMEDIATION OF HAZARDOUS SUBSTANCES, THE
PRESENCE OF WHICH IS THE RESULT OF THE WILLFUL MISCONDUCT OR NEGLIGENCE OF
LANDLORD (OR LANDLORD’S AGENTS, EMPLOYEES OR INVITEES) OR ANY OTHER TENANT IN
THE BUILDING, AND THE COSTS OF TESTING FOR, OR CLEAN UP, CONTAINMENT, ABATEMENT,
REMOVAL OR REMEDIATION OF, ANY CONDITIONS ON THE LAND EXISTING PRIOR TO TENANT’S
FIRST OCCUPANCY OF ANY SPACE IN THE BUILDING;

 

U.                                      SO LONG AS NOT CAUSED BY TENANT OR
TENANT’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, CONTRACTORS, LICENSEES,
INVITEES, OR REPRESENTATIVES, THE COST OF CORRECTING ANY CONDITIONS IN OR AT THE
BUILDING WHICH ARE IN VIOLATION OF APPLICABLE CODES AS OF THE DATE OF THE
ISSUANCE OF THE CERTIFICATE OF OCCUPANCY FOR THE BUILDING;

 

V.                                      RENTALS AND OTHER RELATED EXPENSES
INCURRED (EXCEPT FOR ANY EXPENSES INCURRED FOR SHORT TERM RENTALS IN THE EVENT
OF AN EMERGENCY OR SUDDEN FAILURE OF EXISTING EQUIPMENT) IN LEASING AIR
CONDITIONING SYSTEMS, ELEVATORS OR OTHER BASE BUILDING EQUIPMENT ORDINARILY
CONSIDERED TO BE OF A CAPITAL NATURE, UNLESS AMORTIZATION OF THE COST OF THE
PURCHASE OF SUCH CAPITAL EQUIPMENT WOULD BE INCLUDED IN OPERATING EXPENSES UNDER
SUBSECTION 2(D)(II)F. HEREOF IF SUCH CAPITAL EQUIPMENT WAS PURCHASED INSTEAD OF
LEASED;

 

W.                                    ANY INCREASE IN THE COST OF INSURANCE
ATTRIBUTABLE TO THE PARTICULAR ACTIVITIES OF ANY TENANT (OTHER THAN TENANT)
WHICH INCREASES THE COST OF ANY FIRE, EXTENDED COVERAGE OR ANY OTHER INSURANCE
POLICY COVERING THE BUILDING;

 

X.                                        ACCRUAL OF RESERVES FOR FUTURE REPAIR
OR REPLACEMENT COSTS, OTHER THAN PURSUANT TO THE COMMON AREA MAINTENANCE
AGREEMENT DESCRIBED IN SECTION 2(D)(II)P. ABOVE;

 

10

--------------------------------------------------------------------------------


 

Y.                                      ANY COSTS REPRESENTING AN AMOUNT PAID
FOR SERVICES OR MATERIALS TO A PERSON, FIRM, OR ENTITY RELATED TO OR AFFILIATED
WITH LANDLORD TO THE EXTENT SUCH AMOUNT EXCEEDS THE AMOUNT THAT WOULD BE PAID
FOR SUCH SERVICES OR MATERIALS AT THE THEN EXISTING COMPETITIVE MARKET RATES TO
AN UNRELATED OR UNAFFILIATED PERSON, FIRM OR CORPORATION;

 

Z.                                        ANY MARK-UPS ON ANY UTILITY SERVICES
IN EXCESS OF LANDLORD’S COSTS THEREFORE; AND

 

AA.                                 ANY MANAGEMENT FEES PAID TO THIRD-PARTY
MANAGERS OF THE BUILDING, INCLUDING ANY MANAGEMENT FEE PAID TO ANY AFFILIATE OF
THE LANDLORD, CHILDRESS KLEIN PROPERTIES OR CK ATLANTA OFFICE MANAGEMENT, INC.

 


(IV)                              NOTWITHSTANDING ANYTHING CONTAINED IN THIS
LEASE TO THE CONTRARY, FOR PURPOSES OF DETERMINING OPERATING EXPENSES FOR EACH
CALENDAR YEAR DURING THE LEASE TERM, IN THE EVENT ACTUAL OCCUPANCY OF THE
BUILDING IS LESS THAN NINETY-FIVE PERCENT (95%) DURING ANY CALENDAR YEAR, THE
ACTUAL OPERATING EXPENSES FOR SUCH CALENDAR YEAR SHALL BE INCREASED TO THE
AMOUNT WHICH LANDLORD REASONABLY ESTIMATES WOULD HAVE BEEN INCURRED FOR SUCH
CALENDAR YEAR HAD THE OCCUPANCY OF THE BUILDING BEEN NINETY-FIVE PERCENT (95%)
THROUGHOUT SUCH YEAR, AND THE AMOUNT SO ESTIMATED SHALL BE DEEMED TO BE THE
OPERATING EXPENSES FOR SUCH CALENDAR YEAR


 


(V)                                 WITH RESPECT TO EACH CALENDAR YEAR OR
PORTION THEREOF DURING THE TERM OF THIS LEASE, TENANT SHALL PAY LANDLORD IN THE
MANNER HEREAFTER PROVIDED TENANT’S PRORATA SHARE FOR SUCH PERIOD.  IT IS
ACKNOWLEDGED AND AGREED THAT WITH RESPECT TO ANY CALENDAR YEAR OR PORTION
THEREOF, IT WILL NOT BE POSSIBLE TO DETERMINE THE ACTUAL AMOUNT OF TENANT’S
PRORATA SHARE UNTIL AFTER THE END OF SUCH CALENDAR YEAR.  THEREFORE, TENANT
SHALL PAY ACTUAL AND ESTIMATED TENANT’S PRORATA SHARE AS FOLLOWS:


 

(1)                                  Payment of Actual Tenant’s Prorata Share:

 

(A)                              On or before March 31st of each calendar year
during the term of this Lease, Landlord shall furnish Tenant an Annual Expense
Statement (the “Annual Expense Statement”) setting forth the actual Tenant’s
Prorata Share for the preceding calendar year.

 

(B)                                On or before the first day of the second
calendar month following the date upon which Landlord shall have delivered to
Tenant an Annual Expense Statement of Tenant’s Prorata Share for such lease
year, Tenant shall pay Landlord with the next succeeding rent payment due in the
case of an underpayment of Tenant’s Prorata Share, or Landlord shall credit to
Tenant against the next succeeding rent payments due from Tenant, as necessary,
in the case of any overpayment of Tenant’s Prorata Share, the difference between
the amount Tenant shall have paid for estimated Tenant’s Prorata Share (as
described below) for such preceding calendar year and the actual Tenant’s
Prorata Share shown on the Annual Expense Statement.

 

(2)                                  Payment of Estimated Prorata Share:  On or
before December 31 of each year, Landlord shall provide Tenant with an Annual
Expenses Estimate (the “Annual Expense Estimate”) of Tenant’s Prorata Share for
the upcoming calendar year, and commencing on the following January 1, Tenant
shall begin paying Landlord one-twelfth (1/12) of such Annual Expense Estimate
with each succeeding monthly installment of rent.

 


(VI)                              AT THE END OF THE TERM OF THIS LEASE OR UPON
ANY EARLIER TERMINATION OF THE LEASE OR OF TENANT’S RIGHT TO POSSESSION OF THE
PREMISES, TENANT SHALL BE OBLIGATED TO PAY LANDLORD, IN THE EVENT OF AN
UNDERPAYMENT BY TENANT, OR LANDLORD SHALL BE OBLIGATED TO REFUND TO TENANT, IN
THE EVENT OF ANY OVERPAYMENT BY TENANT, THE DIFFERENCE, IF ANY, BETWEEN THE
AGGREGATE AMOUNT ACTUALLY PAID BY TENANT WITH RESPECT TO TENANT’S PRORATA SHARE
AND THAT WHICH IT IS OBLIGATED TO PAY UNDER THE FOREGOING SUBSECTION
2(D)(V)(1).  AS SOON AS PRACTICABLE AFTER THE BEGINNING OF THE CALENDAR YEAR
FOLLOWING THE END OF THE TERM HEREOF OR ANY SUCH EARLIER TERMINATION, LANDLORD
SHALL FURNISH TENANT AN ANNUAL EXPENSE STATEMENT IN THE MANNER PROVIDED IN THE
FOREGOING SUBSECTION 2(D)(V)(1) RELATIVE TO THE PRORATED PORTION OF THE
PRECEDING CALENDAR YEAR FOR

 

11

--------------------------------------------------------------------------------


 


WHICH THIS LEASE WAS IN EFFECT AND TENANT HAD THE RIGHT TO POSSESSION OF THE
PREMISES, AND UPON THE FURNISHING OF SUCH ANNUAL EXPENSE STATEMENT, LANDLORD
SHALL IMMEDIATELY REFUND, OR TENANT SHALL IMMEDIATELY PAY LANDLORD, THE AMOUNT,
IF ANY, DUE AS AFORESAID.  TENANT’S OBLIGATION TO PAY TENANT’S PRORATA SHARE AND
LANDLORD’S OBLIGATION TO REFUND ANY OVERPAYMENTS AS AFORESAID SHALL SURVIVE ANY
EXPIRATION OR OTHER TERMINATION OF THIS LEASE.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, ANY ADJUSTMENTS BY LANDLORD TO TENANT’S
PRORATA SHARE FOR PRIOR YEARS UNDER THIS SECTION 2(D)(VI) SHALL RELATE ONLY TO
THE CALENDAR YEAR MOST RECENTLY ENDED.


 


(VII)                           IT IS UNDERSTOOD AND AGREED THAT TENANT’S
PRORATA SHARE SHALL, FOR THE PURPOSES OF THE DEFAULT PROVISIONS HEREOF, BE
DEEMED TO BE ADDITIONAL RENT DUE FROM TENANT, AND ANY DEFAULT IN THE PAYMENT
THEREOF SHALL ENTITLE LANDLORD TO ALL REMEDIES PROVIDED FOR HEREIN OR AT LAW OR
IN EQUITY ON ACCOUNT OF TENANT’S FAILURE TO PAY RENT.  THE OTHER PROVISIONS
HEREOF TO THE CONTRARY NOTWITHSTANDING, IT IS AGREED THAT TENANT’S PAYMENT OF A
PORTION OF THE EXPENSE OF OPERATING THE BUILDING SHALL NOT BE DEEMED PAYMENTS OF
RENT AS THAT TERM IS CONSTRUED RELATIVE TO GOVERNMENTAL WAGE AND PRICE CONTROLS
OR ANALOGOUS GOVERNMENTAL ACTIONS AFFECTING THE AMOUNT OF RENT WHICH LANDLORD
MAY CHARGE TENANT.


 


(VIII)                        IN THE EVENT THAT WITHIN NINETY (90) DAYS AFTER
TENANT’S RECEIPT OF THE ANNUAL EXPENSE STATEMENT FOR THE PRIOR CALENDAR YEAR,
TENANT REASONABLY BELIEVES THAT CERTAIN OF THE OPERATING EXPENSES CHARGED BY
LANDLORD INCLUDE COSTS THAT ARE NOT PROPERLY INCLUDED WITHIN THE TERM “OPERATING
EXPENSES” OR THAT LANDLORD HAS ERRED IN CALCULATING SAME, TENANT SHALL HAVE THE
RIGHT TO AUDIT LANDLORD’S BOOKS AND RECORDS IN ACCORDANCE WITH THIS PARAGRAPH. 
TENANT SHALL EXERCISE SUCH AUDIT RIGHT BY PROVIDING LANDLORD WITH A WRITTEN
NOTICE OF TENANT’S EXERCISE OF SUCH AUDIT RIGHT WITHIN SUCH 90-DAY PERIOD (THE
“AUDIT NOTICE”).  UPON THE RECEIPT BY LANDLORD OF AN AUDIT NOTICE, LANDLORD
SHALL INSTRUCT ITS REPRESENTATIVE TO MEET WITH A DESIGNATED EMPLOYEE OR
REPRESENTATIVE OF TENANT (THE “TENANT REPRESENTATIVE”) TO DISCUSS THE OBJECTIONS
SET FORTH IN THE AUDIT NOTICE.  LANDLORD SHALL PROVIDE THE TENANT REPRESENTATIVE
WITH REASONABLE ACCESS TO LANDLORD’S BOOKS AND RECORDS WHERE SUCH RECORDS ARE
MAINTAINED RELATING TO OPERATING EXPENSES FOR THE CALENDAR YEAR IN QUESTION IN
ORDER TO ATTEMPT TO RESOLVE THE ISSUES RAISED BY TENANT IN THE AUDIT NOTICE. 
IF, WITHIN NINETY (90) DAYS AFTER LANDLORD’S RECEIPT OF THE AUDIT NOTICE,
LANDLORD AND TENANT ARE UNABLE TO RESOLVE TENANT’S OBJECTIONS, THEN NOT LATER
THAN FIFTEEN (15) DAYS AFTER THE EXPIRATION OF SUCH 90-DAY PERIOD, TENANT SHALL
NOTIFY LANDLORD IF TENANT WISHES TO EMPLOY A NATIONALLY OR REGIONALLY RECOGNIZED
CERTIFIED PUBLIC ACCOUNTING FIRM WHICH IS NOT PAID ON A CONTINGENCY FEE BASIS
(SUCH ACCOUNTANTS, “ACCEPTABLE ACCOUNTANTS”) TO INSPECT AND AUDIT LANDLORD’S
BOOKS AND RECORDS FOR THE BUILDING RELATING TO THE OBJECTIONS RAISED IN TENANT’S
STATEMENT.  SUCH AUDIT SHALL BE LIMITED TO A DETERMINATION OF WHETHER LANDLORD
CALCULATED THE OPERATING EXPENSES IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THIS LEASE, SUCH CALCULATIONS TO BE DETERMINED BY APPLYING NORMAL AND CUSTOMARY
ACCOUNTING METHODS USED BY OWNERS OF SIMILAR BUILDINGS IN THE AREA FOR
CALCULATING OPERATING EXPENSES.  ALL COSTS AND EXPENSES OF ANY SUCH AUDIT SHALL
BE PAID BY TENANT, EXCEPT AS PROVIDED BELOW.  ANY AUDIT PERFORMED PURSUANT TO
THE TERMS OF THIS SECTION SHALL BE CONDUCTED ONLY BY THE ACCEPTABLE ACCOUNTANTS
AT THE OFFICES WHERE LANDLORD MAINTAINS ITS RECORDS IN THE ATLANTA, GEORGIA
AREA.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, TENANT SHALL
BE ENTITLED TO EXERCISE ITS AUDIT RIGHT PURSUANT TO THIS SECTION ONLY IN STRICT
ACCORDANCE WITH THE FOREGOING PROCEDURES NO MORE OFTEN THAN ONCE PER CALENDAR
YEAR AND EACH SUCH AUDIT SHALL RELATE ONLY TO THE CALENDAR YEAR MOST RECENTLY
ENDED.  IN THE EVENT THAT TENANT FAILS TO NOTIFY LANDLORD WITHIN THE FOREGOING
90-DAY PERIOD THAT TENANT OBJECTS TO THE ANNUAL EXPENSE STATEMENT, THEN TENANT’S
RIGHT TO AUDIT SUCH YEAR’S STATEMENT SHALL BE NULL AND VOID.  IF TENANT’S AUDIT
REVEALS A BONA FIDE ERROR IN LANDLORD’S CALCULATION OF TENANT’S PRORATA SHARE OF
OPERATING EXPENSES FOR THE AUDITED CALENDAR YEAR, THEN LANDLORD AND TENANT SHALL
PROMPTLY ADJUST SUCH ERROR BETWEEN THEMSELVES.  IN ADDITION, TENANT SHALL BE
ENTITLED TO A PROMPT REFUND OF THE REASONABLE, OUT-OF-POCKET AUDIT FEES PAID BY
TENANT IF BOTH (A) THE CORRECTED OPERATING EXPENSE AMOUNT IS LESS THAN
NINETY-SEVEN PERCENT (97%) OF LANDLORD’S CALCULATION OF THE OPERATING EXPENSE
AMOUNT AND (B) LANDLORD’S INCORRECT CALCULATION RESULTED IN AN OVERPAYMENT BY
TENANT OF MORE THAN $2,500 OF TENANT’S PRORATA SHARE OF OPERATING EXPENSES.  IN
THE EVENT LANDLORD DISAGREES WITH THE RESULTS OF THE AUDIT BY THE ACCEPTABLE
ACCOUNTANTS OR DISAGREES THAT THERE IS A BONA FIDE ERROR, THEN EITHER PARTY
SHALL HAVE THE RIGHT TO INITIATE AN ARBITRATION PROCEEDING BY WRITTEN NOTICE TO
THE OTHER PARTY.  LANDLORD AND TENANT SHALL PROMPTLY SELECT AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT, AND LANDLORD AND TENANT SHALL SUBMIT SUCH DISPUTE
TO ARBITRATION BY SUCH CERTIFIED PUBLIC ACCOUNTANT.  THE CERTIFIED PUBLIC
ACCOUNTANT SELECTED AS ARBITRATOR SHALL BE A REPUTABLE, DISINTERESTED PARTY
HAVING AT LEAST TEN (10) YEARS OF EXPERIENCE IN AUDITING OPERATING EXPENSES FOR
MULTI-TENANT OFFICE PROJECTS.  IN THE

 

12

--------------------------------------------------------------------------------


 


EVENT LANDLORD AND TENANT FAIL TO AGREE UPON THE SELECTION OF SUCH ARBITRATOR
WITHIN FIFTEEN (15) DAYS AFTER THE EXPIRATION OF SUCH NINETY (90) DAY PERIOD,
EITHER LANDLORD OR TENANT, UPON NOTICE TO THE OTHER, MAY REQUEST THE APPOINTMENT
OF THE AFORESAID INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT BY APPLICATION TO THE
LOCAL OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION.  THE ARBITRATION SHALL BE
CONDUCTED, TO THE EXTENT CONSISTENT WITH THIS SUBSECTION, IN ACCORDANCE WITH THE
THEN PREVAILING COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION (OR ANY
SUCCESSOR ORGANIZATION).  THE ARBITRATOR SHALL RENDER HIS OR HER DECISION IN
WRITING, AND SUCH DECISION SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE
PARTIES, AND COUNTERPART COPIES THEREOF SHALL BE DELIVERED TO EACH OF THE
PARTIES.  IT IS UNDERSTOOD AND AGREED THAT IN RENDERING SUCH DECISION, THE
ARBITRATOR SHALL NOT ADD TO, SUBTRACT FROM OR OTHERWISE MODIFY THE PROVISIONS OF
THIS LEASE.  JUDGMENT MAY BE HAD ON THE DECISION OF THE ARBITRATOR SO RENDERED
IN ANY COURT OF COMPETENT JURISDICTION.  THE PARTIES SHALL EQUALLY SHARE SUCH
COSTS.  THE PROVISIONS OF THIS SUBSECTION SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS LEASE.


 


(IX)                                OPERATING EXPENSE CAP.  NOTWITHSTANDING ANY
PROVISION OF THIS LEASE TO THE CONTRARY, LANDLORD AGREES THAT COMMENCING JANUARY
1, 2005, THE AMOUNT OF TENANT’S PRORATA SHARE CALCULATED TO BE DUE UNDER SECTION
2(D) HEREUNDER ATTRIBUTABLE TO “CONTROLLABLE OPERATING EXPENSES” (AS HEREINAFTER
DEFINED) SHALL NOT EXCEED ONE HUNDRED FOUR PERCENT (104%) OF THE AMOUNT OF
CONTROLLABLE OPERATING EXPENSES PROPERLY CHARGEABLE TO TENANT UNDER THIS LEASE
FOR THE IMMEDIATELY PRIOR CALENDAR YEAR, SUBJECT TO ADJUSTMENT AS PROVIDED
BELOW.  FOR PURPOSES OF THIS SECTION 2(D)(IX), THE TERM “PROPERLY CHARGEABLE”
SHALL MEAN THE AMOUNT OF CONTROLLABLE OPERATING EXPENSES FOR THE PRIOR CALENDAR
YEAR WHICH ARE CHARGED TO TENANT IN ACCORDANCE WITH THE TERMS OF THIS SECTION
2(D) FOR THE PRIOR CALENDAR YEAR, AS LIMITED BY THE APPLICATION IN SUCH PRIOR
CALENDAR YEAR OF THE CAP PROVIDED IN THIS SECTION 2(D)(IX). FOR PURPOSES OF THIS
LEASE, “CONTROLLABLE OPERATING EXPENSES” SHALL MEAN ALL OPERATING EXPENSES OF
ANY KIND OR NATURE OTHER THAN AD VALOREM PROPERTY TAXES AND OTHER TAXES AND
EXPENSES PURSUANT TO SECTION 2(D)(II)(J) ABOVE, INSURANCE PREMIUMS, UNEXPECTED
NON-ROUTINE REPAIR COSTS, PERMITTED CAPITAL IMPROVEMENT COSTS, CHARGES AND
EXPENSES FOR PUBLIC UTILITIES AND WASTE DISPOSAL CHARGES CHARGED BY THIRD
PARTIES NOT AFFILIATED WITH LANDLORD.


 


(X)                                   ADJUSTMENT OF JANITORIAL SERVICE.  TENANT
SHALL HAVE THE RIGHT, UPON GIVING TO LANDLORD SUFFICIENT PRIOR NOTICE AS WILL
ENABLE LANDLORD TO AMEND ITS SERVICE CONTRACT WITH ITS JANITORIAL SERVICE (BUT
IN NO EVENT LESS THAN FORTY-FIVE (45) DAYS’ NOTICE), TO CAUSE LANDLORD TO REDUCE
THE FREQUENCY OR LEVEL OF JANITORIAL SERVICE TO THE PREMISES, PROVIDED THAT SUCH
REDUCED SERVICE CONTINUES TO PROVIDE COMMERCIALLY REASONABLE CLEANLINESS AND
SANITATION TO THE PREMISES AND DOES NOT HAVE A MATERIALLY NEGATIVE EFFECT ON
LANDLORD OR ON ANY OTHER TENANT IN THE BUILDING.


 


3.                                      TENANT
ALLOWANCE.


 

On or before February 1, 2004, Landlord shall provide Tenant with a $300,000.00
allowance, which Tenant, at its election, may (a) apply to the purchase of an
emergency generator to service the Premises, (b) receive as a cash payment from
Landlord within ten (10) days of Tenant’s request therefor, or (c) apply said
amount to Tenant’s next payment of Monthly Rental.

 


4.                                      OCCUPANCY AND
USE.


 


(A)                                  TENANT SHALL USE AND OCCUPY THE PREMISES
FOR GENERAL OFFICE PURPOSES AND USES REASONABLY ANCILLARY THERETO, AND FOR NO
OTHER USE OR PURPOSE WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.


 


(B)                                 TENANT SHALL NOT DO OR PERMIT ANYTHING TO BE
DONE IN OR ABOUT THE PREMISES WHICH WILL IN ANY WAY OBSTRUCT OR INTERFERE WITH
THE RIGHTS OF OTHER TENANTS OR OCCUPANTS OF THE BUILDING OR INJURE OR ANNOY
THEM, NOR USE OR ALLOW THE PREMISES TO BE USED FOR ANY IMPROPER, IMMORAL,
UNLAWFUL, OR OBJECTIONABLE PURPOSES OR FOR ANY BUSINESS, USE OR PURPOSE DEEMED
TO BE DISREPUTABLE OR INCONSISTENT WITH THE OPERATION OF A FIRST CLASS OFFICE
BUILDING, NOR SHALL TENANT CAUSE OR MAINTAIN OR PERMIT ANY NUISANCE IN, ON, OR
ABOUT THE PREMISES.  TENANT SHALL NOT COMMIT OR SUFFER THE COMMISSION OF ANY
WASTE IN, ON, OR ABOUT THE PREMISES.  LANDLORD SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO ENFORCE ANY COMPARABLE RESTRICTIONS IN THE LEASES FOR OTHER TENANTS
IN THE BUILDING TO THE EXTENT SUCH OTHER TENANTS’ PROHIBITED ACTIONS ARE
OBSTRUCTING OR INTERFERING WITH TENANT’S USE OF THE PREMISES OR ARE CREATING A
NUISANCE TO TENANT.

 

13

--------------------------------------------------------------------------------


 


5.                                      COMPLIANCE
WITH LAWS.


 


(A)                                  TENANT SHALL NOT USE THE PREMISES OR PERMIT
ANYTHING TO BE DONE IN OR ABOUT THE PREMISES WHICH WILL IN ANY WAY CONFLICT WITH
ANY LAW, STATUTE, ORDINANCE, OR GOVERNMENTAL RULE, REGULATION OR REQUIREMENT NOW
IN FORCE OR WHICH MAY HEREAFTER BE ENACTED OR PROMULGATED.  TENANT SHALL NOT DO
OR PERMIT ANYTHING TO BE DONE ON OR ABOUT THE PREMISES OR BRING OR KEEP ANYTHING
THEREIN WHICH WILL IN ANY WAY INCREASE THE RATE OF ANY INSURANCE UPON THE
BUILDING IN WHICH THE PREMISES ARE SITUATED OR ANY OF ITS CONTENTS OR CAUSE A
CANCELLATION OF SAID INSURANCE OR OTHERWISE AFFECT SAID INSURANCE IN ANY MANNER,
AND TENANT SHALL AT ITS SOLE COST AND EXPENSE PROMPTLY COMPLY WITH ALL LAWS,
STATUTES, ORDINANCES, AND GOVERNMENTAL RULES, REGULATIONS, OR REQUIREMENTS NOW
IN FORCE OR WHICH MAY HEREAFTER BE IN FORCE AND WITH THE REQUIREMENTS OF ANY
BOARD OF FIRE UNDERWRITERS OR OTHER SIMILAR BODY NOW OR HEREAFTER CONSTITUTED
RELATING TO OR AFFECTING THE CONDITION, USE, OR OCCUPANCY OF THE PREMISES. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS PARAGRAPH TO THE CONTRARY, TENANT
SHALL NOT BE RESPONSIBLE FOR ENSURING THAT THE COMMON AREAS OF THE BUILDING AND
BASE BUILDING RESTROOM FACILITIES SERVING THE PREMISES (AS DISTINGUISHED FROM
ANY RESTROOMS ADDED TO THE PREMISES BY TENANT) COMPLY WITH APPLICABLE LAWS.


 


(B)                                 TENANT SHALL NOT USE, HANDLE, STORE, DEAL
IN, DISCHARGE, OR FABRICATE ANY HAZARDOUS MATERIALS (AS HEREIN DEFINED) ON OR
ABOUT THE PREMISES EXCEPT FOR HAZARDOUS MATERIALS USED IN THE NORMAL OPERATION
OF TENANT’S BUSINESS IN THE PREMISES AND IN COMPLIANCE WITH ALL APPLICABLE
LAWS.  TENANT SHALL INDEMNIFY LANDLORD (AND ANYBODY CLAIMING BY, THROUGH, OR
UNDER LANDLORD) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, COSTS, AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY
LANDLORD OR ANYBODY CLAIMING BY, THROUGH, OR UNDER LANDLORD AS A RESULT OF
TENANT’S OR TENANT’S AGENT’S, EMPLOYEE’S OR INVITEE’S INTRODUCTION OF ANY
HAZARDOUS MATERIALS ON OR ABOUT THE PREMISES OR ANY ENVIRONMENTAL PROBLEMS
RELATING TO THE PREMISES WHICH ARE CAUSED BY OR RELATED TO THE DELIVERY, DEPOSIT
OR CREATION OF HAZARDOUS MATERIALS TO OR WITHIN THE PREMISES DURING THE TERM OF
THIS LEASE BY TENANT, ITS AGENTS, EMPLOYEES OR INVITEES.  AS USED HEREIN,
“HAZARDOUS MATERIALS” MEANS ANY PETROLEUM OR CHEMICAL LIQUIDS OR SOLIDS, LIQUID
OR GASEOUS PRODUCTS, CONTAMINANTS, OILS, RADIOACTIVE MATERIALS, ASBESTOS, PCB’S,
UREA-FORMALDEHYDE, OR ANY TOXIC OR HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES, AS
THOSE TERMS ARE USED IN (A) THE RESOURCES CONSERVATION RECOVERY ACT, AS AMENDED
BY THE HAZARDOUS AND SOLID WASTE AMENDMENTS OF 1984, 42 U.S.C. §§ 6901 ET SEQ.;
(B) THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF
1980, AS AMENDED BY THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, 42
U.S.C. §§ 9601 ET SEQ.; (C) THE CLEAN WATER ACT, 33 U.S.C. §§ 1251 ET SEQ.; (D)
THE TOXIC SUBSTANCES AND CONTROL ACT, 15 U.S.C. §§ 2601 ET SEQ.; (E) THE CLEAN
AIR ACT, 42 U.S.C. §§ 7401 ET SEQ.; (F) ANY AND ALL APPLICABLE ENVIRONMENTAL
LAWS AND REGULATIONS OF THE STATE OF GEORGIA; AND (G) ANY AND ALL OTHER
APPLICABLE FEDERAL, STATE OR LOCAL LAW OR REGULATION GOVERNING HAZARDOUS
SUBSTANCES OR WORKPLACE HEALTH OR SAFETY, AS SUCH LAWS MAY BE AMENDED FROM TIME
TO TIME.


 


(C)                                  LANDLORD SHALL NOT USE, HANDLE, STORE, DEAL
IN, DISCHARGE OR FABRICATE ANY HAZARDOUS MATERIAL ON OR ABOUT THE PREMISES, THE
BUILDING OR THE LAND, EXCEPT FOR HAZARDOUS MATERIALS USED IN THE NORMAL
OPERATION OF THE BUILDING AND THE LAND AND IN COMPLIANCE WITH ALL APPLICABLE
LAWS.  LANDLORD SHALL INDEMNIFY TENANT (AND ANYBODY CLAIMING BY, THROUGH OR
UNDER TENANT) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY
TENANT OR ANYBODY CLAIMING BY, THROUGH OR UNDER TENANT AS A RESULT OF LANDLORD’S
INTRODUCTION OF ANY HAZARDOUS MATERIALS TO THE PREMISES, THE BUILDING OR THE
LAND OR ANY ENVIRONMENTAL PROBLEMS RELATING TO THE PREMISES, THE BUILDING OR THE
LAND WHICH ARE CAUSED BY LANDLORD.


 


6.                                      ALTERATIONS.


 

Tenant shall not have the right to make improvements, alterations or additions
in the Premises without the consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
(A) Tenant shall have the right to make non-structural, non-MEP (mechanical,
electrical, plumbing) alterations or improvements to the Premises (including
painting and carpeting) without the consent of Landlord, so long as (i) Tenant
notifies Landlord in writing of its intention to do such work at least ten (10)
days prior to the initiation of such work, (ii) Tenant provides to Landlord a
copy of plans and specifications (in CAD form) for such work and a construction
schedule at least ten (10) days prior to the initiation of such work, (iii) such
alterations do not cause excessive loads on the Building and its systems and are
not readily visible from the exterior of the Premises, (iv) Tenant obtains and
furnishes to Landlord any required building permits and certificates of
occupancy, (v) Tenant provides to Landlord promptly after completion of such
work a copy of the as-built plans and specifications for such work, (vi) Tenant
utilizes qualified contractors and subcontractors, none of which shall have
previously been identified on Landlord’s maintained list of contractors or
subcontractors who are restricted by Landlord from performing work in the

 

14

--------------------------------------------------------------------------------


 

Building, and (vii) either (1) such work involves only repainting and/or
recarpeting within the Premises, or (2) the total cost of such alterations or
improvements (or series of related alterations or improvements) does not exceed
$150,000, and (B) Tenant shall have the right to make non-structural, MEP
(mechanical, electrical, plumbing) alterations or improvements to the Premises
upon Landlord’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed, provided that, in addition to the requirements
of clauses (i) through (v) above, Tenant utilizes Landlord’s approved
contractors for such alterations.  Any such improvements, alterations or
additions in, on, or to the Premises, except for Tenant’s movable furniture,
equipment, partitions and trade fixtures, shall immediately become Landlord’s
property and, at the end of the Lease Term, shall remain on the Premises without
compensation to Tenant.  Any such alterations, additions or improvements by
Tenant shall be made by Tenant, at Tenant’s sole cost and expense, in accordance
with all applicable legal requirements and all requirements of Landlord’s and
Tenant’s insurance policies.  Landlord shall have the right to approve the plans
and specifications relating to any alterations, additions or improvements for
which Landlord’s consent is required hereunder, and such alterations, additions
or improvements shall be constructed substantially in accordance with such
approved plans and specifications.  Tenant also shall make available to
Landlord, at Landlord’s request, any plans, specifications, drawings and
as-built plans with respect to any improvements constructed by Tenant within the
Premises which Tenant may have, but Tenant is not required to have any such
items prepared, except as provided above.  Tenant shall be required to remove
any such alterations and additions upon the expiration or termination of this
Lease to the extent provided in Section 23 hereof.

 


7.                                      REPAIR/MAINTENANCE.


 


(A)                                  REPAIRS/MAINTENANCE BY LANDLORD.  LANDLORD
SHALL MAINTAIN IN GOOD CONDITION AND REPAIR (AND REPLACE AS NECESSARY), THE
ROOF, STRUCTURAL PORTIONS OF THE EXTERIOR AND INTERIOR OF THE BUILDING, THE BASE
BUILDING SYSTEMS, INCLUDING THE BASE BUILDING MECHANICAL, HEATING, VENTILATION
AND AIR CONDITIONING, ELECTRICAL, PLUMBING, CURTAIN WALL, VERTICAL
TRANSPORTATION, BUILDING SECURITY, FIRE PROTECTION AND LIFE SAFETY SYSTEMS, THE
COMMON AREAS AND THE PARKING GARAGE SERVING THE BUILDING ALL IN ACCORDANCE WITH
THE TERMS OF THIS LEASE AND FIRST CLASS STANDARDS OF PROFESSIONAL PROPERTY
MANAGEMENT AT LEAST EQUIVALENT TO THE STANDARDS MAINTAINED IN COMPARABLE
BUILDINGS IN THE GALLERIA PROJECT, EVEN IF THE COST OF SUCH WORK IS NOT
INCLUDABLE IN OPERATING EXPENSES.  WITHOUT LIMITING THE FOREGOING, LANDLORD
SHALL MAINTAIN THOSE ITEMS SHOWN MARKED WITH AN “X” IN THE “NO CHARGE” COLUMN OF
THE ENGINEERING SERVICES EXHIBIT ATTACHED HERETO AS EXHIBIT “H” AND MADE A PART
HEREOF.  ADDITIONALLY, LANDLORD SHALL, DURING THE LEASE TERM, (I) MAINTAIN THE
COMMON AREAS OF THE BUILDING IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS AS THEN
ENFORCED AND (II) REPAIR ANY LATENT DEFECTS IN THE BUILDING (BUT NOT THE
PREMISES) MATERIALLY AND ADVERSELY AFFECTING TENANT’S OCCUPANCY OR USE OF THE
PREMISES, AND TO THE EXTENT THE BUILDING IS NOT IN COMPLIANCE WITH SUCH
REQUIREMENTS AS THEN ENFORCED OR ANY SUCH DEFECTS EXIST, LANDLORD SHALL TAKE
PROMPT STEPS TO BRING THE BUILDING (BUT NOT THE PREMISES) INTO COMPLIANCE WITH
THE FOREGOING AND REPAIR SUCH DEFECTS.


 


(B)                                 REPAIRS/MAINTENANCE BY TENANT.  EXCEPT AS
SPECIFIED IN SECTION 7(A), TENANT COVENANTS AND AGREES THAT IT WILL MAINTAIN THE
PREMISES AND ITS FIXTURES AND APPURTENANCES (INCLUDING ALL PORTIONS OF ANY
NON-BASE BUILDING RESTROOMS) IN GOOD CONDITION AND REPAIR (AND REPLACE THE SAME
AS NECESSARY), AND SUFFER NO WASTE OR INJURY THERETO, KEEP AND MAINTAIN SAME IN
GOOD REPAIR AND IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS APPLICABLE THERETO AND
IN CLEAN, TENANTABLE CONDITION IN ACCORDANCE WITH THE FIRST CLASS STANDARDS AT
LEAST EQUIVALENT TO THE STANDARDS MAINTAINED IN COMPARABLE BUILDINGS IN THE
GALLERIA PROJECT, REASONABLE WEAR AND TEAR AND DAMAGE BY CASUALTY OR
CONDEMNATION EXCEPTED.  WITHOUT LIMITING THE FOREGOING, TENANT SHALL MAINTAIN
THOSE ITEMS SHOWN MARKED WITH AN “X” IN THE “CHARGE” COLUMN OF THE ENGINEERING
SERVICES EXHIBIT ATTACHED HERETO AS EXHIBIT “H” AND MADE A PART HEREOF.


 


8.                                      LIENS.


 


TENANT SHALL KEEP THE PREMISES FREE FROM ANY LIENS ARISING OUT OF ANY WORK
PERFORMED, MATERIAL FURNISHED, OR OBLIGATIONS INCURRED BY TENANT.  IN THE EVENT
THAT TENANT SHALL NOT, WITHIN TEN (10) DAYS FOLLOWING TENANT’S NOTICE OF THE
RECORDATION OF ANY SUCH LIEN, CAUSE THE SAME TO BE RELEASED OF RECORD BY PAYMENT
OR POSTING OF A PROPER BOND, LANDLORD SHALL HAVE, IN ADDITION TO ALL OTHER
REMEDIES PROVIDED HEREIN AND BY LAW, THE RIGHT, BUT NOT THE OBLIGATION, TO CAUSE
THE SAME TO BE RELEASED BY SUCH MEANS AS IT SHALL DEEM PROPER, INCLUDING PAYMENT
OF THE CLAIM GIVING RISE TO SUCH LIEN.  ALL SUCH SUMS PAID BY LANDLORD AND ALL
EXPENSES INCURRED BY IT IN CONNECTION THEREWITH SHALL BE CONSIDERED ADDITIONAL
RENT AND SHALL BE PAYABLE TO LANDLORD BY TENANT ON DEMAND AND WITH INTEREST AT
THE RATE OF FOUR PERCENTAGE POINTS HIGHER THAN THE PRIME COMMERCIAL LENDING RATE
FROM TIME TO TIME OF SUNTRUST BANK IN ATLANTA, GEORGIA, PROVIDED, HOWEVER, THAT
IF SUCH RATE EXCEEDS THE MAXIMUM RATE PERMITTED BY LAW, THE MAXIMUM LAWFUL RATE
SHALL APPLY; THE INTEREST RATE SO DETERMINED IS HEREINAFTER CALLED THE “AGREED
INTEREST RATE”.  LANDLORD SHALL HAVE THE RIGHT AT ALL TIMES TO POST AND KEEP
POSTED ON THE PREMISES ANY NOTICES PERMITTED OR REQUIRED BY

 

15

--------------------------------------------------------------------------------


 


LAW, OR WHICH LANDLORD SHALL DEEM PROPER, FOR THE PROTECTION OF LANDLORD, THE
PREMISES, THE BUILDING, AND ANY OTHER PARTY HAVING AN INTEREST THEREIN, FROM
MECHANICS’ AND MATERIALMEN’S LIENS, AND TENANT SHALL GIVE TO LANDLORD AT LEAST
FIVE (5) BUSINESS DAYS PRIOR NOTICE OF COMMENCEMENT OF ANY CONSTRUCTION ON THE
PREMISES.


 


9.                                      ASSIGNMENT AND
SUBLETTING.


 


(A)                                  RESTRICTIONS ON TRANSFER.  EXCEPT AS
EXPRESSLY PROVIDED HEREIN, TENANT SHALL NOT, BY OPERATION OF LAW OR OTHERWISE,
(I) ASSIGN, TRANSFER, MORTGAGE, PLEDGE, HYPOTHECATE OR OTHERWISE ENCUMBER THIS
LEASE, THE PREMISES OR ANY PART OF OR INTEREST IN THIS LEASE OR THE PREMISES.
(II) SUBLET ALL OR ANY PART OF THE PREMISES OR ANY RIGHT OR PRIVILEGE
APPURTENANT TO THE PREMISES, OR (III) PERMIT ANY PARTY OTHER THAN AFFILIATED
ENTITIES OR INDEPENDENT CONTRACTORS ENGAGED BY TENANT IN PERFORMING TENANT’S
BUSINESS (BUT NOT, AS TO SUCH AFFILIATED ENTITIES OR INDEPENDENT CONTRACTORS, IN
EXCESS OF 5,000 RENTABLE SQUARE FEET OR FOR MORE THAN SIX (6) MONTHS) TO OCCUPY
THE PREMISES (COLLECTIVELY, A “TRANSFER”), WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  NO ASSIGNMENT OR SUBLETTING PERMITTED UNDER THIS SECTION INCLUDING,
WITHOUT LIMITATION, A PERMITTED TRANSFER (AS DEFINED BELOW) SHALL RELIEVE TENANT
OF ANY OF TENANT’S OBLIGATIONS UNDER THIS LEASE, AND TENANT SHALL REMAIN FULLY
AND PRIMARILY LIABLE FOR THE FAITHFUL PERFORMANCE OF ALL COVENANTS, TERMS AND
CONDITIONS HEREOF ON TENANT’S PART TO BE PERFORMED.


 


(B)                                 TRANSACTIONS NOT CONSIDERED A TRANSFER. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, THE FOLLOWING SHALL NOT
CONSTITUTE A TRANSFER HEREUNDER:  (I) ANY TRANSFER, SALE, ASSIGNMENT,
WITHDRAWAL, OR ANY OTHER CHANGE IN THE PARTNERS, MEMBERS, SHAREHOLDERS OR OTHER
PERSONS OR ENTITIES WHO, DIRECTLY OR INDIRECTLY, HAVE ANY OWNERSHIP INTEREST IN
TENANT (COLLECTIVELY, FROM TIME TO TIME, “TENANT’S OWNERS”), INCLUDING, BUT NOT
LIMITED TO, ANY INITIAL OR SECONDARY PUBLIC OFFERING OR OTHER PUBLIC SALE OF
OWNERSHIP INTERESTS IN TENANT; (II) ANY MORTGAGE, PLEDGE, HYPOTHECATION OR OTHER
ENCUMBRANCE BY TENANT’S OWNERS, OR ANY OF THEM, OF THEIR RESPECTIVE PARTNERSHIP
INTERESTS, MEMBERSHIP INTERESTS, SHARES OF STOCK OR OTHER OWNERSHIP INTERESTS IN
TENANT; AND (III) ANY CHANGE OR CONVERSION IN TENANT’S LEGAL EXISTENCE, WHEREBY
TENANT IS CONVERTED TO, OR RECONSTITUTED AS, A DIFFERENT FORM OF LEGAL ENTITY,
INCLUDING WITHOUT LIMITATION A CONVERSION FROM A LIMITED PARTNERSHIP TO A
CORPORATION, LIMITED LIABILITY COMPANY OR OTHER FORM OF ENTITY.


 


(C)                                  PERMITTED TRANSFERS NOT REQUIRING
LANDLORD’S CONSENT.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, TENANT MAY
ASSIGN THIS LEASE OR SUBLET THE PREMISES, IN WHOLE OR IN PART, BY OPERATION OF
LAW OR OTHERWISE WITHOUT LANDLORD’S CONSENT AS FOLLOWS, EACH OF WHICH SHALL
CONSTITUTE A “PERMITTED TRANSFER” HEREUNDER: (I) TO ANY CORPORATION OR OTHER
ENTITY THAT, DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY OR IS UNDER
COMMON CONTROL WITH TENANT, INCLUDING WITHOUT LIMITATION, TO ANY OF TENANT’S
OWNERS OR ANY ENTITY THAT CONTROLS, IS CONTROLLED BY OR UNDER COMMON CONTROL
WITH SUCH TENANT’S OWNERS PROVIDED TENANT IS NOT RELEASED FROM LIABILITY UNDER
THIS LEASE; (II) TO ANY CORPORATION OR OTHER ENTITY RESULTING FROM A MERGER,
ACQUISITION, SALE, CONSOLIDATION OR REORGANIZATION OF OR WITH TENANT OR A
SUBSIDIARY OR OTHER ENTITY OWNED BY TENANT OR ANY OF TENANT’S OWNERS (INCLUDING,
WITHOUT LIMITATION, A FORWARD OR REVERSE TRIANGULAR MERGER OF TENANT OR A
SUBSIDIARY OR OTHER AFFILIATE OWNED BY TENANT OR ANY OF TENANT’S OWNERS); AND
(III) IN CONNECTION WITH THE SALE OF TENANT OR ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND ASSETS OF TENANT, SO LONG AS (A) TENANT PROVIDES EVIDENCE TO
LANDLORD IN WRITING THAT SUCH ASSIGNMENT OR SUBLEASE COMPLIES WITH EITHER OF THE
CRITERIA SET FORTH IN (I), (II) OR (III) ABOVE, (B) THE SUCCESSOR OR ASSIGNEE OF
TENANT SHALL ASSUME IN A WRITING DELIVERED TO LANDLORD ALL OF TENANT’S
OBLIGATIONS UNDER THE LEASE EFFECTIVE UPON THE CONSUMMATION OF THE TRANSFER, AND
(C) THE NET WORTH OF THE PRINCIPAL OBLIGOR ON THE LEASE AFTER SUCH ASSIGNMENT OR
SUBLEASE IS NOT LESS THAN $50,000,000.00, AND (D) TENANT SHALL GIVE WRITTEN
NOTICE TO LANDLORD OF THE PROPOSED TRANSFER AT LEAST FIFTEEN (15) DAYS IN
ADVANCE OF THE CONSUMMATION THEREOF, UNLESS SUCH NOTICE IS CONTRACTUALLY OR
LEGALLY PROHIBITED, IN WHICH EVENT TENANT SHALL GIVE LANDLORD NOTICE OF SUCH
TRANSFER AS SOON AS IS CONTRACTUALLY OR LEGALLY PERMISSIBLE.


 


(D)                                 OTHER ASSIGNMENTS OR SUBLEASING.  TENANT
SHALL BE REQUIRED TO OBTAIN THE CONSENT OF LANDLORD TO ANY ASSIGNMENT OR
SUBLEASE OTHER THAN A PERMITTED TRANSFER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED BY LANDLORD AND SHALL BE DEEMED
GIVEN BY LANDLORD IF LANDLORD DOES NOT NOTIFY TENANT IN WRITING WITHIN TEN (10)
BUSINESS DAYS AFTER RECEIPT OF TENANT’S REQUEST FOR SUCH CONSENT.  IN THE EVENT
TENANT DESIRES TO ASSIGN THIS LEASE OR SUBLEASE ALL OR ANY PART OF THE PREMISES,
OTHER THAN TO A PERMITTED TRANSFEREE, THEN TENANT SHALL NOTIFY LANDLORD, NO
LATER THAN TWENTY ONE (21) DAYS PRIOR TO THE ANTICIPATED COMMENCEMENT DATE OF
SUCH ASSIGNMENT OR SUBLEASE, OF SUCH PROPOSED ASSIGNMENT OR SUBLEASE AND THE
PROPOSED COMMENCEMENT DATE THEREOF AND SHALL SUPPLY LANDLORD WITH SUCH
INFORMATION, FINANCIAL STATEMENTS, VERIFICATIONS AND RELATED MATERIALS AS
LANDLORD MAY REQUEST OR DESIRE TO EVALUATE THE PROPOSED ASSIGNMENT OR SUBLEASE. 
SAID NOTICE BY TENANT SHALL STATE THE NAME AND ADDRESS OF THE PROPOSED ASSIGNEE
OR SUBTENANT AND THE MATERIAL AND ECONOMIC TERMS AND CONDITIONS OF THE PROPOSED

 

16

--------------------------------------------------------------------------------


 


ASSIGNMENT OR SUBLEASE.  IN THE EVENT TENANT DELIVERS TO LANDLORD SUCH A NOTICE
OF ASSIGNMENT, OR INTENDS TO SUBLEASE ALL OR SUBSTANTIALLY ALL OF THE PREMISES,
OR TO SUBLEASE A PORTION OF THE PREMISES FOR THE REMAINDER OF THE LEASE TERM,
LANDLORD SHALL HAVE THE RIGHT, TO BE EXERCISED BY GIVING WRITTEN NOTICE TO
TENANT WITHIN TWENTY ONE (21) DAYS AFTER RECEIPT OF TENANT’S NOTICE, TO
TERMINATE THIS LEASE AS TO THE ENTIRE PREMISES IN THE EVENT OF A PROPOSED
ASSIGNMENT, OR AS TO THE PORTION OF THE PREMISES COVERED BY THE PROPOSED
SUBLEASE, AS OF THE DATE STATED IN TENANT’S NOTICE AS OF THE COMMENCEMENT DATE
OF THE ASSIGNMENT OR SUBLEASE, AND, AT LANDLORD’S OPTION, ENTER INTO A DIRECT
LEASE WITH THE PROPOSED SUBTENANT OR ASSIGNEE IN WHICH EVENT THIS LEASE SHALL
TERMINATE ON SUCH DATE AS IF SUCH DATE WAS THE EXPIRATION DATE AND LANDLORD AND
TENANT SHALL BE RELEASED AND RELIEVED FROM ANY LIABILITY AND OBLIGATIONS ARISING
UNDER THIS LEASE FROM AND AFTER SAID DATE OF TERMINATION.  IN NO EVENT SHALL
LANDLORD HAVE THE RIGHT UNDER THIS SECTION 9(D) TO TERMINATE THIS LEASE WITH
RESPECT TO ANY SUBLEASE OR ASSIGNMENT OF THE PREMISES, EXCEPT AS PROVIDED ABOVE.


 


(E)                                  REQUIREMENTS AND CONDITIONS.  EACH ASSIGNEE
SHALL FULLY OBSERVE ALL COVENANTS OF THIS LEASE, AND EACH SUBLESSEE SHALL FULLY
OBSERVE ALL COVENANTS OF THIS LEASE APPLICABLE TO THE PORTION OF THE PREMISES
SUBLET TO SUCH SUBLESSEE (OTHER THAN COVENANTS TO PAY MONTHLY RENTAL).  THE
ACCEPTANCE OF RENTAL BY LANDLORD FROM ANY OTHER PERSON OR ENTITY SHALL NOT BE
DEEMED TO BE A WAIVER BY LANDLORD OF ANY PROVISION HEREOF.  NO ASSIGNMENT OR
SUBLETTING BY TENANT SHALL RELIEVE TENANT OF ANY OF TENANT’S OBLIGATIONS UNDER
THIS LEASE, AND TENANT SHALL REMAIN FULLY AND PRIMARILY LIABLE FOR THE FAITHFUL
PAYMENT AND PERFORMANCE OF ALL COVENANTS, TERMS AND CONDITIONS HEREOF ON THE
TENANT’S PART TO BE PERFORMED.  IN THE EVENT OF DEFAULT BY ANY ASSIGNEE OR
SUCCESSOR OF TENANT IN THE PERFORMANCE OF ANY OF THE TERMS OF THIS LEASE,
LANDLORD MAY PROCEED DIRECTLY AGAINST TENANT WITHOUT THE NECESSITY OF EXHAUSTING
REMEDIES AGAINST SUCH ASSIGNEE OR SUCCESSOR. ANY CONSENT BY LANDLORD TO A
PARTICULAR ASSIGNMENT OR SUBLEASE SHALL NOT CONSTITUTE LANDLORD’S CONSENT TO ANY
OTHER OR SUBSEQUENT ASSIGNMENT OR SUBLEASE AND ANY PROPOSED SUBLEASE OR
ASSIGNMENT BY ANY SUBLESSEE OF TENANT SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION 9 AS IF IT WERE A PROPOSED ASSIGNMENT OR SUBLEASE BY TENANT. 
NOTWITHSTANDING ANY PROVISION CONTAINED HEREIN, TENANT AGREES THAT IT SHALL NOT
ASSIGN THIS LEASE, OR SUBLET THE PREMISES OR ANY PORTION THEREOF, TO (I) ANY
TENANT WHO CURRENTLY LEASES SPACE IN THE BUILDING, UNLESS LANDLORD DOES NOT HAVE
SUITABLE SPACE TO MEET SUCH OTHER TENANT’S EXPANSION OR RELOCATION NEEDS, OR
(II) TO ANY TENANT WHO LANDLORD DEEMS, IN LANDLORD’S REASONABLE EXERCISE OF ITS
GOOD BUSINESS JUDGMENT, TO BE UNSUITABLE FOR A CLASS “A” OFFICE BUILDING. 
TENANT SHALL, AT TENANT’S COST AND EXPENSE, DISCHARGE IN FULL ANY COMMISSIONS
WHICH MAY BE DUE AND OWING AS A RESULT OF ANY PROPOSED ASSIGNMENT OR SUBLETTING
BY TENANT (BUT NOT AS A RESULT OF ANY ASSIGNMENT OR SUBLETTING BY LANDLORD IF
LANDLORD RECAPTURES THE PREMISES PURSUANT TO THIS SECTION).  TENANT AGREES TO
PAY TO LANDLORD, PROMPTLY AFTER REQUEST THEREFOR, THE AMOUNT OF ALL ATTORNEYS’
FEES AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH ANY ASSIGNMENT OR
SUBLETTING ISSUES OR REVIEW OF DOCUMENTATION RELATED THERETO, UP TO AN AMOUNT OF
$1,500.00 PER OCCURRENCE.


 


(F)                                    ADDITIONAL REQUIREMENTS.  ANY ASSIGNEE OF
TENANT’S RIGHTS UNDER THIS LEASE SHALL BE DEEMED TO HAVE ASSUMED ALL OF TENANT’S
OBLIGATIONS HEREUNDER WITH RESPECT TO THE PREMISES FROM AND AFTER THE DATE OF
SUCH ASSIGNMENT WITHOUT THE EXECUTION OF ANY DOCUMENTATION WHATSOEVER; PROVIDED,
HOWEVER, TENANT SHALL DELIVER TO LANDLORD, WITHIN TEN (10) DAYS FOLLOWING ANY
ASSIGNMENT PURSUANT TO THIS SECTION 9, A COPY OF THE ASSIGNMENT AGREEMENT AND AN
AGREEMENT OR AGREEMENTS, EXECUTED BY TENANT AND THE ASSIGNEE, WHEREIN AND
WHEREBY ANY ASSIGNEE ASSUMES PAYMENT AND DUE PERFORMANCE OF ALL COVENANTS, TERMS
AND CONDITIONS OF THIS LEASE TO BE DONE AND PERFORMED FOR THE BALANCE THEN
REMAINING IN THE LEASE TERM OF THIS LEASE.  A COPY OF THE SUBLEASE AND AN
AGREEMENT OR AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LANDLORD, SHALL BE DELIVERED TO LANDLORD, SIGNED BY TENANT AND THE SUBLESSEE,
WHEREBY THE SUBLESSEE ACKNOWLEDGES THE RIGHT OF LANDLORD TO CONTINUE OR
TERMINATE ANY SUBLEASE, IN LANDLORD’S SOLE DISCRETION, UPON TERMINATION OF THIS
LEASE, AND SUCH SUBLESSEE AGREES TO RECOGNIZE AND ATTORN TO LANDLORD IN THE
EVENT THAT LANDLORD ELECTS UNDER SUCH CIRCUMSTANCES TO CONTINUE SUCH SUBLEASE.


 


(G)                                 RESULTS OF ASSIGNMENT OR SUBLEASE.  TENANT
SHALL PAY TO LANDLORD FIFTY PERCENT (50%) OF ALL PROFITS (AS DEFINED BELOW) FROM
ANY ASSIGNMENT OR SUBLEASE EXCLUDING ANY PERMITTED TRANSFER.  FOR PURPOSES OF
THIS LEASE “PROFITS” SHALL MEAN ALL GROSS REVENUE AND INCOME (INCLUDING WITHOUT
LIMITATION THE VALUE OF ANY PROPERTY) RECEIVED BY TENANT IN CONNECTION WITH THE
ASSIGNMENT OR SUBLEASE LESS: (I) THE MONTHLY RENTAL AND ANY ADDITIONAL RENT
ACTUALLY PAID TO LANDLORD BY TENANT DURING THE TERM OF THE ASSIGNMENT OR
SUBLEASE, (II) ANY IMPROVEMENT ALLOWANCE OR ECONOMIC CONCESSION PAID BY TENANT
TO THE ASSIGNEE OR SUBLESSEE, (III) ANY BROKER’S COMMISSIONS, ATTORNEYS’ FEES
AND LEASE TAKEOVER PAYMENTS PAID BY TENANT IN CONNECTION WITH THE ASSIGNMENT OR
SUBLEASE, AND (IV) ANY COSTS PAID BY TENANT TO ADVERTISE THE PREMISES FOR
SUBLEASE OR ASSIGNMENT.  THE PROFITS SHALL BE PAID TO LANDLORD WITHIN FIFTEEN
(15) BUSINESS DAYS FOLLOWING TENANT’S RECEIPT THEREOF.

 

17

--------------------------------------------------------------------------------


 


 


10.                               INSURANCE AND
INDEMNIFICATION.

 


(A)                                  TENANT’S INSURANCE.  TENANT SHALL PROCURE
AT ITS EXPENSE AND MAINTAIN THROUGHOUT THE LEASE TERM (I) A POLICY OR POLICIES
OF ALL RISK, REAL AND PERSONAL PROPERTY INSURANCE INSURING TENANT’S INTEREST IN
ITS IMPROVEMENTS TO THE PREMISES, AND ANY AND ALL FURNITURE, EQUIPMENT,
SUPPLIES, AND OTHER PROPERTY (EXCLUDING DOCUMENTATION AND PROFESSIONAL WORK
PRODUCT) OWNED, LEASED, HELD OR POSSESSED BY IT AND CONTAINED THEREIN, SUCH
INSURANCE COVERAGE TO BE IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT VALUE OF
SUCH IMPROVEMENTS AND PROPERTY, AS SUCH MAY INCREASE FROM TIME TO TIME (BUT SUCH
INSURANCE MAY PROVIDE FOR A COMMERCIALLY REASONABLE DEDUCTIBLE OBTAINABLE AT
COMMERCIALLY REASONABLE COST), (II) A POLICY OR POLICIES OF WORKERS’
COMPENSATION INSURANCE, IF ANY, AS REQUIRED BY APPLICABLE LAW, AND (III) DURING
ANY PERIOD IN WHICH TENANT PERFORMS WORK IN THE PREMISES, BUILDER’S RISK
INSURANCE FOR THE FULL REPLACEMENT VALUE OF ALL WORK AND IMPROVEMENTS
CONSTRUCTED OR INSTALLED BY TENANT IN THE PREMISES.  TENANT SHALL ALSO PROCURE
AT ITS EXPENSE AND SHALL MAINTAIN THEREAFTER THROUGHOUT THE LEASE TERM A POLICY
OR POLICIES OF COMMERCIAL GENERAL LIABILITY INSURANCE WRITTEN ON AN “OCCURRENCE”
BASIS INSURING AGAINST LIABILITY FOR INJURY TO OR DEATH OF A PERSON OR PERSONS
AND FOR DAMAGE TO PROPERTY OCCASIONED BY OR ARISING OUT OF ANY CONSTRUCTION WORK
BEING DONE BY OR ON BEHALF OF TENANT ON THE PREMISES, OR ARISING OUT OF THE
CONDITION, USE OR OCCUPANCY OF THE PREMISES, OR IN ANY WAY OCCASIONED BY OR
ARISING OUT OF THE ACTIVITIES OF TENANT, ITS MEMBERS, PARTNERS, AGENTS,
CONTRACTORS OR EMPLOYEES IN THE PREMISES AND THE ACTIVITIES OF TENANT’S GUESTS
AND LICENSEES WHILE IN THE PREMISES, THE LIMITS OF SUCH POLICY OR POLICIES TO BE
ISSUED ON A COMBINED SINGLE LIMITS BASIS FOR BOTH PERSONAL INJURY AND PROPERTY
DAMAGE IN AMOUNTS NOT LESS THAN FIVE MILLION DOLLARS ($5,000,000) FOR EACH
OCCURRENCE.  TENANT SHALL ALSO PROCURE AT ITS EXPENSE AND SHALL MAINTAIN
THEREAFTER THROUGHOUT THE LEASE TERM A POLICY OF UMBRELLA/EXCESS LIABILITY
INSURANCE IN THE AMOUNT OF NOT LESS THAN TEN MILLION DOLLARS ($10,000,000.00). 
SUCH INSURANCE SHALL, IN ADDITION, EXTEND TO ANY LIABILITY OF TENANT ARISING OUT
OF THE INDEMNITIES PROVIDED FOR IN THIS LEASE, EXCEPT THE HAZARDOUS MATERIALS
INDEMNITY PROVIDED IN SECTION 5 OF THIS LEASE.  ALL INSURANCE POLICIES PROCURED
AND MAINTAINED BY TENANT PURSUANT TO THIS SECTION 10 SHALL NAME LANDLORD,
LANDLORD’S MEMBERS OR GENERAL PARTNERS (IF REQUESTED BY LANDLORD), LANDLORD’S
PROPERTY MANAGER (IF REQUESTED BY LANDLORD) AND LANDLORD’S LENDER(S) AS
ADDITIONAL INSUREDS, THE PRIMARY CARRIER (BUT NOT ANY REINSURANCE CARRIER) FOR
WHICH INSURANCE IS LICENSED TO DO BUSINESS IN THE STATE OF GEORGIA AND HAS A
RATING PURSUANT TO THE LATEST VERSION OF A.M. BEST’S INSURANCE GUIDE OF A-/VIII
OR HIGHER (OR AN EQUIVALENT RATING IF SUCH PUBLICATION IS DISCONTINUED), AND
SHALL BE NON CANCELABLE EXCEPT AFTER THIRTY (30) DAYS’ WRITTEN NOTICE TO
LANDLORD.  LANDLORD SHALL HAVE THE RIGHT TO REVIEW THE FOREGOING INSURANCE
AMOUNTS AND COVERAGES EVERY THREE (3) YEARS AND SHALL HAVE THE RIGHT TO NOTIFY
TENANT IN WRITING OF ANY REQUIRED CHANGES IN THE AMOUNTS AND/OR COVERAGES (SO
LONG AS THE NEW COVERAGES REQUIRED BY LANDLORD REFLECT THE POLICIES, COVERAGES
AND AMOUNTS THEN BEING REQUIRED BY LANDLORDS IN OTHER COMPARABLE OFFICE
BUILDINGS IN THE METROPOLITAN ATLANTA AREA) IN WHICH CASE TENANT SHALL HAVE AT
LEAST NINETY (90) DAYS TO SECURE ANY CHANGES IN SUCH INSURANCE REQUIRED BY
LANDLORD AND TO PROVIDE TO LANDLORD COPIES OF CERTIFICATES OF THE AMENDED (OR
NEW) POLICIES REFLECTING SUCH CHANGES; PROVIDED, HOWEVER, TENANT SHALL HAVE
UNTIL THE NEXT ANNUAL RENEWAL TO INITIATE ANY CHANGE TO ANY EXISTING POLICY
WHICH POLICY IS RENEWED ANNUALLY BY TENANT.  SUCH INSURANCE POLICIES OR DULY
EXECUTED CERTIFICATES OF SUCH INSURANCE, ACCOMPANIED BY PROOF OF PAYMENT OF THE
PREMIUM FOR SUCH INSURANCE, SHALL BE DELIVERED TO LANDLORD PRIOR TO THE
COMMENCEMENT OF THE LEASE TERM AND CERTIFICATES OF RENEWAL OF SUCH INSURANCE OR
COPIES OF ANY REPLACEMENT INSURANCE POLICIES SATISFYING THE REQUIREMENTS OF THIS
SECTION 10 SHALL BE DELIVERED TO LANDLORD PRIOR TO THE EXPIRATION OF EACH
RESPECTIVE POLICY TERM.


 


(B)                                 LANDLORD’S INSURANCE.  PRIOR TO THE DATE
TENANT OCCUPIES THE PREMISES FOR THE CONDUCT OF ITS BUSINESS, LANDLORD SHALL
PROCURE AT ITS EXPENSE (BUT WITH THE EXPENSE TO BE INCLUDED IN OPERATING
EXPENSES AS PROVIDED IN SECTION 2(D) HEREOF) AND SHALL THEREAFTER MAINTAIN
THROUGHOUT THE LEASE TERM A POLICY OR POLICIES OF ALL RISK (INCLUDING RENT LOSS
COVERAGE IN AMOUNTS COMMERCIALLY REASONABLE AND CUSTOMARY FOR COMPARABLE OFFICE
BUILDING PROJECTS IN THE METROPOLITAN ATLANTA, GEORGIA AREA), REAL AND PERSONAL
PROPERTY INSURANCE COVERING THE BUILDING, PARKING GARAGE AND RELATED
IMPROVEMENTS, IN AN AMOUNT EQUAL TO THE FULL INSURABLE REPLACEMENT VALUE THEREOF
AS SUCH MAY INCREASE FROM TIME TO TIME (BUT SUCH INSURANCE MAY PROVIDE FOR A
COMMERCIALLY REASONABLE DEDUCTIBLE), AND IN AN AMOUNT SUFFICIENT TO COMPLY WITH
ANY CO INSURANCE REQUIREMENTS IN SUCH POLICY WITH A COMMERCIALLY REASONABLE
DEDUCTIBLE, AND A POLICY OF WORKERS’ COMPENSATION INSURANCE, IF ANY, AS REQUIRED
BY APPLICABLE LAW AND SUCH OTHER POLICIES OF INSURANCE AND IN AMOUNTS CONSIDERED
REASONABLE AND CUSTOMARY FOR COMPARABLE OFFICE BUILDINGS IN THE METROPOLITAN
ATLANTA AREA.  PRIOR TO THE DATE ON WHICH TENANT OCCUPIES THE PREMISES FOR THE
CONDUCT OF ITS BUSINESS, LANDLORD SHALL ALSO PROCURE AT ITS EXPENSE (BUT WITH
THE EXPENSE TO BE INCLUDED IN OPERATING EXPENSES AS PROVIDED IN SECTION 2(D)
HEREOF) AND SHALL THEREAFTER MAINTAIN THROUGHOUT THE LEASE TERM, COMMERCIAL
GENERAL LIABILITY INSURANCE ON AN “OCCURRENCE” BASIS, INSURING LANDLORD (AND
NAMING TENANT AS AN ADDITIONAL INSURED AS TENANT’S INTEREST MAY APPEAR) AGAINST
LIABILITY FOR INJURY TO OR DEATH OF A PERSON OR PERSONS AND FOR DAMAGE TO
PROPERTY ARISING OUT OF ANY CONSTRUCTION WORK


 


18

--------------------------------------------------------------------------------



 


BEING DONE ON THE BUILDING BY OR ON BEHALF OF LANDLORD OR ARISING OUT OF THE
CONDITION, USE OR OCCUPANCY OF THE BUILDING OR ARISING OUT OF THE ACTIVITIES OF
LANDLORD, ITS MEMBERS, PARTNERS, AGENTS, EMPLOYEES OR CONTRACTORS IN, ON OR
ABOUT THE BUILDING AND PROPERTY, ON A COMBINED SINGLE LIMITS BASIS FOR BOTH
PERSONAL INJURY AND PROPERTY DAMAGE AND IN AN AMOUNT DETERMINED BY LANDLORD FROM
TIME TO TIME IN ITS SOLE DISCRETION, WITH MINIMUM LIMITS OF NOT LESS THAN FIVE
MILLION DOLLARS ($5,000,000)[(INCLUDING UMBRELLA COVERAGE)] FOR EACH OCCURRENCE,
SUBJECT TO ANNUAL AGGREGATE LIMITS OF NOT LESS THAN TEN MILLION DOLLARS
($10,000,000)[(INCLUDING UMBRELLA COVERAGE)].  SUCH INSURANCE SHALL ALSO EXTEND
TO ANY LIABILITY OF LANDLORD ARISING OUT OF ITS INDEMNITIES IN THIS LEASE, OTHER
THAN THE HAZARDOUS MATERIALS INDEMNITY PROVIDED IN SECTION 5 HEREOF.  LANDLORD
MAY ALSO CARRY SUCH OTHER TYPES OF INSURANCE IN FORM AND AMOUNTS WHICH LANDLORD
SHALL DETERMINE TO BE APPROPRIATE AND CUSTOMARY FOR SIMILAR FACILITIES IN
ATLANTA, GEORGIA, FROM TIME TO TIME.  ALL SUCH POLICIES PROCURED AND MAINTAINED
BY LANDLORD PURSUANT TO THIS SECTION 10(B) SHALL BE CARRIED WITH COMPANIES
HAVING A RATING PURSUANT TO THE LATEST EDITION OF A.M. BEST’S INSURANCE GUIDE OF
A-/VIII OR HIGHER (OR AN EQUIVALENT RATING IF SUCH PUBLICATION IS DISCONTINUED),
AND TENANT SHALL BE PROVIDED WITH A CERTIFICATE EVIDENCING SAME.  LANDLORD SHALL
HAVE THE RIGHT TO PERIODICALLY REVIEW THE FOREGOING POLICIES, COVERAGES AND
AMOUNTS AND REVISE AND UPDATE THE SAME TO REFLECT THE POLICIES, COVERAGES AND
AMOUNTS THEN BEING CARRIED BY LANDLORDS FOR OTHER COMPARABLE OFFICE BUILDINGS IN
THE METROPOLITAN ATLANTA AREA SO LONG AS SUCH NEW OR REVISED POLICIES,
COVERAGES, AND AMOUNTS ARE AT LEAST AS COMPREHENSIVE AS THOSE DESCRIBED ABOVE.  
ANY INSURANCE REQUIRED TO BE CARRIED BY LANDLORD HEREUNDER MAY BE CARRIED UNDER
BLANKET POLICIES COVERING OTHER PROPERTIES OF LANDLORD AND/OR ITS MEMBERS OR
PARTNERS AND/OR THEIR RESPECTIVE RELATED OR AFFILIATED CORPORATIONS [OR
ENTITIES] SO LONG AS SUCH BLANKET POLICIES PROVIDE INSURANCE AT ALL TIMES FOR
THE GALLERIA PROJECT AS REQUIRED BY THIS LEASE.


 


11.                               WAIVER OF
SUBROGATION.


 

Landlord and Tenant shall each have included in all policies of risks, fire,
extended coverage, and other property insurance respectively obtained by them
covering the Premises, the Building and contents therein, a waiver by the
insurer of all rights of subrogation against the other in connection with any
loss or damage thereby insured against.  Any additional premium for such waiver
shall be paid by the primary insured and if paid by Landlord shall be included
in Operating Expenses.  To the full extent permitted by law, Landlord and Tenant
each waives all right of recovery against the other (and any officers,
directors, members, partners, employees, agents, property managers, lenders and
representatives of the other) for, and agrees to release the other from
liability for, loss or damage to the extent such loss or damage is covered by
valid and collectible insurance in effect covering the party seeking recovery at
the time of such loss or damage or would be covered by the insurance required to
be maintained under this Lease by the party seeking recovery.  Either party’s
failure to maintain the required insurance shall not invalidate this waiver. 
The provisions of this Section 11 shall be paramount under this Lease, and in
the event of any conflict between this Section 11 and any other provision of
this Lease, this Section 11 shall control.  This Section 11 shall survive the
expiration or any earlier termination of this Lease.

 


12.                               SERVICE AND
UTILITIES.


 


(A)                                  IN THE EVENT TENANT REQUIRES OR NEEDS TO
HAVE ONE OR MORE SEPARATE SYSTEMS OF EITHER HEATING, VENTILATING, AIR
CONDITIONING OR OTHER SIMILAR SYSTEMS OVER AND ABOVE THAT PROVIDED BY LANDLORD,
THE INSTALLATION, CARE, EXPENSES AND MAINTENANCE OF EACH SUCH SYSTEM SHALL BE
BORNE BY AND PAID FOR BY TENANT.


 


(B)                                 SUBJECT TO THE PROVISIONS ELSEWHERE HEREIN
CONTAINED AND TO THE RULES AND REGULATIONS OF THE BUILDING, LANDLORD AGREES TO
FURNISH TO THE PREMISES DURING ORDINARY BUSINESS HOURS OF GENERALLY RECOGNIZED
BUSINESS DAYS, TO BE DETERMINED BY LANDLORD (BUT EXCLUSIVE, IN ANY EVENT, OF
SUNDAYS AND LEGAL HOLIDAYS), HEAT AND AIR-CONDITIONING REQUIRED FOR THE
COMFORTABLE USE AND OCCUPATION OF THE PREMISES TO BE PROVIDED COMPARABLE TO
OTHER CLASS “A” OFFICE BUILDINGS IN THE GALLERIA PROJECT, REPLACEMENT OF BULBS
FOR BUILDING STANDARD FLUORESCENT LIGHTS AND NON-BUILDING STANDARD LIGHTS,
PROVIDED TENANT STOCKS THE BULBS FOR ALL OF TENANT’S NON-BUILDING STANDARD
LIGHTS, JANITORIAL SERVICES DURING THE TIMES AND IN THE MANNER THAT SUCH
SERVICES ARE, IN LANDLORD’S JUDGMENT, CUSTOMARILY FURNISHED IN COMPARABLE OFFICE
BUILDINGS IN THE IMMEDIATE MARKET AREA, AND ELEVATOR SERVICE.  AS USED HEREIN,
“ORDINARY BUSINESS HOURS” SHALL MEAN MONDAY THROUGH FRIDAY, 7:30 A.M. THROUGH
6:00 P.M. AND SATURDAY, 7:30 A.M. THROUGH 1:00 P.M.


 


(C)                                  SUBJECT TO (I) LANDLORD’S COMPLIANCE WITH
ALL APPLICABLE LAWS, (II) THE AVAILABILITY OF ALL NECESSARY UTILITY SERVICES,
AND (III) TEMPORARY DISRUPTIONS FOR MAINTENANCE AND REPAIR, CENTRAL HEATING AND
AIR CONDITIONING SHALL BE SUPPLIED IN SEASON WITHIN THE FOLLOWING RANGES:


 


19

--------------------------------------------------------------------------------


 

Summer

 

Inside temperature - 72-76˚ F, dry bulb with 50% relative humidity.

 

Outside temperature - 92˚ F, dry bulb, 77˚ F, wet bulb.

 

Winter

 

Inside temperature - 70-75˚ F, dry bulb.

 

Outside temperature - 29˚ F, dry bulb.

 


(D)                                 OUTLINED IN EXHIBITS “D” AND “E” ARE THE
CLEANING SPECIFICATIONS CURRENTLY PROVIDED BY LANDLORD WITH REGARD TO THE
PREMISES, AS WELL AS THE SECURITY SERVICES CURRENTLY IN EFFECT WITH REGARD TO
THE BUILDING.  WHILE LANDLORD RESERVES THE RIGHT TO MODIFY BOTH THE SECURITY AND
JANITORIAL SERVICES TO THE PREMISES AND THE BUILDING, LANDLORD WILL NOT IN ANY
MATERIAL WAY CHANGE THE QUALITY OF THESE SERVICES SO LONG AS THE LEASE IS IN
FULL FORCE AND EFFECT.


 


(E)                                  THE PASSENGER AND FREIGHT ELEVATORS SHALL
BE IN OPERATION 24 HOURS PER DAY, SEVEN DAYS A WEEK, SUBJECT TO TEMPORARY
STOPPAGE OF INDIVIDUAL ELEVATORS FOR REPAIR, MAINTENANCE AND REFURBISHING. 
SECURITY PROXIMITY CARDS OR A COMPARABLE SYSTEM OF SECURITY/ACCESS CONTROL SHALL
BE NECESSARY TO ACCESS ANY ELEVATORS ON THE WEEKENDS AND DURING BUILDING
STANDARD RESTRICTED HOURS ON WEEKDAYS.


 


(F)                                    LANDLORD SHALL PROVIDE ADDITIONAL OR
AFTER-HOURS HEATING OR AIR-CONDITIONING UPON REASONABLE PRIOR NOTICE TO LANDLORD
GIVEN WITHIN THE TIME PERIODS ESTABLISHED BY LANDLORD.  TENANT SHALL PAY TO
LANDLORD A REASONABLE CHARGE FOR SUCH SERVICES AS DETERMINED FROM TIME TO TIME
BY LANDLORD.  TENANT AGREES TO KEEP AND CAUSE TO BE KEPT CLOSED ALL WINDOW
COVERINGS, IF ANY, WHEN NECESSARY BECAUSE OF THE SUN’S POSITION, AND TENANT ALSO
AGREES AT ALL TIMES TO COOPERATE FULLY WITH LANDLORD AND TO ABIDE BY ALL THE
REGULATIONS AND REQUIREMENTS WHICH LANDLORD MAY PRESCRIBE FOR THE PROPER
FUNCTIONING AND PROTECTION OF SAID HEATING, VENTILATING, AND AIR-CONDITIONING
SYSTEM AND TO COMPLY WITH ALL LAWS, ORDINANCES AND REGULATIONS RESPECTING THE
CONSERVATION OF ENERGY.  WHEREVER HEAT-GENERATING MACHINES, EXCESS LIGHTING OR
EQUIPMENT ARE USED IN THE PREMISES WHICH AFFECT THE TEMPERATURE OTHERWISE
MAINTAINED BY THE AIR-CONDITIONING SYSTEM, LANDLORD RESERVES THE RIGHT TO
INSTALL SUPPLEMENTARY AIR CONDITIONING UNITS IN THE PREMISES, AND THE COST
THEREOF, INCLUDING THE COST OF ELECTRICITY AND/OR WATER THEREFOR, SHALL BE PAID
BY TENANT TO LANDLORD UPON DEMAND BY LANDLORD.  LANDLORD AGREES TO FURNISH TO
THE PREMISES ELECTRICITY FOR GENERAL OFFICE PURPOSES AND WATER FOR LAVATORY AND
DRINKING PURPOSES, SUBJECT TO THE PROVISIONS OF SUBPARAGRAPH 12(H) BELOW. 
EXCEPT AS SET FORTH IN SECTION 42 AND EXCEPT FOR ANY DAMAGES INCURRED BY TENANT
RESULTING FROM LANDLORD’S NEGLIGENCE OR WILLFUL MISCONDUCT, LANDLORD SHALL NOT
BE LIABLE FOR ANY INTERRUPTION OF OR FAILURE OF UTILITY SERVICE IN THE PREMISES,
BUT LANDLORD SHALL EXERCISE DUE DILIGENCE TO FURNISH UNINTERRUPTED SERVICE. 
LANDLORD SHALL ENGAGE AN ENGINEER, MUTUALLY ACCEPTABLE TO LANDLORD AND TENANT,
TO EVALUATE THE COST PER HOUR, PER FLOOR OF HVAC USAGE BEYOND BUILDING STANDARD
HOURS OF OPERATION.  DURING THE MONTH OF DECEMBER EACH YEAR, SAID ENGINEER SHALL
PROVIDE THE FOLLOWING YEAR’S HOURLY USAGE PER FLOOR FOR TENANT’S AFTER-HOURS
USAGE.  BOTH LANDLORD AND TENANT SHALL AGREE TO THIS INDEPENDENT EVALUATION AND
ENSUING PER HOUR, PER FLOOR CHARGE FOR THAT YEAR.


 


(G)                                 (I)                                    
TENANT SHALL HAVE THE RIGHT THROUGHOUT THE LEASE TERM, CONSISTENT WITH THE SAFE
OPERATION OF THE BUILDING DURING PERIODS OF EMERGENCY AND OTHERWISE, TO USE AND
DRAW ELECTRICAL POWER FROM AN EMERGENCY GENERATOR(S) INSTALLED BY TENANT (WHICH
EMERGENCY GENERATOR(S) TOGETHER WITH THE ELECTRICAL CONDUIT CONNECTING THE
EMERGENCY GENERATOR TO THE PREMISES AND ANY MODIFICATION, REPLACEMENT AND/OR
ADDITION THERETO IS REFERRED TO AS THE “EMERGENCY GENERATOR”).  TENANT SHALL BE
SOLELY RESPONSIBLE FOR ALL COSTS OF INSTALLING, CONNECTING, OPERATING,
MAINTAINING, REPAIRING, REPLACING AND REMOVING THE EMERGENCY GENERATOR AND
TENANT’S EQUIPMENT INCLUDING, WITHOUT LIMITATION, INSTALLATION OF A TRANSFER
SWITCH.  TENANT SHALL HAVE ACCESS TO SUCH EMERGENCY GENERATOR TWENTY-FOUR (24)
HOURS A DAY, SEVEN (7) DAYS A WEEK, IN CONNECTION THEREWITH, SUBJECT TO
LANDLORD’S REASONABLE RULES AND REGULATIONS REGARDING SECURITY.  THE EMERGENCY
GENERATOR WILL BE LOCATED ON THE PROPERTY AT A LOCATION APPROVED BY LANDLORD. 
THE EMERGENCY GENERATOR SHALL BE ADEQUATELY SCREENED FROM VIEW AND LANDSCAPED IN
A MANNER APPROVED BY LANDLORD.  LANDLORD SHALL HAVE THE RIGHT TO REVIEW AND
APPROVE THE EMERGENCY GENERATOR AND ALL PLANS RELATING THERETO PRIOR TO TENANT’S
INSTALLATION OF THE EMERGENCY GENERATOR, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED PROVIDED SUCH EMERGENCY GENERATOR IS LOCATED AT
THE LOCATION THEREFOR PREVIOUSLY APPROVED BY LANDLORD.  TENANT WILL EXERCISE
EVERY REASONABLE EFFORT TO MINIMIZE ANY DISRUPTION OF ACTIVITY OTHERWISE
OCCURRING IN OR ABOUT THE GALLERIA PROJECT IN CONNECTION WITH TENANT’S
INSTALLATION, OPERATION, MAINTENANCE AND REMOVAL OF THE


 


20

--------------------------------------------------------------------------------



 


EMERGENCY GENERATOR.  IF LANDLORD IS REQUIRED BY APPLICABLE LAW TO RELOCATE THE
EMERGENCY GENERATOR, THEN, AT LANDLORD’S REQUEST, TENANT SHALL, AT TENANT’S COST
AND EXPENSE, RELOCATE THE EMERGENCY GENERATOR TO AN AREA DESIGNATED BY
LANDLORD.  TENANT WILL INSURE THAT THE EMERGENCY GENERATOR AND EACH PART OF IT
WILL BE INSTALLED AND OPERATED IN ACCORDANCE WITH ALL APPLICABLE LAWS.  TENANT
WILL IMMEDIATELY REMOVE AND HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD LANDLORD
HARMLESS IN CONNECTION WITH ANY MECHANIC’S LIENS ON THE GALLERIA PROJECT OR THE
PROPERTY WHICH RESULT FROM WORK ASSOCIATED WITH THE INSTALLATION, OPERATION,
MAINTENANCE OR REMOVAL OF THE EMERGENCY GENERATOR.  TENANT WILL OBTAIN ALL
LICENSES OR APPROVALS REQUIRED TO INSTALL THE EMERGENCY GENERATOR AND WILL
OPERATE THE EMERGENCY GENERATOR IN A MANNER THAT WILL NOT INTERFERE WITH THE
QUIET ENJOYMENT OR BUSINESS OPERATIONS OF OTHER TENANTS IN THE BUILDING OR THE
PROJECT.  TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST ANY
AND ALL CLAIMS, COSTS, DEMANDS, DAMAGES AND LIABILITIES ARISING FROM TENANT’S
INSTALLATION, OPERATION, MAINTENANCE OR REMOVAL OF THE EMERGENCY GENERATOR,
EXCEPT IF RESULTING FROM LANDLORD’S NEGLIGENCE.  SUCH INDEMNITY SHALL INCLUDE
DAMAGE TO PROPERTY AND INJURY OR DEATH TO PERSONS.  AT LANDLORD’S REQUEST,
TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL REMOVE THE EMERGENCY GENERATOR
UPON THE EXPIRATION OR TERMINATION OF THIS LEASE AND SHALL REPAIR ALL DAMAGE AS
A RESULT OF TENANT’S INSTALLATION OF THE EMERGENCY GENERATOR, THEREBY RESTORING
THE PROPERTY TO ITS CONDITION PRIOR TO THE INSTALLATION OF THE EMERGENCY
GENERATOR, NORMAL WEAR AND TEAR EXCEPTED.


 


(II)                                  TENANT SHALL HAVE THE RIGHT THROUGHOUT THE
LEASE TERM, CONSISTENT WITH THE SAFE OPERATION OF THE BUILDING DURING PERIODS OF
EMERGENCY AND OTHERWISE, TO USE AND DRAW, DURING PERIODS OF EMERGENCY ONLY WHEN
ELECTRICAL POWER IS NOT OTHERWISE AVAILABLE TO THE PREMISES, ELECTRICAL POWER
FROM LANDLORD’S EMERGENCY GENERATOR, IF ANY, SO LONG AS TENANT’S USE OF
LANDLORD’S GENERATOR SHALL NOT EXCEED A MAXIMUM POTENTIAL LOAD OR CAPACITY OF
84.28 KVA (WHICH EMERGENCY GENERATOR(S) TOGETHER WITH THE ELECTRICAL CONDUIT
CONNECTING THE EMERGENCY GENERATOR TO THE PREMISES AND ANY MODIFICATION,
REPLACEMENT AND/OR ADDITION THERETO IS REFERRED TO AS THE “LANDLORD’S EMERGENCY
GENERATOR”).  TENANT SHALL BE SOLELY RESPONSIBLE FOR THE COSTS OF CONNECTING THE
LANDLORD’S EMERGENCY GENERATOR TO THE PREMISES AND TENANT’S EQUIPMENT INCLUDING,
WITHOUT LIMITATION, INSTALLATION OF A TRANSFER SWITCH.  TENANT SHALL HAVE ACCESS
TO SUCH LANDLORD’S EMERGENCY GENERATOR TWENTY-FOUR (24) HOURS A DAY, SEVEN (7)
DAYS A WEEK, IN CONNECTION THEREWITH, SUBJECT TO LANDLORD’S REASONABLE RULES AND
REGULATIONS REGARDING SECURITY.   TENANT SHALL INDEMNIFY AND HOLD LANDLORD
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, DEMANDS, DAMAGES AND
LIABILITIES ARISING FROM TENANT’S INSTALLATION, OPERATION, MAINTENANCE OR
REMOVAL OF THE EMERGENCY GENERATOR, EXCEPT IF RESULTING FROM LANDLORD’S
NEGLIGENCE OR WILLFUL MISCONDUCT.  SUCH INDEMNITY SHALL INCLUDE DAMAGE TO
PROPERTY AND INJURY OR DEATH TO PERSONS.  NOTWITHSTANDING ANY PROVISIONS TO THE
CONTRARY HEREIN, TENANT, AT TENANT’S EXPENSE, SHALL, NO LATER THAN DECEMBER 31,
2004, REMOVE AND/OR ALTER ITS CONNECTIONS TO LANDLORD’S EMERGENCY GENERATOR SO
THAT THE MAXIMUM CAPACITY OF TENANT’S USAGE OF LANDLORD’S EMERGENCY GENERATOR
SHALL NOT EXCEED 84.28 KVA AT ANY GIVEN TIME.


 


(H)                                 TENANT WILL NOT WITHOUT THE WRITTEN CONSENT
OF LANDLORD USE ANY APPARATUS OR DEVICE IN THE PREMISES, INCLUDING WITHOUT
LIMITATION, ELECTRONIC DATA PROCESSING MACHINES, COMPUTERS, AND MACHINES USING
EXCESS LIGHTING OR CURRENT WHICH WILL IN ANY WAY INCREASE THE AMOUNT OF
ELECTRICITY OR WATER USUALLY FURNISHED OR SUPPLIED FOR USE OF THE PREMISES AS
GENERAL OFFICE SPACE; NOR CONNECT WITH ELECTRIC CURRENT, EXCEPT THROUGH EXISTING
ELECTRICAL OUTLETS IN THE PREMISES, OR WATER PIPES, ANY APPARATUS OR DEVICE FOR
THE PURPOSES OF USING ELECTRICAL CURRENT OR WATER.  IF TENANT IN LANDLORD’S
JUDGMENT SHALL REQUIRE WATER OR ELECTRIC CURRENT OR ANY OTHER RESOURCE IN EXCESS
OF THAT USUALLY FURNISHED OR SUPPLIED FOR USE OF THE PREMISES AS GENERAL OFFICE
SPACE (IT BEING UNDERSTOOD THAT SUCH AN EXCESS MAY RESULT FROM THE NUMBER OF
FIXTURES, APPARATUS AND DEVICES IN USE, THE NATURE OF SUCH FIXTURES, APPARATUS
AND DEVICES, THE HOURS OF USE, OR ANY COMBINATION OF SUCH FACTORS), TENANT SHALL
FIRST PROCURE THE CONSENT OF LANDLORD, WHICH LANDLORD MAY REFUSE, TO THE USE
THEREOF, AND LANDLORD MAY CAUSE A SPECIAL METER TO BE INSTALLED IN THE PREMISES
SO AS TO MEASURE THE AMOUNT OF WATER, ELECTRIC CURRENT OR OTHER RESOURCE
CONSUMED FOR ANY SUCH OTHER USE.  THE COST OF ANY SUCH METERS AND OF
INSTALLATION, MAINTENANCE, AND REPAIR THEREOF SHALL BE PAID FOR BY TENANT, AND
TENANT AGREES TO PAY LANDLORD PROMPTLY UPON DEMAND BY LANDLORD FOR ALL SUCH
WATER, ELECTRIC CURRENT OR OTHER RESOURCE CONSUMED, AS SHOWN BY SAID METERS, AT
THE RATES CHARGED BY THE LOCAL PUBLIC UTILITY FURNISHING THE SAME, PLUS ANY
ADDITIONAL EXPENSE INCURRED IN KEEPING ACCOUNT OF THE WATER, ELECTRIC CURRENT OR
OTHER RESOURCE SO CONSUMED.  LANDLORD ACKNOWLEDGES THAT, EXCEPT FOR TENANT’S
ACCESSING OF THE EXISTING EMERGENCY GENERATOR OF LANDLORD (WHICH ACCESSING
CURRENTLY EXCEEDS THE CAPACITY PERMITTED BY LANDLORD), TENANT’S CURRENT USE OF
UTILITIES TO SERVE THE PREMISES IS NOT IN EXCESS OF THAT USUALLY FURNISHED OR
SUPPLIED FOR USE OF THE PREMISES AS GENERAL OFFICE SPACE.  EXCEPT AS SET FORTH
IN SECTION 42 HEREOF, LANDLORD SHALL NOT BE IN DEFAULT HEREUNDER OR BE LIABLE
FOR ANY DAMAGES DIRECTLY OR


 


21

--------------------------------------------------------------------------------



 


INDIRECTLY RESULTING FROM, NOR SHALL THE RENTAL HEREIN RESERVED BE ABATED BY
REASON OF (I) THE INSTALLATION, USE OR INTERRUPTION OF USE OF ANY EQUIPMENT IN
CONNECTION WITH THE FURNISHING OF ANY OF THE FOREGOING UTILITIES AND SERVICES,
(II) FAILURE TO FURNISH OR DELAY IN FURNISHING ANY SUCH UTILITIES OR SERVICES
WHEN SUCH FAILURE OR DELAY IS CAUSED BY ACTS OF GOD OR THE ELEMENTS, LABOR
DISTURBANCES OF ANY CHARACTER, ANY OTHER ACCIDENTS, ACTS OF TERRORISM,  OR OTHER
CONDITIONS BEYOND THE REASONABLE CONTROL OF LANDLORD, OR BY THE MAKING OF
REPAIRS OR IMPROVEMENTS TO THE PREMISES OR TO THE BUILDING, (III) THE
LIMITATION, CURTAILMENT, RATIONING OR RESTRICTION ON USE OF WATER OR
ELECTRICITY, GAS OR ANY OTHER FORM OF ENERGY OR ANY OTHER SERVICE UTILITY
WHATSOEVER SERVING THE PREMISES OR THE BUILDING.  FURTHERMORE, LANDLORD SHALL BE
ENTITLED TO COOPERATE VOLUNTARILY IN A REASONABLE MANNER WITH THE EFFORTS OF
NATIONAL, STATE OR LOCAL GOVERNMENTAL AGENCIES OR UTILITIES SUPPLIERS IN
REDUCING ENERGY OR OTHER RESOURCES CONSUMPTION.


 


(I)                                     ANY SUMS PAYABLE UNDER THIS PARAGRAPH 12
SHALL BE CONSIDERED ADDITIONAL RENT AND MAY BE ADDED TO ANY INSTALLMENT OF RENT
THEREAFTER BECOMING DUE, AND LANDLORD SHALL HAVE THE SAME REMEDIES FOR A DEFAULT
IN PAYMENT OF SUCH SUMS AS FOR A DEFAULT IN THE PAYMENT OF RENT.


 


(J)                                     TENANT SHALL NOT PROVIDE ANY JANITORIAL
SERVICES WITHOUT LANDLORD’S WRITTEN CONSENT AND THEN ONLY SUBJECT TO SUPERVISION
OF LANDLORD AND BY A JANITORIAL CONTRACTOR OR EMPLOYEES AT ALL TIMES
SATISFACTORY TO LANDLORD.  ANY SUCH SERVICES PROVIDED BY TENANT SHALL BE AT
TENANT’S SOLE RISK AND RESPONSIBILITY.


 


(K)                                  LANDLORD AGREES THAT LANDLORD SHALL NOT
GRANT EXCLUSIVE RIGHTS OF ACCESS TO THE BUILDING TO ANY SPECIFIC
TELECOMMUNICATIONS SUPPLIERS WHO SHALL PROVIDE TELECOMMUNICATIONS SERVICES
DIRECTLY TO TENANTS OF THE BUILDING.


 


13.                               ESTOPPEL
CERTIFICATE.


 

Within ten (10) days following January 1, 2004, or any written request which
Landlord may make from time to time, Tenant shall execute and deliver to
Landlord a certificate substantially in the form attached hereto as Exhibit “B”
and made a part hereof, indicating thereon any exceptions thereto which may
exist at that time.  Failure of Tenant to execute and deliver such certificate
shall at Landlord’s option constitute an Event of Default hereunder.  Landlord
and Tenant intend that any statement delivered pursuant to this paragraph may be
relied upon by Landlord or by any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or any interest therein or anyone to whom
Landlord may provide said certificate.  Within ten (10) days after any written
request from Tenant, Landlord will likewise deliver to Tenant an estoppel
certificate in substantially the same form attached hereto as Exhibit “B”, with
such changes as are appropriate for the certificate to be provided by Landlord.

 


14.                               HOLDING OVER
AND SHORT TERM
EXTENSION.


 


(A)                                  IN THE EVENT OF HOLDING OVER BY TENANT
AFTER EXPIRATION OR TERMINATION OF THIS LEASE WITHOUT THE WRITTEN CONSENT OF
LANDLORD, SUCH HOLDING OVER SHALL CONSTITUTE A TENANCY-AT-SUFFERANCE AND TENANT
SHALL PAY TO LANDLORD, FOR THE FIRST SIXTY (60) DAYS, ONE HUNDRED TWENTY-FIVE
PERCENT (125%) OF ALL MONTHLY RENTAL THEN IN EFFECT AS OF THE DATE OF
TERMINATION PLUS ONE HUNDRED TWENTY FIVE PERCENT (125%) OF TENANT’S PRORATA
SHARE OF OPERATING EXPENSES THAT WOULD OTHERWISE BE PAYABLE DURING SUCH PERIOD
IF THIS LEASE HAD NOT TERMINATED OR EXPIRED.  IF SUCH HOLDOVER EXCEEDS SIXTY
(60) DAYS, TENANT SHALL PAY AS LIQUIDATED DAMAGES, SOLELY FOR SUCH HOLDING OVER,
ONE HUNDRED FIFTY PERCENT (150%) OF THE MONTHLY RENTAL THEN IN EFFECT AS OF THE
DATE OF TERMINATION PLUS ONE HUNDRED FIFTY PERCENT (150%) OF TENANT’S PRORATA
SHARE OF OPERATING EXPENSES THAT WOULD OTHERWISE BE PAYABLE DURING SUCH PERIOD
IF THIS LEASE HAD NOT TERMINATED OR EXPIRED.  THE INCLUSION OF THE PRECEDING
SENTENCE IN THIS LEASE SHALL NOT BE CONSTRUED AS LANDLORD’S CONSENT FOR TENANT
TO HOLD OVER.  FURTHER, NO HOLDING OVER BY TENANT AFTER THE EXPIRATION OR
TERMINATION OF THIS LEASE SHALL BE CONSTRUED TO EXTEND OR RENEW THE TERM OR IN
ANY OTHER MANNER BE CONSTRUED AS PERMISSION BY LANDLORD TO HOLD OVER.  WITHOUT
LIMITING THE FOREGOING, TENANT SHALL INDEMNIFY LANDLORD (Y) AGAINST ALL CLAIMS
FOR DAMAGES BY ANY OTHER TENANT TO WHOM LANDLORD MAY HAVE LEASED ALL OR ANY PART
OF THE PREMISES EFFECTIVE UPON THE TERMINATION OR EXPIRATION OF THIS LEASE,
PROVIDED LANDLORD NOTIFIES TENANT OF SUCH NEW LEASE AT LEAST THIRTY (30) DAYS
PRIOR TO THE END OF THE LEASE TERM OR LATER IN THE EVENT SUCH NEW LEASE HAS NOT
YET BEEN EXECUTED PRIOR TO SUCH DATE (IN WHICH EVENT LANDLORD AGREES TO NOTIFY
TENANT PROMPTLY OF THE EXISTENCE OF ANY SUCH LEASE), AND (Z) FOR ALL OTHER
LOSSES, COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY
REASON OF SUCH HOLDING OVER.


 


(B)                                 IN ADDITION TO TENANT’S RENEWAL OPTIONS
CONTAINED IN SECTION 1 ABOVE, LANDLORD HEREBY GRANTS TO TENANT THE RIGHT AND
OPTION TO UNILATERALLY EXTEND THE LEASE


 


22

--------------------------------------------------------------------------------



 


TERM (OR APPLICABLE RENEWAL TERM) FOR ANY PERIOD OF TIME UP TO SIX (6) MONTHS
FOLLOWING THE EXPIRATION DATE OF THE LEASE TERM (OR APPLICABLE RENEWAL TERM). 
TENANT SHALL EXERCISE THE OPTION GRANTED HEREBY BY GIVING LANDLORD NOTICE OF
EXERCISE AT LEAST EIGHTEEN (18) MONTHS PRIOR TO THE EXPIRATION OF THE LEASE TERM
(OR APPLICABLE RENEWAL TERM), WHICH NOTICE SHALL SPECIFY THE EXACT PERIOD OF
SUCH EXTENSION PURSUANT TO THIS SUBSECTION.  IF THE LEASE TERM SHALL BE EXTENDED
UNDER THIS SUBSECTION, ALL TERMS AND CONDITIONS OF THIS LEASE SHALL REMAIN IN
FULL FORCE AND EFFECT EXCEPT TENANT SHALL PAY TO LANDLORD DURING SUCH EXTENSION
PERIOD MONTHLY RENTAL AT THE RATE OF 125% OF THE MONTHLY RENTAL THEN IN EFFECT
IMMEDIATELY PRIOR TO THIS EXTENSION PERIOD AND 125% OF TENANT’S PRORATA SHARE OF
OPERATING EXPENSES THAT WOULD OTHERWISE BE PAYABLE DURING SUCH EXTENSION PERIOD
IF THIS LEASE HAD NOT TERMINATED OR EXPIRED.  FOLLOWING THE EXPIRATION OF THE
SHORT TERM OPTION PERIOD SELECTED AND EXERCISED BY TENANT PURSUANT TO THIS
SUBSECTION, THE HOLDOVER PROVISIONS CONTAINED IN THIS SECTION 14 SHALL APPLY TO
ANY FURTHER OCCUPANCY BY TENANT.


 


15.                               SUBORDINATION.


 

Tenant agrees that Tenant will subordinate this Lease to any mortgage
encumbering the Building, which subordination shall be made in written form
reasonably acceptable to the holder of such mortgage and Tenant within twenty
(20) days after written request by Landlord, provided that Tenant shall have no
obligation to so subordinate this Lease unless and until Tenant and such
mortgagee enter into a non-disturbance agreement (a “Non-Disturbance Agreement”)
reasonably satisfactory to Tenant and such mortgagee, which Non-Disturbance
Agreement shall specifically include provisions substantially similar to those
set forth herein below, and to the extent such agreement (when entered into)
conflicts with this Section 15, the terms of such agreement shall control. 
Notwithstanding any provision of this Lease to the contrary, only with respect
to the existing mortgage (or any refinancing thereof) in favor of Equitable Life
Assurance Society of the United States (or its successor), Tenant hereby agrees
to execute the Subordination, Non-Disturbance and Attornment Agreement attached
hereto as Exhibit “F”.  Tenant and Landlord agree that a Non-Disturbance
Agreement shall include provisions substantially similar to the following
provisions (and shall be acceptable to Tenant if it includes such provisions): 
(a) Tenant shall expressly recognize and agree that the mortgagee may sell the
Building in the manner provided for by law or in such instrument and such sale
shall be made subject to this Lease; (b) in the event of transfer of title to
the Building as the result of the enforcement by the mortgagee of the remedies
provided for by law or by such mortgage, Tenant will, as a result of such
enforcement, automatically become the Tenant of such mortgagee or other
successor in title as a result of such enforcement (the “Successor”) without
change in the provisions of this Lease and Tenant’s rights and estate under this
Lease shall not be disturbed as a result of any such enforcement; provided,
however, that such Successor shall not (i) be liable for any act, omission,
neglect or default of its predecessor Landlord (except to the extent (and for
the time period) that Successor continues such act, omission, neglect or default
after becoming owner of the Building), provided that the foregoing shall not
limit, restrict or impair any other remedy available to Tenant under this Lease,
(ii) be required to make any capital improvements to the Building or the
Premises which Landlord may have agreed to make but had not completed, (iii) be
bound by any payment of Monthly Rental for more than one (1) month in advance,
(iv) be subject to any offsets or counterclaims which shall have accrued to
Tenant against Landlord prior to the date upon which Successor shall become the
owner of the Building except to the extent (and for the time period) that
Successor continues any prior act, omission, neglect or default which gives rise
to such offset or counterclaim after becoming owner of the Building; and (c)
upon request by Successor, Tenant shall execute and deliver an instrument or
instruments confirming the attornment herein provided for in a form reasonably
acceptable to Successor and Tenant.  The mortgagee may elect to cause their
interest in the Building to be subordinate and junior to Tenant’s interest under
this Lease by filing an instrument in the real property records in Cobb County,
Georgia, affecting such election and providing Tenant with notice of such
election.

 


16.                               RE-ENTRY BY
LANDLORD.


 

Landlord reserves and shall at all times have the right to re-enter the Premises
to inspect the same, to supply janitor service and any other service to be
provided by Landlord to Tenant hereunder, to show said Premises to prospective
purchasers, mortgagees or tenants (only within the last eighteen (18) months of
the term hereof as to prospective tenants), and to alter, improve, or repair the
Premises and any portion of the Building of which the Premises are a part or to
which access is conveniently made through the Premises, without abatement of
rent, and may for that purpose erect, use, and maintain scaffolding, pipes,
conduits, and other necessary structures in and through the Premises where
reasonably required by the character of the work to be performed, provided that
entrance to the Premises shall not be blocked thereby, and further provided that
the business of Tenant shall not be interfered with unreasonably.  Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby, unless said damage or loss
resulted from Landlord’s negligence or willful misconduct.

 

23

--------------------------------------------------------------------------------


 

For each of the aforesaid purposes, Landlord shall at all times have and retain
a key with which to unlock all of the doors, in, upon, and about the Premises,
and Landlord shall have the right to use any and all means which Landlord may
deem necessary or proper to open said doors in an emergency, in order to obtain
entry to any portion of the Premises, and any entry to the Premises, or portions
thereof obtained by Landlord by any of said means, or otherwise, shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portions thereof.  Landlord shall also have the
right at any time, without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor, to change the
arrangement and/or location of entrances or passage ways, doors and doorways,
and corridors, elevators, stairs, toilets, or other public parts of the Building
not within the Premises; provided, that such changes do not have a material,
adverse impact on Tenant’s use and enjoyment of the Premises or its access to
the Building and parking garage.

 


17.                               INSOLVENCY OR
BANKRUPTCY.


 

The appointment of a receiver to take possession of all or substantially all of
the assets of Tenant, or an assignment of Tenant for the benefit of creditors,
or any action taken or suffered by Tenant under any insolvency, bankruptcy, or
reorganization act, shall at Landlord’s option constitute a breach of this Lease
by Tenant.  Upon the happening of any such event or at any time thereafter, this
Lease shall terminate five (5) days after written notice of termination from
Landlord to Tenant.  In no event shall this Lease be assigned or assignable by
operation of law or by voluntary or involuntary bankruptcy proceedings or
otherwise and in no event shall this Lease or any rights or privileges hereunder
be an asset of Tenant under any bankruptcy, insolvency, or reorganization
proceedings.

 


18.                               DEFAULT AND
REMEDIES.


 


(A)                                  TENANT’S EVENTS OF DEFAULT.  THE FOLLOWING
EVENTS SHALL BE DEEMED TO BE EVENTS OF DEFAULT BY TENANT UNDER THIS LEASE:


 


(I)                                     TENANT SHALL FAIL TO PAY ANY INSTALLMENT
OF MONTHLY RENTAL OR TENANT’S PRORATA SHARE OF OPERATING EXPENSES PAYABLE BY
TENANT PURSUANT TO THE TERMS HEREOF AND SUCH FAILURE SHALL CONTINUE FOR FIVE (5)
BUSINESS DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE OF PAYMENT (PROVIDED,
HOWEVER, LANDLORD SHALL ONLY BE OBLIGATED TO NOTIFY TENANT IN WRITING TWO (2)
TIMES IN ANY CONSECUTIVE TWELVE (12) MONTH PERIOD; THEREAFTER, TENANT SHALL BE
IN DEFAULT IF TENANT FAILS TO PAY ANY SUM DUE ON OR BEFORE THE DATE SUCH RENT
WAS DUE AND PAYABLE);


 


(II)                                  TENANT SHALL FAIL TO PAY ON OR BEFORE THE
DUE DATE THEREOF (WHICH DUE DATE SHALL, UNLESS OTHERWISE SPECIFIED HEREIN, BE
THE DATE THAT IS THIRTY (30) DAYS FROM THE DATE SUCH INVOICE OR STATEMENT IS
RENDERED TO TENANT) ANY CHARGE OR ASSESSMENT (OTHER THAN AS SET FORTH IN SECTION
18(A)(I)) PAYABLE BY TENANT PURSUANT TO THE TERMS HEREOF AND SUCH FAILURE SHALL
CONTINUE AFTER THE LATER OF FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE TO
TENANT OF SUCH FAILURE OF PAYMENT.


 


(III)                               TENANT SHALL FAIL TO COMPLY WITH ANY TERM,
PROVISION OR COVENANT MADE UNDER THIS LEASE BY TENANT, OTHER THAN THE PAYMENT OF
THE MONTHLY RENTAL, TENANT’S PRORATA SHARE OF OPERATING EXPENSES OR ANY OTHER
CHARGE OR ASSESSMENT PAYABLE BY TENANT, AND SHALL NOT CURE SUCH FAILURE WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF TO TENANT; PROVIDED, HOWEVER, IF
ANY SUCH DEFAULT IS OF A NATURE THAT IT CAN BE CURED AND IF TENANT IN GOOD FAITH
COMMENCES TO CURE SUCH DEFAULT WITHIN SUCH THIRTY (30) DAY CURE PERIOD, BUT DUE
TO THE NATURE OF SUCH DEFAULT IT COULD NOT BE CURED WITHIN SUCH CURE PERIOD
AFTER DUE DILIGENCE, NO EVENT OF DEFAULT SHALL BE DEEMED TO HAVE OCCURRED AT THE
END OF THE CURE PERIOD IF TENANT IS THEN DILIGENTLY PURSUING SUCH CURE TO
COMPLETION, AND COMPLETES SUCH CURE AS PROMPTLY AS REASONABLY POSSIBLE UNDER ALL
THE CIRCUMSTANCES; OR TENANT SHALL FAIL TO COMPLY WITH ANY TERM, PROVISION OR
COVENANT OF THIS LEASE AND SHALL FAIL TO CURE SUCH FAILURE WITHIN TWENTY-FOUR
(24) HOURS AFTER WRITTEN NOTICE THEREOF TO TENANT BY LANDLORD WHEN SUCH FAILURE
INVOLVES A CONDITION POSING AN IMMEDIATE AND MATERIAL THREAT TO HUMAN HEALTH,
SAFETY OR THE ENVIRONMENT;


 


(IV)                              TENANT SHALL BECOME INSOLVENT, OR SHALL MAKE A
TRANSFER IN FRAUD OF CREDITORS OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS;


 


(V)                                 TENANT SHALL FILE A PETITION UNDER ANY
CHAPTER OF THE UNITED STATES BANKRUPTCY CODE, AS AMENDED, OR UNDER ANY SIMILAR
LAW OR STATUTE OF THE UNITED STATES OR ANY STATE THEREOF, OR THERE SHALL BE
FILED AGAINST TENANT A


 


24

--------------------------------------------------------------------------------



 


PETITION IN BANKRUPTCY OR INSOLVENCY OR A SIMILAR PROCEEDING WHICH IS NOT
DISMISSED WITHIN SIXTY (60) DAYS AFTER THE FILING THEREOF, OR TENANT SHALL BE
ADJUDGED BANKRUPT OR INSOLVENT IN PROCEEDINGS FILED AGAINST TENANT;


 


(VI)                              A RECEIVER OR TRUSTEE SHALL BE APPOINTED FOR
THE PREMISES OR FOR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT;


 


(VII)                           TENANT SHALL DO OR PERMIT TO BE DONE ANYTHING
WHICH CREATES A LIEN UPON THE PREMISES AND SUCH LIEN IS NOT REMOVED, BONDED OR
DISCHARGED WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE FROM LANDLORD TO TENANT
THEREOF;


 


(VIII)                        TENANT FAILS TO TIMELY DELIVER A SUBORDINATION
AGREEMENT PURSUANT TO THE TERMS OF SECTION 15 HEREOF OR AN ESTOPPEL CERTIFICATE
PURSUANT TO THE TERMS OF SECTION 13 AND SUCH FAILURE CONTINUES FOR AN ADDITIONAL
FIVE (5) BUSINESS DAY PERIOD AFTER WRITTEN NOTICE FROM LANDLORD TO TENANT;


 


(IX)                                TENANT SHALL FAIL TO VACATE THE PREMISES
IMMEDIATELY UPON TERMINATION OF THIS LEASE (EXCEPT AS OTHERWISE MAY EXPRESSLY BE
SET FORTH IN THIS LEASE), BY LAPSE OF TIME OR OTHERWISE, OR UPON TERMINATION OF
TENANT’S RIGHT TO POSSESSION ONLY; OR


 


(X)                                   TENANT SHALL ASSIGN, SUBLET OR TRANSFER
ITS INTEREST HEREUNDER IN VIOLATION OF THE PROVISIONS OF SECTION 9 HEREOF.


 


(B)                                 LANDLORD REMEDIES.  UPON THE OCCURRENCE OF
ANY OF THE AFORESAID EVENTS OF DEFAULT, LANDLORD SHALL HAVE THE OPTION TO PURSUE
ANY ONE OR MORE OF THE FOLLOWING REMEDIES:


 


(I)                                     LANDLORD MAY, AT ITS ELECTION, TERMINATE
THIS LEASE OR TERMINATE TENANT’S RIGHT TO POSSESSION ONLY, WITHOUT TERMINATING
THE LEASE.


 


(II)                                  UPON ANY TERMINATION OF THIS LEASE,
WHETHER BY LAPSE OF TIME OR OTHERWISE, OR UPON ANY TERMINATION OF TENANT’S RIGHT
TO POSSESSION WITHOUT TERMINATION OF THE LEASE, TENANT SHALL SURRENDER
POSSESSION AND VACATE THE PREMISES IMMEDIATELY, AND DELIVER POSSESSION THEREOF
TO LANDLORD, AND LANDLORD SHALL HAVE THE RIGHT TO ENTER INTO AND UPON THE
PREMISES IN SUCH EVENT IN ACCORDANCE WITH APPLICABLE DISPOSSESSORY STATUTES AND
TO REPOSSESS THE PREMISES AND TO EXPEL OR REMOVE TENANT AND ANY OTHERS WHO MAY
BE OCCUPYING OR WITHIN THE PREMISES AND TO REMOVE ANY AND ALL PROPERTY
THEREFROM, WITHOUT BEING DEEMED IN ANY MANNER GUILTY OF TRESPASS, EVICTION OR
FORCIBLE ENTRY OR DETAINER, AND WITHOUT INCURRING ANY LIABILITY FOR ANY DAMAGE
RESULTING THEREFROM; TENANT HEREBY WAIVING ANY RIGHT TO CLAIM DAMAGE FOR SUCH
REENTRY AND EXPULSION, AND WITHOUT RELINQUISHING LANDLORD’S RIGHT TO RENT OR ANY
OTHER RIGHT GIVEN TO LANDLORD HEREUNDER OR BY OPERATION OF LAW.  UNLESS
OTHERWISE CONSENTED TO BY TENANT, LANDLORD AGREES THAT IT WILL ONLY REPOSSESS OR
REGAIN POSSESSION OF THE PREMISES THROUGH APPLICABLE DISPOSSESSORY PROCEDURES.


 


(III)                               UPON TERMINATION OF THIS LEASE, WHETHER BY
LAPSE OF TIME, BY OR IN CONNECTION WITH A DISPOSSESSORY PROCEEDING OR OTHERWISE,
LANDLORD SHALL BE ENTITLED TO RECOVER AS LANDLORD’S ACTUAL ACCRUED DAMAGES, ALL
RENT, INCLUDING ANY AMOUNT TREATED AS ADDITIONAL RENT HEREUNDER, AND OTHER SUMS
DUE AND PAYABLE BY TENANT ON THE DATE OF TERMINATION, PLUS, AS LANDLORD’S
LIQUIDATED DAMAGES FOR THE BALANCE OF THE STATED TERM HEREOF AND NOT AS A
FORFEITURE OR PENALTY, THE SUM OF: (I) AN AMOUNT EQUAL TO THE THEN PRESENT VALUE
OF THE RENT, INCLUDING ANY AMOUNTS TREATED AS ADDITIONAL RENT HEREUNDER, AND
OTHER SUMS PROVIDED HEREIN TO BE PAID BY TENANT FOR THE RESIDUE OF THE STATED
TERM HEREOF, LESS THE FAIR RENTAL VALUE OF THE PREMISES FOR SUCH RESIDUE (TAKING
INTO ACCOUNT THE TIME AND EXPENSES NECESSARY TO OBTAIN A REPLACEMENT TENANT OR
TENANTS, INCLUDING EXPENSES HEREINAFTER DESCRIBED IN SUBPARAGRAPH (IV)(B)
RELATING TO RECOVERY OF THE PREMISES, PREPARATION FOR RELETTING AND FOR
RELETTING ITSELF), AND (II) THE COST OF PERFORMING ANY OTHER COVENANTS WHICH
WOULD HAVE OTHERWISE BEEN PERFORMED BY TENANT.


 


(IV)                              (A)  UPON TERMINATION OF TENANT’S RIGHT TO
POSSESSION OF THE DEMISED PREMISES, REGARDLESS OF WHETHER SUCH TERMINATION
OCCURS AS A RESULT OF A DISPOSSESSORY PROCEEDING, DISTRAINT PROCEEDING, EXERCISE
OF RIGHT OF TERMINATION, LEASE EXPIRATION OR OTHERWISE, TENANT SHALL REMAIN
LIABLE FOR PAYMENT OF ALL RENT THEREAFTER ACCRUING AND FOR PERFORMANCE OF ALL
OBLIGATIONS THEREAFTER PERFORMABLE UNDER THIS LEASE.  LANDLORD MAY, AT
LANDLORD’S OPTION, ENTER THE PREMISES, REMOVE TENANT’S SIGNS AND OTHER EVIDENCES
OF TENANCY, AND TAKE AND HOLD POSSESSION THEREOF AS PROVIDED IN SUBPARAGRAPH
(II) ABOVE, WITHOUT SUCH ENTRY AND POSSESSION RELEASING TENANT FROM ANY
OBLIGATION, INCLUDING TENANT’S


 


25

--------------------------------------------------------------------------------



 


OBLIGATION TO PAY RENT, INCLUDING ANY AMOUNTS TREATED AS ADDITIONAL RENT,
HEREUNDER FOR THE FULL TERM OF THE LEASE.


 


(B)  IN THE EVENT OF ANY RELETTING OF THE PREMISES BY LANDLORD, LANDLORD MAY
MAKE REPAIRS, ALTERATIONS AND ADDITIONS IN OR TO THE PREMISES, AND REDECORATE
THE SAME TO THE EXTENT LANDLORD DEEMS NECESSARY OR DESIRABLE, AND TENANT SHALL,
UPON DEMAND, PAY THE COST THEREOF, TOGETHER WITH LANDLORD’S EXPENSES FOR
RELETTING, INCLUDING, WITHOUT LIMITATION, ANY BROKER’S COMMISSION INCURRED BY
LANDLORD.  IF THE CONSIDERATION COLLECTED BY LANDLORD UPON ANY SUCH RELETTING
PLUS ANY SUMS PREVIOUSLY COLLECTED FROM TENANT ARE NOT SUFFICIENT TO PAY THE
FULL AMOUNT OF ALL RENT, INCLUDING ANY AMOUNTS TREATED AS ADDITIONAL RENT
HEREUNDER AND OTHER SUMS RESERVED IN THIS LEASE FOR THE REMAINING TERM HEREOF,
TOGETHER WITH THE COSTS OF REPAIRS, ALTERATIONS, ADDITIONS, REDECORATING, AND
LANDLORD’S EXPENSES OF RELETTING AND THE COLLECTION OF THE RENT ACCRUING
THEREFROM (INCLUDING ATTORNEYS’ FEES AND BROKER’S COMMISSIONS), TENANT SHALL PAY
TO LANDLORD, AS LANDLORD’S LIQUIDATED DAMAGES AND NOT AS A FORFEITURE OR
PENALTY, THE AMOUNT OF SUCH DEFICIENCY UPON DEMAND AND TENANT AGREES THAT
LANDLORD MAY FILE SUIT TO RECOVER ANY SUMS FALLING DUE UNDER THIS SECTION FROM
TIME TO TIME.


 


(V)                                 LANDLORD MAY, WITH OR WITHOUT ENTERING THE
PREMISES AND WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM OF DAMAGES
THEREFOR, DO WHATEVER TENANT IS OBLIGATED TO DO UNDER THE TERMS OF THIS LEASE,
AND TENANT AGREES TO REIMBURSE LANDLORD ON DEMAND FOR ANY EXPENSES INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES ACTUALLY INCURRED, WHICH LANDLORD
MAY ACTUALLY INCUR IN THUS EFFECTING COMPLIANCE WITH TENANT’S OBLIGATIONS UNDER
THIS LEASE, AND TENANT FURTHER AGREES THAT LANDLORD SHALL NOT BE LIABLE FOR ANY
DAMAGES RESULTING TO TENANT FROM SUCH ACTION, EXCEPT WITH RESPECT TO LANDLORD’S
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.


 


(VI)                              ANY AND ALL PROPERTY WHICH MAY BE REMOVED FROM
THE PREMISES BY LANDLORD PURSUANT TO THE AUTHORITY OF THE LEASE OR OF LAW, TO
WHICH TENANT IS OR MAY BE ENTITLED, MAY BE HANDLED, REMOVED AND STORED, AS THE
CASE MAY BE, BY OR AT THE DIRECTION OF LANDLORD AT THE RISK, COST AND EXPENSE OF
TENANT, AND LANDLORD SHALL IN NO EVENT BE RESPONSIBLE FOR THE VALUE,
PRESERVATION OR SAFEKEEPING THEREOF.  TENANT SHALL PAY TO LANDLORD, UPON DEMAND,
ANY AND ALL EXPENSES INCURRED IN SUCH REMOVAL AND ALL STORAGE CHARGES AGAINST
SUCH PROPERTY SO LONG AS THE SAME SHALL BE IN LANDLORD’S POSSESSION OR UNDER
LANDLORD’S CONTROL.  ANY SUCH PROPERTY OF TENANT NOT RETAKEN BY TENANT FROM
STORAGE WITHIN THIRTY (30) DAYS AFTER REMOVAL FROM THE PREMISES SHALL, AT
LANDLORD’S OPTION, BE DEEMED CONVEYED BY TENANT TO LANDLORD UNDER THIS LEASE AS
BY A BILL OF SALE WITHOUT FURTHER PAYMENT OR CREDIT BY LANDLORD TO TENANT.


 


(VII)                           IN THE EVENT OF THE TERMINATION OF THE LEASE
TERM, VACATION OF THE PREMISES BY TENANT, OR TERMINATION OF TENANT’S RIGHT TO
POSSESSION, LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RELET THE
PREMISES FOR SUCH RENT AND UPON SUCH TERMS AS LANDLORD IN ITS SOLE DISCRETION
SHALL DETERMINE (INCLUDING THE RIGHT TO RELET THE PREMISES FOR A GREATER OR
LESSER TERM THAN THAT REMAINING UNDER THIS LEASE, THE RIGHT TO RELET THE
PREMISES AS A PART OF A LARGER AREA, AND THE RIGHT TO CHANGE THE CHARACTER OR
USE MADE OF THE PREMISES), AND LANDLORD SHALL NOT BE REQUIRED TO ACCEPT ANY
TENANT OFFERED BY TENANT OR TO OBSERVE ANY INSTRUCTIONS GIVEN BY TENANT ABOUT
SUCH RELETTING; PROVIDED, HOWEVER, LANDLORD SHALL NOT BE REQUIRED TO RELEASE THE
PREMISES BEFORE LEASING ANY OTHER SPACE IN THE BUILDING AND LANDLORD SHALL NOT
BE DEEMED TO HAVE FAILED TO MITIGATE IF LANDLORD OR ITS AFFILIATES LEASE ANY
OTHER PORTIONS OF THE BUILDING OR OTHER BUILDINGS OWNED OR MANAGED BY LANDLORD
OR ITS AFFILIATES BEFORE RELETTING ALL OR ANY PORTION OF THE PREMISES.


 


(C)                                  LANDLORD DEFAULT.  IF LANDLORD FAILS TO PAY
ON OR BEFORE THE DUE DATE THEREOF (WHICH DUE DATE SHALL, UNLESS OTHERWISE
SPECIFIED HEREIN, BE THE DATE THAT IS THIRTY (30) DAYS FROM THE DATE SUCH
INVOICE OR STATEMENT IS RENDERED TO LANDLORD) ANY AMOUNTS DUE TO TENANT UNDER
THIS LEASE AND SHALL NOT CURE SUCH FAILURE WITHIN FIVE (5) BUSINESS DAYS
FOLLOWING TENANT’S WRITTEN NOTICE TO LANDLORD OR IF LANDLORD FAILS TO KEEP OR
PERFORM ANY OF ITS OBLIGATIONS UNDER THIS LEASE AND SHALL NOT CURE SUCH FAILURE
WITHIN THIRTY (30) DAYS FOLLOWING TENANT’S WRITTEN NOTICE TO LANDLORD EXCEPT
WHERE SPECIFIC SHORTER PERIODS ARE HEREIN SPECIFIED, LANDLORD SHALL BE IN
DEFAULT UNDER THIS LEASE (A “LANDLORD DEFAULT”); PROVIDED, HOWEVER, IF THE
FAILURE IS OF A NATURE THAT IT CANNOT BE CURED WITHIN SUCH SHORTER PERIOD OR
THIRTY (30) DAYS, RESPECTIVELY, LANDLORD SHALL NOT BE IN DEFAULT SO LONG AS
LANDLORD COMMENCES THE CURE WITHIN SUCH PERIOD AND DILIGENTLY PURSUES THE CURE
TO COMPLETION AS SOON AS REASONABLY POSSIBLE.  UPON THE OCCURRENCE OF A LANDLORD
DEFAULT WHICH DEFAULT REMAINS UNCURED FOR THE PERIOD DESCRIBED IN THE PRECEDING
SENTENCE,


 


(I)                                     IN THE EVENT THAT SUCH LANDLORD DEFAULT
RELATES TO THE FAILURE TO PROVIDE ANY SERVICE, MAINTENANCE OR REPAIR REQUIRED OF
LANDLORD UNDER THE LEASE


 


26

--------------------------------------------------------------------------------



 


AND SUCH DEFAULT MATERIALLY AND ADVERSELY AFFECTS TENANT’S BUSINESS OPERATIONS
IN THE PREMISES, THEN TENANT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
REMEDY LANDLORD’S FAILURE AND CHARGE LANDLORD FOR THE REASONABLE OUT-OF-POCKET
COST OF SUCH REMEDY, WHICH CHARGES SHALL BE PAYABLE BY LANDLORD. 
NOTWITHSTANDING THE FOREGOING PROVISIONS, NO WORK BY TENANT SHALL MATERIALLY
INTERFERE WITH THE USE OR ENJOYMENT OF THE BUILDING BY ANY OTHER TENANT OR
OCCUPANT OR USER OF THE BUILDING.


 


(II)                                  IN THE EVENT SUCH LANDLORD DEFAULT ARISES
BECAUSE OF THE FAILURE BY LANDLORD TO PAY TO TENANT ANY ALLOWANCE PROVIDED OR
REFUND DUE TO TENANT PURSUANT TO THIS LEASE, OR BECAUSE OF FAILURE IN THE
REIMBURSEMENT OF EXPENSES UNDER SECTION 18(C)(I) ABOVE, TENANT SHALL HAVE THE
RIGHT TO DEDUCT SUCH COSTS FROM MONTHLY RENTAL NEXT ACCRUING HEREUNDER;
PROVIDED, HOWEVER, THAT ANY SUCH DEDUCTION SHALL NOT, IN THE AGGREGATE, BE MORE
THAN TWENTY PERCENT (20%) OF THE TOTAL MONTHLY RENTAL THEN DUE HEREUNDER DURING
SUCH MONTH.


 


(III)                               TENANT SHALL BE ENTITLED TO EXERCISE ANY
OTHER RIGHT OR REMEDY AVAILABLE TO TENANT UNDER LAW OR EQUITY, EXCEPT FOR
SELF-HELP OR SET-OFF; THE LIMITS OF WHICH ARE DESCRIBED IN SUBPARAGRAPHS (I) AND
(II) ABOVE.


 

Notwithstanding anything to the contrary contained in this Section, in the event
Landlord disagrees with Tenant as to (x) whether Landlord is in default
hereunder, or (y) whether Tenant has the right to offset against Monthly Rental,
then Landlord shall have the right to suspend the further exercise of any rights
of Tenant under this paragraph by notifying Tenant in writing of the dispute and
that Landlord has initiated an expedited arbitration proceeding before the
American Arbitration Association pursuant to its expedited procedures; provided,
however, the foregoing right of Landlord shall not apply to suspend the exercise
of Tenant’s self help right as provided in subsection (i) above.  In such event,
Landlord and Tenant agree to pursue the arbitration of such dispute and the
results of which shall be binding upon both Landlord and Tenant.  Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from and against any
cost, expenses, liability, claim, cause of action or other obligation or
liability of Landlord or its agents arising out of or relating to Tenant’s
improper exercise of Tenant’s self-help rights set forth in this paragraph.

 


(D)                                 REMEDIES CUMULATIVE.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS LEASE, PURSUIT BY LANDLORD OR TENANT OF ANY OF THE
FOREGOING REMEDIES SHALL NOT PRECLUDE PURSUIT OF ANY OTHER REMEDY HEREIN
PROVIDED OR ANY OTHER REMEDY PROVIDED BY LAW OR IN EQUITY, NOR SHALL PURSUIT OF
ANY REMEDY HEREIN PROVIDED CONSTITUTE AN ELECTION OF REMEDIES THEREBY EXCLUDING
THE LATER ELECTION OF AN ALTERNATE REMEDY, OR A FORFEITURE OR WAIVER OF ANY
MONTHLY RENTAL, TENANT’S PRORATA SHARE OF OPERATING EXPENSES OR OTHER CHARGES
AND ASSESSMENTS PAYABLE BY TENANT AND DUE TO LANDLORD HEREUNDER OR OF ANY
DAMAGES ACCRUING TO LANDLORD BY REASON OF VIOLATION OF ANY OF THE TERMS,
COVENANTS, WARRANTIES AND PROVISIONS HEREIN CONTAINED.  NO REENTRY OR TAKING
POSSESSION OF THE PREMISES BY LANDLORD OR ANY OTHER ACTION TAKEN BY OR ON BEHALF
OF LANDLORD SHALL BE CONSTRUED TO BE AN ACCEPTANCE OF A SURRENDER OF THIS LEASE
OR AN ELECTION BY LANDLORD TO TERMINATE THIS LEASE UNLESS WRITTEN NOTICE OF SUCH
INTENTION IS GIVEN TO TENANT.  FORBEARANCE BY LANDLORD OR TENANT TO ENFORCE ONE
OR MORE OF THE REMEDIES HEREIN PROVIDED UPON AN EVENT OF DEFAULT SHALL NOT BE
DEEMED OR CONSTRUED TO CONSTITUTE A WAIVER OF SUCH DEFAULT.  TENANT HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS TO REDEEM, REINSTATE OR RESTORE, OR OBTAIN
RELIEF FROM FORFEITURE OF THIS LEASE GRANTED BY OR UNDER ANY PRESENT OR FUTURE
LAWS IN THE EVENT OF TENANT BEING EVICTED OR DISPOSSESSED FOR ANY CAUSE, OR IN
THE EVENT OF LANDLORD OBTAINING POSSESSION OF THE PREMISES, BY REASON OF AN
EVENT OF DEFAULT BY TENANT UNDER THIS LEASE.


 


19.                               DAMAGE BY FIRE,
ETC.


 

In the event that the Building, the Premises or the parking garage serving the
Building are damaged or destroyed by fire, casualty or other act or occurrence
of God including, without limitation, wind damage  (a “Casualty”) the rights and
obligations of Landlord and Tenant shall be governed by the provisions of this
Section 19.

 


(A)                                  LANDLORD’S TERMINATION RIGHTS.  IF THE
ENTIRE BUILDING OR A SUBSTANTIAL PORTION THEREOF (WHICH MAY OR MAY NOT INCLUDE
ALL OR A PART OF THE PREMISES), OR THE BUILDING SYSTEMS OR STRUCTURAL COMPONENTS
OF THE BUILDING (WHETHER OR NOT THE PREMISES ARE DIRECTLY AFFECTED) ARE
SUBSTANTIALLY DAMAGED OR DESTROYED AND SUCH DAMAGE OR DESTRUCTION IS TO THE
EXTENT THAT IN THE REASONABLE OPINION OF LANDLORD’S ARCHITECT DELIVERED IN
WRITING TO BOTH PARTIES WITHIN SIXTY (60) DAYS AFTER THE DATE OF SUCH DAMAGE OR
DESTRUCTION (THE “DAMAGE DATE”), THE DAMAGE CANNOT BE REPAIRED OR RESTORED
WITHIN ONE (1) YEAR AFTER THE DATE LANDLORD IS AUTHORIZED TO RECEIVE THE
INSURANCE PROCEEDS AND IS AUTHORIZED TO RECONSTRUCT THE SAME (THE
“RE-CONSTRUCTION COMMENCEMENT DATE”), LANDLORD MAY TERMINATE THIS LEASE, AS OF
THE DATE OF LANDLORD’S NOTICE, BY GIVING TENANT NOTICE WITHIN NINETY (90) DAYS
AFTER THE DAMAGE DATE.  AS USED IN THIS SECTION 19, THE


 


27

--------------------------------------------------------------------------------



 


TERM “SUBSTANTIALLY DAMAGED” SHALL MEAN SUCH DAMAGE THAT THE COST OF REPAIR AND
RESTORATION THEREOF IS REASONABLY ESTIMATED BY LANDLORD’S ARCHITECT TO EXCEED
TWENTY-FIVE PERCENT (25%) OF THE REPLACEMENT COST OF THE BUILDING.


 


(B)                                 TENANT’S TERMINATION RIGHTS.  IF THE
PREMISES ARE DAMAGED OR DESTROYED BY CASUALTY, OR IF THE PARKING GARAGE IS
DAMAGED BY CASUALTY SUCH THAT TENANT’S USE OR ENJOYMENT OF OR ACCESS TO THE
PREMISES IS MATERIALLY ADVERSELY AFFECTED AND IF, IN THE REASONABLE OPINION OF
LANDLORD’S ARCHITECT, GIVEN IN WRITING TO BOTH PARTIES WITHIN SIXTY (60) DAYS
AFTER THE DAMAGE DATE, THE PREMISES AND RELATED IMPROVEMENTS CANNOT BE REPAIRED
OR RESTORED TO SUBSTANTIALLY THE CONDITION IN ALL MATERIAL RESPECTS THAT EXISTED
PRIOR TO THE CASUALTY WITHIN ONE (1) YEAR AFTER THE RE-CONSTRUCTION COMMENCEMENT
DATE, TENANT MAY TERMINATE THIS LEASE BY GIVING NOTICE TO LANDLORD AT ANY TIME
WITHIN NINETY (90) DAYS AFTER THE DAMAGE DATE, WHICH TERMINATION SHALL BE
EFFECTIVE AS OF THE DATE OF SUCH NOTICE.  FURTHER, IN THE EVENT TENANT HAS NOT
GIVEN NOTICE TO LANDLORD WITHIN NINETY (90) DAYS AFTER THE DAMAGE DATE OF
TENANT’S ELECTION TO TERMINATE THE LEASE, BUT THE RE-CONSTRUCTION COMMENCEMENT
DATE SHALL HAVE NOT OCCURRED ON OR BEFORE ONE HUNDRED FIFTY (150) DAYS AFTER THE
DAMAGE DATE, THEN TENANT MAY TERMINATE THIS LEASE BY GIVING NOTICE TO LANDLORD
AT ANY TIME WITHIN TEN (10) DAYS THEREAFTER, WHICH TERMINATION SHALL BE
EFFECTIVE AS OF THE DATE OF SUCH NOTICE.  IN ADDITION TO THE TERMINATION RIGHTS
GRANTED TO TENANT UNDER THE PRECEDING TWO SENTENCES, IF THE PREMISES ARE DAMAGED
OR DESTROYED BY CASUALTY, OR IF ANY RELATED IMPROVEMENTS ARE DAMAGED BY CASUALTY
SUCH THAT TENANT’S USE OR ENJOYMENT OF OR ACCESS TO THE PREMISES IS MATERIALLY
ADVERSELY AFFECTED, AND IF THE PREMISES AND/OR SUCH RELATED IMPROVEMENTS ARE NOT
SUBSTANTIALLY RESTORED BY LANDLORD TO THE EXTENT REQUIRED OF LANDLORD HEREUNDER
ON OR BEFORE THE DATE WHICH IS TWELVE (12) MONTHS AFTER THE RE-CONSTRUCTION
COMMENCEMENT DATE (BUT IN NO EVENT LATER THAN SEVENTEEN (17) MONTHS AFTER THE
DAMAGE DATE), TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY GIVING
WRITTEN NOTICE THEREOF TO LANDLORD WITHIN THIRTY (30) DAYS THEREAFTER, PROVIDED
SUCH NOTICE IS GIVEN PRIOR TO THE DATE THAT LANDLORD HAS SUBSTANTIALLY COMPLETED
THE RESTORATION OF THE PREMISES AND RELATED IMPROVEMENTS; PROVIDED, HOWEVER,
THAT IF CONSTRUCTION OR RECONSTRUCTION IS DELAYED BECAUSE OF CHANGES, DELETIONS
OR ADDITIONS IN CONSTRUCTION REQUESTED BY TENANT OR BECAUSE OF MATTERS BEYOND
THE REASONABLE CONTROL OF LANDLORD, SUCH PERIODS FOR RESTORATION, REPAIR OR
REBUILDING SHALL BE EXTENDED FOR THE AMOUNT OF TIME LANDLORD IS SO DELAYED, BUT
UNLESS THE DELAY IS CAUSED BY TENANT, ITS MEMBERS, PARTNERS, AGENTS, CONTRACTORS
OR EMPLOYEES, THE EXTENSION UNDER THIS PROVISO SHALL NOT EXCEED AN ADDITIONAL
SIXTY (60) DAYS.


 


(C)                                  TERMINATION RIGHTS NEAR END OF LEASE TERM. 
NOTWITHSTANDING ANYTHING IN THIS SECTION 19 TO THE CONTRARY, IF THE BUILDING IS
SUBSTANTIALLY DAMAGED OR DESTROYED BY CASUALTY AND IF, IN THE REASONABLE OPINION
OF LANDLORD’S ARCHITECT, GIVEN IN WRITING TO BOTH PARTIES WITHIN SIXTY (60) DAYS
AFTER THE DAMAGE DATE, THE PREMISES AND OTHER PORTIONS OF THE BUILDING CANNOT BE
REPAIRED OR RESTORED TO THE CONDITION IN ALL MATERIAL RESPECTS THAT EXISTED
PRIOR TO THE CASUALTY ON OR BEFORE THE DATE WHICH IS TWO (2) YEARS PRIOR TO THE
EXPIRATION OF THE LEASE TERM, THEN LANDLORD MAY TERMINATE THIS LEASE UPON NOTICE
TO THE TENANT WITHIN NINETY (90) DAYS AFTER THE DAMAGE DATE PROVIDED THAT IF
LANDLORD EXERCISES SUCH ELECTION TO TERMINATE AND TENANT HAS ANY UNEXERCISED
OPTION TO EXTEND THE LEASE TERM, THEN TENANT MAY NULLIFY LANDLORD’S ASSERTED
TERMINATION OF THIS LEASE UNDER THIS SECTION 19(C) BY EXERCISING TENANT’S RIGHT
TO EXTEND THE LEASE TERM FOR THE RENEWAL TERM WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF LANDLORD’S NOTICE OF TERMINATION.  ALSO, NOTWITHSTANDING ANYTHING IN
THIS SECTION 19 TO THE CONTRARY, IF EITHER THE PREMISES IS MATERIALLY DAMAGED OR
DESTROYED BY CASUALTY, OR IF ANY PORTION OF THE BUILDING OR RELATED IMPROVEMENTS
IS DAMAGED OR DESTROYED BY CASUALTY SO THAT TENANT’S USE OR ENJOYMENT OF OR
ACCESS TO THE PREMISES IS MATERIALLY ADVERSELY AFFECTED, AND IF, IN THE
REASONABLE OPINION OF LANDLORD’S ARCHITECT, GIVEN IN WRITING TO BOTH PARTIES
WITHIN SIXTY (60) DAYS AFTER THE DAMAGE DATE, THE PREMISES AND OTHER SUCH
PORTIONS OF THE BUILDING CANNOT BE REPAIRED OR RESTORED TO THE CONDITION IN ALL
MATERIAL RESPECTS THAT EXISTED PRIOR TO THE CASUALTY ON OR BEFORE THE DATE WHICH
IS TWO (2) YEARS PRIOR TO THE EXPIRATION OF THE LEASE TERM, TENANT MAY TERMINATE
THIS LEASE UPON NOTICE TO LANDLORD WITHIN NINETY (90) DAYS AFTER THE DAMAGE
DATE.


 


(D)                                 RESTORATION OBLIGATIONS.  IF NEITHER
LANDLORD NOR TENANT HAS THE RIGHT TO TERMINATE THIS LEASE PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION 19, OR IF THE PARTY OR PARTIES THAT HAVE
THE RIGHT TO TERMINATE THIS LEASE DO NOT EXERCISE SUCH RIGHT WITHIN THE TIME AND
IN THE MANNER AS HEREINABOVE PROVIDED, LANDLORD SHALL HAVE THE BUILDING
(EXCLUDING PREMISES LEASED TO OTHER TENANTS) REPAIRED OR RESTORED TO THE
CONDITION IN ALL MATERIAL RESPECTS THAT EXISTED PRIOR TO THE CASUALTY AT THE
SOLE EXPENSE OF THE LANDLORD; PROVIDED, HOWEVER LANDLORD SHALL HAVE NO REPAIR OR
RESTORATION OBLIGATION BEYOND THE ACTUAL INSURANCE PROCEEDS COLLECTED BY AND
MADE AVAILABLE TO LANDLORD AFTER COMMERCIALLY REASONABLE EFFORTS. 
NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE CONTRARY, IN NO EVENT SHALL
LANDLORD BE REQUIRED TO REBUILD, REPAIR OR REPLACE ANY PART OF THE PARTITIONS,
FIXTURES, ADDITIONS OR OTHER IMPROVEMENTS WHICH MAY HAVE BEEN PLACED IN OR ABOUT
THE PREMISES BY TENANT, AND TENANT SHALL BE RESPONSIBLE FOR THE REBUILDING,
REPAIRING OR REPLACING OF SUCH ITEMS.  ANY INSURANCE WHICH MAY BE CARRIED BY
LANDLORD OR TENANT AGAINST LOSS OR DAMAGE TO THE BUILDING OR PREMISES SHALL BE
FOR THE SOLE BENEFIT OF THE PARTY CARRYING SUCH


 


28

--------------------------------------------------------------------------------



 


INSURANCE AND UNDER ITS SOLE CONTROL EXCEPT THAT LANDLORD’S INSURANCE MAY BE
SUBJECT TO CONTROL BY THE HOLDER OR HOLDERS OF ANY INDEBTEDNESS SECURED BY A
MORTGAGE OR DEED TO SECURE DEBT COVERING ANY INTEREST OF LANDLORD IN THE
PREMISES, THE BUILDING, OR THE PROPERTY.  AN EQUITABLE ABATEMENT IN RENT SHALL
BE ALLOWED FROM THE DAMAGE DATE FOR TENANT’S LOSS OF USE OR ACCESS UNTIL SUCH
TIME THAT THE DAMAGE HAS BEEN REPAIRED OR RESTORED IN ALL MATERIAL RESPECTS TO
ITS CONDITION PRIOR TO THE CASUALTY; PROVIDED THAT TO THE EXTENT THAT ANY
PORTION OF THE PREMISES IS UNUSABLE FOR THE PURPOSE FOR WHICH IT WAS BEING USED
PRIOR TO THE CASUALTY, THEN ALL RENT APPLICABLE TO SUCH PORTION SHALL BE ABATED
IN FULL.  LANDLORD’S ARCHITECT SHALL DELIVER A NOTICE TO BOTH PARTIES WITHIN
SIXTY (60) DAYS AFTER THE DAMAGE DATE STATING THE TIME REQUIRED TO REPAIR AND
RESTORE THE DAMAGE CAUSED BY ANY CASUALTY AND IF LANDLORD IS OBLIGATED HEREUNDER
TO REPAIR AND RESTORE SUCH DAMAGE, LANDLORD SHALL USE ALL REASONABLE EFFORTS IN
GOOD FAITH TO REPAIR AND RESTORE SUCH DAMAGE WITHIN THE ESTIMATED TIME PERIOD.


 


(E)                                  LANDLORD’S ARCHITECT; TERMINATION
CONDITIONS.  THE OPINIONS OF AND NOTICES FROM ARCHITECT CONTEMPLATED IN SECTIONS
19(A), 19(B), 19(C) AND 19(D) HEREOF SHALL BE RENDERED OR GIVEN, AS THE CASE MAY
BE, BY A REPUTABLE, QUALIFIED, LICENSED ARCHITECT SELECTED BY LANDLORD.  IN THE
EVENT OF ANY TERMINATION OF THIS LEASE BY EITHER PARTY PURSUANT TO THIS SECTION
19, MONTHLY RENTAL, TENANT’S PRORATA SHARE OF OPERATING EXPENSES AND ANY OTHER
PAYMENTS DUE HEREUNDER SHALL BE APPORTIONED AND PAID TO THE DATE OF TERMINATION
AND TENANT SHALL VACATE THE PREMISES AS SOON AS REASONABLY POSSIBLE (BUT IN NO
EVENT LATER THAN FIFTEEN (15) DAYS) FOLLOWING THE DATE OF SUCH TERMINATION;
PROVIDED, HOWEVER, THAT THOSE MATTERS OF THIS LEASE WHICH ARE DESIGNATED TO
COVER MATTERS OF TERMINATION AND THE PERIOD THEREAFTER SHALL SURVIVE THE
TERMINATION HEREOF.


 


(F)                                    REPAIR STANDARDS.  UNLESS THIS LEASE IS
TERMINATED AS AFORESAID AS A RESULT OF ANY CASUALTY, LANDLORD SHALL, SUBJECT TO
AND IN ACCORDANCE WITH SECTION 19(D) HEREOF, USE REASONABLE EFFORTS IN GOOD
FAITH TO HAVE SUCH REPAIRS PROMPTLY COMMENCED AND DILIGENTLY PURSUED SO AS NOT
TO UNNECESSARILY INTERFERE WITH THE TENANT’S USE OR ENJOYMENT OF OR ACCESS TO
THE PREMISES.  IN THE EVENT OF ANY DAMAGE OR DESTRUCTION TO THE BUILDING OR THE
PREMISES BY ANY PERIL COVERED BY THE PROVISIONS OF THIS PARAGRAPH 19, TENANT
SHALL, UPON NOTICE FROM LANDLORD, REMOVE FORTHWITH, AT TENANT’S SOLE COST AND
EXPENSE, SUCH PORTION OR ALL OF THE PROPERTY BELONGING TO TENANT OR ITS
LICENSEES FROM SUCH PORTION OR ALL OF THE BUILDING OR THE PREMISES AS LANDLORD
SHALL REQUEST.


 


(G)                                 REAFFIRMATION OF LEASE.  UPON THE OCCURRENCE
OF ANY DAMAGE TO, OR DESTRUCTION OF THE PREMISES OR THE BUILDING WHICH
MATERIALLY, ADVERSELY AFFECTS TENANT’S USE OR ENJOYMENT OF, OR ACCESS TO, THE
PREMISES, AND PROVIDED THAT EITHER TENANT DOES NOT HAVE THE RIGHT HEREUNDER TO
TERMINATE THIS LEASE AS A RESULT OF SUCH DAMAGE OR TENANT DOES HAVE THE RIGHT
HEREUNDER TO TERMINATE THIS LEASE BUT HAS ELECTED NOT TO (OR HAS FAILED TO)
TERMINATE THIS LEASE AS PROVIDED HEREIN, TENANT SHALL, WITHIN TEN (10) DAYS
AFTER RECEIPT BY TENANT OF A WRITTEN REQUEST THEREFOR FROM LANDLORD AND THE
RECEIPT BY TENANT FROM LANDLORD OR LANDLORD’S ARCHITECT, AS THE CASE MAY BE, OF
ALL NOTICES, ELECTIONS AND OTHER INFORMATION TENANT MAY REASONABLY REQUIRE IN
ORDER TO MAKE ANY ELECTION PERMITTED UNDER THIS SECTION 19, PROVIDE LANDLORD
WITH A WRITTEN REAFFIRMATION OF THIS LEASE, INCLUDING AN ACKNOWLEDGMENT THAT
TENANT DOES NOT HAVE THE RIGHT TO TERMINATE THIS LEASE AS A RESULT OF SUCH
DAMAGE OR THAT TENANT HAD THE RIGHT TO TERMINATE THIS LEASE BUT HAS ELECTED NOT
TO (OR HAS FAILED TO) TERMINATE THIS LEASE AS HEREIN PROVIDED.


 


20.                               CONDEMNATION.


 


(A)                                  IF ALL OR PART OF THE PREMISES SHALL BE
TAKEN FOR ANY PUBLIC OR QUASI PUBLIC USE BY VIRTUE OF THE EXERCISE OF THE POWER
OF EMINENT DOMAIN OR BY PRIVATE PURCHASE IN LIEU THEREOF, THIS LEASE SHALL
TERMINATE AS TO THE PART SO TAKEN AS OF THE DATE OF TAKING, AND, IN THE CASE OF
A PARTIAL TAKING, TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE AS TO THE
BALANCE OF THE PREMISES BY WRITTEN NOTICE TO LANDLORD WITHIN THIRTY (30) DAYS
AFTER SUCH DATE; PROVIDED, HOWEVER, THAT A CONDITION TO THE EXERCISE BY TENANT
OF SUCH RIGHT TO TERMINATE SHALL BE THAT THE PORTION OF THE PREMISES TAKEN SHALL
BE OF SUCH EXTENT AND NATURE AS SUBSTANTIALLY TO HANDICAP, IMPEDE OR IMPAIR
TENANT’S OPERATION OF ITS FULL BUSINESS IN THE BALANCE OF THE PREMISES.  IF SUCH
PORTION OF THE BUILDING OR RELATED IMPROVEMENTS IS TAKEN (EVEN IF NO PART OF THE
PREMISES IS TAKEN) AND SUCH TAKING SUBSTANTIALLY HANDICAPS, IMPEDES OR IMPAIRS
TENANT’S OPERATION OF ITS FULL BUSINESS IN THE BALANCE OF THE PREMISES (AND
LANDLORD DOES NOT PROVIDE NOTICE TO TENANT WITHIN SIXTY (60) DAYS AFTER THE DATE
OF SUCH TAKING THAT SUCH MATERIAL ADVERSE EFFECT WILL BE ALLEVIATED BY REPAIRS
OR RECONSTRUCTIONS AS PROVIDED IN SECTION 20(C) BELOW), TENANT MAY TERMINATE
THIS LEASE BY WRITTEN NOTICE TO LANDLORD WITHIN SEVENTY FIVE (75) DAYS AFTER THE
DATE OF SUCH TAKING, PROVIDED THAT LANDLORD SHALL HAVE THE RIGHT TO NULLIFY SUCH
TERMINATION BY TENANT BY PROVIDING NOTICE TO TENANT WITHIN TEN (10) DAYS AFTER
THE RECEIPT OF TENANT’S TERMINATION NOTICE THAT SUCH MATERIAL ADVERSE AFFECT
WILL BE ALLEVIATED BY REPAIRS OR RECONSTRUCTIONS PURSUANT TO SECTION 20(C)
BELOW.  IF TITLE TO SO MUCH OF THE BUILDING IS TAKEN THAT A REASONABLE AMOUNT OF
RECONSTRUCTION THEREOF WILL NOT IN LANDLORD’S REASONABLE DISCRETION RESULT IN
THE BUILDING BEING A PRACTICAL IMPROVEMENT AND REASONABLY SUITABLE FOR USE FOR
THE PURPOSE FOR WHICH IT IS DESIGNED, AND PROVIDED LANDLORD ELECTS NOT TO


 


29

--------------------------------------------------------------------------------



 


RECONSTRUCT THE REMAINING PORTION OF THE BUILDING FOR GENERAL OFFICE USE, THEN
LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY WRITTEN NOTICE TO
TENANT WITHIN NINETY (90) DAYS AFTER THE DATE OF SUCH TAKING.


 


(B)                                 IF THIS LEASE IS TERMINATED UNDER THE
PROVISIONS OF THIS SECTION 20, RENT SHALL BE APPORTIONED AND ADJUSTED AS OF THE
DATE OF TERMINATION.  TENANT SHALL HAVE NO CLAIM AGAINST LANDLORD OR AGAINST THE
CONDEMNING AUTHORITY FOR THE VALUE OF ANY LEASEHOLD ESTATE OR FOR THE VALUE OF
THE UNEXPIRED LEASE TERM (AND TENANT HEREBY ASSIGNS TO LANDLORD ANY RIGHT OR
INTEREST TO ANY AWARD APPLICABLE THERETO), PROVIDED THAT THE FOREGOING SHALL NOT
PRECLUDE ANY CLAIM THAT TENANT MAY HAVE AGAINST THE CONDEMNING AUTHORITY TO THE
EXTENT PROVIDED IN SECTION 20(C) BELOW.


 


(C)                                  IF THERE IS A PARTIAL TAKING OF THE
BUILDING AND/OR THE PARKING GARAGE AND THIS LEASE IS NOT THEREUPON TERMINATED
UNDER THE PROVISIONS OF THIS SECTION 20, THEN THIS LEASE SHALL REMAIN IN FULL
FORCE AND EFFECT, AND LANDLORD SHALL, WITHIN A REASONABLE TIME THEREAFTER,
REPAIR OR RECONSTRUCT THE REMAINING PORTION OF THE BUILDING (EXCLUDING PORTIONS
THEREOF LEASED TO TENANTS) AND/OR PARKING GARAGE TO THE EXTENT NECESSARY TO MAKE
THE SAME A COMPLETE ARCHITECTURAL UNIT; PROVIDED THAT IN COMPLYING WITH ITS
OBLIGATIONS HEREUNDER LANDLORD SHALL NOT BE REQUIRED TO EXPEND MORE THAN THE SUM
OF THE NET PROCEEDS OF THE CONDEMNATION AWARD WHICH ARE PAID TO LANDLORD AND
AVAILABLE TO LANDLORD FOR REPAIR AND RECONSTRUCTION.  IF THE PORTION OF THE
BUILDING, PARKING GARAGE OR THE PREMISES TAKEN SHALL BE OF SUCH EXTENT AND
NATURE AS SUBSTANTIALLY TO HANDICAP, IMPEDE OR IMPAIR THE CONDUCT OF TENANT’S
BUSINESS IN THE PREMISES OR TENANT’S ACCESS THERETO INCLUDING, WITHOUT
LIMITATION, A PARTIAL TAKING OF THE PARKING GARAGE SUCH THAT LANDLORD CANNOT
PROVIDE TO TENANT THE TOTAL NUMBER OF PARKING SPACES ALLOCATED TO TENANT
PURSUANT TO SECTION 35 AND LANDLORD DOES NOT RESTORE THE BUILDING, PARKING
GARAGE AND PREMISES AS SET FORTH ABOVE BECAUSE THE AMOUNT OF CONDEMNATION AWARD
PAID TO LANDLORD IS INSUFFICIENT AND THE COST OF RECONSTRUCTION WILL EXCEED THE
PORTION OF SUCH CONDEMNATION AWARD AVAILABLE TO LANDLORD FOR RECONSTRUCTION,
LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE.  IF LANDLORD DOES NOT
TERMINATE THIS LEASE, THEN LANDLORD AGREES TO COMMENCE RESTORATION, AND UPON
COMMENCING SUCH RESTORATION, LANDLORD AGREES TO COMPLETE SAME WITHIN A
REASONABLE TIME THEREAFTER AND TO PAY ANY SHORTFALL RESULTING FROM THE
INADEQUACY OF THE CONDEMNATION PROCEEDS.  IN THE EVENT TENANT IS UNABLE TO
OPERATE ITS BUSINESS IN THE PREMISES OR ANY PORTION THEREOF, OR UTILIZE THE
PARKING GARAGE OR SUCH PORTION THEREOF AS SUBSTANTIALLY IMPEDES OR IMPAIRS THE
CONDUCT OF TENANT’S BUSINESS IN THE PREMISES, AS A RESULT OF AND DURING THE TIME
OF LANDLORD’S RESTORATION OF THE BUILDING AS PROVIDED HEREIN, THEN MONTHLY
RENTAL AND TENANT’S PRORATA SHARE OF OPERATING EXPENSES UNDER THIS LEASE SHALL
BE EQUITABLY ABATED UNTIL THE ENTIRE PREMISES (OR PORTION THEREOF THAT WAS
RENDERED UNUSABLE) ARE AGAIN USABLE.


 


(D)                                 ALL COMPENSATION AWARDED OR PAID TO LANDLORD
UPON A TOTAL OR PARTIAL TAKING OF THE PREMISES OR THE BUILDING SHALL BELONG TO
AND BE THE PROPERTY OF LANDLORD WITHOUT ANY PARTICIPATION BY TENANT; EXCEPTING,
HOWEVER, NOTHING HEREIN SHALL BE CONSTRUED TO PRECLUDE TENANT FROM PROSECUTING
ANY CLAIM DIRECTLY AGAINST THE CONDEMNING AUTHORITY FOR LOSS OF BUSINESS, FOR
DAMAGE TO, AND COST OF REMOVAL OF, TRADE FIXTURES, FURNITURE AND OTHER PERSONAL
PROPERTY BELONGING TO TENANT, AND, IF SUCH CLAIM DOES NOT REDUCE THE AMOUNT OF
THE AWARD OTHERWISE PAYABLE TO LANDLORD, FOR THE UNAMORTIZED COST OF ANY
LEASEHOLD IMPROVEMENTS TO THE EXTENT SAME WERE INSTALLED AT TENANT’S EXPENSE AND
TO THE EXTENT SUCH COSTS WERE NOT REIMBURSED OR CONTRIBUTED TO BY LANDLORD.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 20, IF, DURING THE LEASE TERM, THE USE OR OCCUPANCY OF
ANY PART OF THE BUILDING, THE PREMISES OR THE PARKING GARAGE SHALL BE TAKEN OR
APPROPRIATED TEMPORARILY FOR ANY PUBLIC OR QUASI-PUBLIC USE UNDER ANY
GOVERNMENTAL LAW, ORDINANCE, OR REGULATIONS, OR BY RIGHT OF EMINENT DOMAIN, THIS
LEASE SHALL BE AND REMAIN UNAFFECTED BY SUCH TAKING OR APPROPRIATION AND TENANT
SHALL CONTINUE TO PAY IN FULL ALL RENT PAYABLE HEREUNDER BY TENANT DURING THE
LEASE TERM.  IN THE EVENT OF ANY SUCH TEMPORARY APPROPRIATION OR TAKING, TENANT
SHALL BE ENTITLED TO RECEIVE THAT PORTION OF ANY AWARD WHICH REPRESENTS
COMPENSATION FOR THE LOSS OF USE OR OCCUPANCY OF THE PREMISES DURING THE LEASE
TERM, AND LANDLORD SHALL BE ENTITLED TO RECEIVE THAT PORTION OF ANY AWARD WHICH
REPRESENTS THE COST OF RESTORATION AND COMPENSATION FOR THE LOSS OF USE OR
OCCUPANCY OF THE PREMISES AFTER THE END OF THE LEASE TERM.  LANDLORD OR TENANT
SHALL EACH HAVE THE RIGHT TO TERMINATE THIS LEASE BY WRITTEN NOTICE TO THE OTHER
PARTY IN THE EVENT OF ANY SUCH TEMPORARY APPROPRIATION OR TAKING (I) WHICH HAS
AFFECTED A MATERIAL PORTION OF THE PREMISES FOR A PERIOD IN EXCESS OF ONE (1)
YEAR AND WHICH WILL CONTINUE TO AFFECT A MATERIAL PORTION OF THE PREMISES FOR AN
INDETERMINATE TIME PERIOD OR (II) WHICH, AT THE TIME OF THE TERMINATION, WILL
AFFECT A MATERIAL PORTION OF THE PREMISES FOR A PERIOD IN EXCESS OF ONE (1) YEAR
THEREAFTER AS EVIDENCED BY A WRITTEN NOTICE TO SUCH EFFECT FROM THE CONDEMNING
AUTHORITY.


 


(F)                                    IF THERE IS A PARTIAL TAKING OF THE
BUILDING OR THE PARKING GARAGE AND THIS LEASE IS NOT THEREUPON TERMINATED UNDER
THE PROVISIONS OF THIS SECTION 20, TENANT SHALL, WITHIN TEN (10) DAYS AFTER
RECEIPT BY TENANT OF A WRITTEN REQUEST THEREFOR FROM LANDLORD, PROVIDE LANDLORD
WITH A WRITTEN REAFFIRMATION OF THIS LEASE, INCLUDING AN ACKNOWLEDGMENT


 


30

--------------------------------------------------------------------------------



 


THAT TENANT DOES NOT HAVE THE RIGHT TO TERMINATE THIS LEASE AS A RESULT OF SUCH
TAKING OR THAT TENANT HAD THE RIGHT TO TERMINATE THIS LEASE BUT HAS ELECTED NOT
TO (OR HAS FAILED TO) TERMINATE THIS LEASE AS HEREIN PROVIDED.


 


21.                               SALE BY
LANDLORD.


 

In the event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any liability for the future performance of the
covenants or conditions, express or implied, herein contained in favor of
Tenant, from and after the date of such sale, but only if the purchaser assumes
all of the Landlord’s future obligations hereunder, and in such event Tenant
agrees to look solely to the successor in interest of Landlord in and to this
Lease for such future performance.  Tenant agrees to attorn to the purchaser or
assignee in any such sale.

 


22.                               RIGHT OF
LANDLORD TO
PERFORM.


 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of rent except as otherwise expressly set forth herein. 
If Tenant shall fail to perform any acts, covenants or agreements to be
performed by Tenant under any of the terms of this Lease or to pay any sum of
money, other than rent, required to be paid by it hereunder, and such failure
shall continue for ten (10) days after written notice thereof by Landlord,
Landlord may, but shall not be obligated so to do, and without waiving or
releasing Tenant from any obligations of Tenant, make any such payment or
perform any such act, covenant or agreement on Tenant’s part to be made or
performed as in this Lease provided.  All sums so paid by Landlord or costs
related to Landlord’s performance of such acts, covenants or agreements and all
necessary incidental costs, together with interest thereon at the Agreed
Interest Rate as defined in Paragraph 8 hereof from the date of such payment by
Landlord, shall be payable as additional rent to Landlord on demand, and Tenant
covenants to pay any such sums, and Landlord shall have, in addition to any
other right or remedy of the Landlord, the same rights and remedies in the event
of nonpayment thereof by Tenant as in the case of default by Tenant in the
payment of the rent.

 


23.                               SURRENDER OF
PREMISES.


 


(A)                                  EXCEPT AS PROVIDED IN THIS SECTION 23
HEREOF, UPON THE EXPIRATION OR OTHER TERMINATION OF THIS LEASE, TENANT SHALL
QUIT AND SURRENDER TO LANDLORD THE PREMISES, BROOM CLEAN IN THE SAME CONDITION
AS AT THE DATE OF COMMENCEMENT OF THE LEASE TERM, EXCEPT FOR (A) ALTERATIONS
WHICH TENANT IS NOT REQUIRED TO REMOVE PURSUANT TO SECTION 23(B) BELOW, (B)
ALTERATIONS AS TO WHICH LANDLORD’S CONSENT WAS NOT REQUIRED TO BE OBTAINED AS
PROVIDED IN SECTION 23(B) HEREOF, AND (C) REASONABLE WEAR AND TEAR, DAMAGE
CAUSED BY CASUALTY OR CONDEMNATION (THE REPAIR OBLIGATIONS FOR WHICH ARE COVERED
IN SECTIONS 19 AND 20 HEREOF), AND TENANT SHALL REMOVE SUCH OF ITS PERSONALTY,
MOVABLE EQUIPMENT AND ALTERATIONS, ADDITIONS, AND IMPROVEMENTS FROM THE PREMISES
AS IS REQUIRED BY SECTION 23(B) BELOW.  TENANT’S OBLIGATION TO OBSERVE OR
PERFORM THE COVENANTS SET FORTH IN THIS SECTION 23 SHALL SURVIVE THE EXPIRATION
OR TERMINATION OF THIS LEASE.


 


(B)                                 TENANT SHALL, UPON THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE OR THE TERMINATION OF TENANT’S RIGHT TO POSSESSION OF
THE PREMISES, REMOVE ALL PERSONALTY AND MOVABLE EQUIPMENT WHICH IT HAS PLACED
UPON THE PREMISES OR THE BUILDING, INCLUDING, WITHOUT LIMITATION, ANY COMPUTER,
SATELLITE, TELEPHONE OR TELECOMMUNICATIONS EQUIPMENT (INCLUDING, BUT NOT LIMITED
TO, THE EXISTING THREE-METER DISH LOCATED ON THE ROOF OF THE BUILDING), WIRING,
CABLING OR HARDWARE, WHETHER OR NOT SUCH PERSONAL PROPERTY, EQUIPMENT,
ALTERATIONS, ADDITIONS, OR IMPROVEMENTS ARE LOCATED IN THE PREMISES.  TENANT
SHALL ALSO REMOVE ANY ALTERATIONS WHICH REQUIRED THE APPROVAL OF LANDLORD AND
WITH REGARD TO WHICH LANDLORD NOTIFIED TENANT WITH LANDLORD’S APPROVAL THAT
REMOVAL THEREOF WOULD BE REQUIRED UPON TERMINATION OF THIS LEASE.  LANDLORD
ACKNOWLEDGES AND AGREES THAT TENANT SHALL HAVE THE RIGHT TO REMOVE ANY AUDIO
VISUAL EQUIPMENT INSTALLED IN THE PREMISES.  TENANT SHALL BE RESPONSIBLE FOR THE
COST OF ANY REPAIRS OF ANY DAMAGE CAUSED BY REMOVAL OF SUCH PERSONALTY,
EQUIPMENT, ALTERATIONS, ADDITIONS AND IMPROVEMENTS REQUIRED TO BE REMOVED BY
TENANT OR REMOVED BY TENANT HEREUNDER.  IF TENANT SHALL FAIL OR REFUSE TO REMOVE
ALL OF TENANT’S PERSONALTY, AND EQUIPMENT REQUIRED TO BE REMOVED FROM THE
PREMISES UPON THE EXPIRATION OR TERMINATION OF THIS LEASE FOR ANY CAUSE
WHATSOEVER, OR UPON TENANT BEING DISPOSSESSED BY PROCESS OF LAW OR OTHERWISE,
LANDLORD MAY, AT ITS OPTION, REMOVE THE SAME IN ANY MANNER THAT LANDLORD SHALL
CHOOSE AND STORE OR DISPOSE OF SAID EQUIPMENT AND PERSONALTY WITHOUT LIABILITY
FOR ANY LOSS OR DAMAGE THERETO.  TENANT SHALL PAY LANDLORD ON DEMAND ANY AND ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY LANDLORD IN SUCH REMOVAL, STORAGE
AND DISPOSAL, INCLUDING, WITHOUT LIMITATION, COURT COSTS,


 


31

--------------------------------------------------------------------------------



 


REASONABLE ATTORNEYS’ FEES ACTUALLY INCURRED, STORAGE CHARGES AND THE COST OF
REPAIRING ANY DAMAGE TO THE BUILDING CAUSED BY SUCH REMOVAL.  LANDLORD, AT ITS
OPTION, MAY, WITHOUT NOTICE, SELL SAID EQUIPMENT AND PERSONALTY OR ANY PART
THEREOF AT PUBLIC OR PRIVATE SALE FOR SUCH PRICE AS LANDLORD MAY OBTAIN AND
RETAIN ALL THE PROCEEDS OF SUCH SALE.  THE COVENANTS AND CONDITIONS OF THIS
SECTION 23 SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS LEASE.


 


(C)                                  SUBJECT TO ANY AGREEMENT BETWEEN LANDLORD
AND A SUBTENANT, THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE BY TENANT, OR A
MUTUAL CANCELLATION THEREOF, SHALL NOT WORK A MERGER, AND SHALL, AT THE OPTION
OF THE LANDLORD, TERMINATE ALL OR ANY EXISTING SUBLEASES OR SUBTENANCIES, OR
MAY, AT THE OPTION OF LANDLORD, OPERATE AS AN ASSIGNMENT TO IT OF ANY OR ALL
SUCH SUBLEASES OR SUBTENANCIES.


 


24.                               WAIVER.


 

If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein.  Furthermore, the acceptance of rent by Landlord
shall not constitute a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease, regardless of Landlord’s knowledge of such
preceding breach at the time Landlord accepted such rent.  Failure by Landlord
or Tenant to enforce any of the terms, covenants or conditions of this Lease for
any length of time shall not be deemed to waive or to decrease the right of
Landlord to insist thereafter upon strict performance by Tenant or Landlord. 
Waiver by Landlord of any term, covenant or condition contained in this Lease
may only be made by a written document signed by Landlord.

 


25.                               NOTICES.


 

Whenever any notice, demand or request is required or permitted hereunder, such
notice, demand or request shall be hand-delivered in person, by reputable
courier service or sent by United States Mail, registered, postage prepaid, to
the addresses set forth below:

 

If to Landlord:

 

300 Galleria Parkway Associates

 

 

c/o Childress Klein Properties

 

 

300 Galleria Parkway

 

 

Suite 600

 

 

Atlanta, Georgia 30339

 

 

 

If to Tenant:

 

Worldspan L.P., a Delaware Limited Partnership

 

 

300 Galleria Parkway, Suite 2100

 

 

Atlanta, Georgia  30339

 

 

Attn:  Vice President of Financial Planning and Administration

 

 

 

 

Any notice, demand or request which shall be served upon either of the parties
in the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notices, demands or requests are hand-delivered
in person, (ii) on the third day after the mailing of such notices, demands or
requests in accordance with the preceding portion of this paragraph, or (iii) at
the time such notices, demands or requests are delivered by national overnight
express delivery service, postage and charges prepaid.

 

Either Landlord or Tenant shall have the right from time to time to designate by
written notice to the other party such other places in the United States as
Landlord or Tenant may desire written notice to be delivered or sent in
accordance herewith; provided, however, at no time shall either party be
required to send more than an original and two copies of any such notice, demand
or request required or permitted hereunder.

 

Notwithstanding the foregoing, all rental payments under this Lease shall be
sent to the address specified in paragraph 2(a) above.

 


26.                               CERTAIN RIGHTS
RESERVED TO THE
LANDLORD.


 

Landlord reserves and may exercise the following rights without affecting
Tenant’s obligations hereunder:

 


(A)                                  TO DESIGNATE ALL SOURCES FURNISHING, AND
TOILET SUPPLIES, LAMPS AND BULBS USED IN THE PREMISES;


 


(B)                                 TO RETAIN AT ALL TIMES PASS KEYS TO THE
PREMISES; PROVIDED, HOWEVER, THAT LANDLORD SHALL NOT USE SUCH PASSKEYS TO ENTER
TENANT’S VAULT ROOM(S) OR SERVER ROOM(S) EXCEPT IN THE EVENT OF AN EMERGENCY;


 


32

--------------------------------------------------------------------------------



 


(C)                                  TO GRANT TO ANYONE THE EXCLUSIVE RIGHT TO
CONDUCT ANY PARTICULAR BUSINESS OR UNDERTAKING IN THE BUILDING IN KEEPING WITH
THE OFFICE NATURE OF THE BUILDING;


 


(D)                                 TO CLOSE THE BUILDING AFTER REGULAR WORK
HOURS AND ON LEGAL HOLIDAYS SUBJECT, HOWEVER, TO TENANT’S RIGHT TO ADMITTANCE ON
A TWENTY-FOUR (24) HOUR BASIS, UNDER SUCH REASONABLE REGULATIONS AS LANDLORD MAY
PRESCRIBE FROM TIME TO TIME, WHICH MAY INCLUDE BY WAY OF EXAMPLE BUT NOT OF
LIMITATION, THAT PERSONS ENTERING OR LEAVING THE BUILDING REGISTER AND PROVIDE
SUFFICIENT FORMS OF IDENTIFICATION TO A WATCHMAN AND THAT SAID PERSONS ESTABLISH
THEIR RIGHT TO ENTER OR LEAVE THE BUILDING; AND


 


(E)                                  TO TAKE ANY AND ALL MEASURES, INCLUDING
INSPECTIONS, REPAIRS, ALTERATIONS, DECORATIONS, ADDITIONS AND IMPROVEMENTS TO
THE PREMISES OR THE BUILDING, AND IDENTIFICATION AND ADMITTANCE PROCEDURES FOR
ACCESS TO THE BUILDING AS MAY BE NECESSARY OR DESIRABLE FOR THE SAFETY,
PROTECTION, PRESERVATION OR SECURITY OF THE PREMISES OR THE BUILDING OR
LANDLORD’S INTEREST, OR AS MAY BE NECESSARY OR DESIRABLE IN THE OPERATION OF THE
BUILDING.


 

Landlord may enter upon the Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of Tenant’s use or possession and without being liable in any manner
to Tenant and without abatement of rent or affecting any of Tenant’s obligations
hereunder.

 


27.                               COMMUNICATION
EQUIPMENT.


 

 The following shall be applicable with respect to any satellite dish Tenant
wishes to install:

 


(A)                                  SUBJECT TO THE FOLLOWING PROVISIONS, TENANT
SHALL HAVE THE RIGHT, AT TENANT’S SOLE COST AND EXPENSE, TO INSTALL, MAINTAIN
AND OPERATE ONE (1) SATELLITE DISH (OR OTHER COMMUNICATION EQUIPMENT WITH A
SIMILAR USE) AND RELATED EQUIPMENT (COLLECTIVELY, THE “DISH”) AT A LOCATION ON
THE ROOF OF THE BUILDING MUTUALLY AGREEABLE TO LANDLORD AND TENANT.  THE DISH
SHALL NOT EXCEED SUCH SIZE AS IS CUSTOMARILY PERMITTED TO BE INSTALLED ON THE
ROOFTOPS OF COMPARABLE SIMILAR BUILDINGS BY SIMILARLY-SIZED TENANTS IN THE
METROPOLITAN ATLANTA COMMERCIAL REAL ESTATE MARKET, SHALL BE ADEQUATELY SCREENED
FROM VIEW AND SHALL NOT BE VISIBLE FROM GROUND LEVEL.  LANDLORD SHALL HAVE THE
RIGHT TO REVIEW AND APPROVE ANY DISH AND ALL PLANS RELATING THERETO PRIOR TO
TENANT’S INSTALLATION OF SUCH DISH.  TENANT’S RIGHTS HEREUNDER SHALL BE
EXPRESSLY CONDITIONED UPON THE COMPLIANCE WITH ALL STANDARD PROCEDURES THEN
REQUIRED BY LANDLORD, WITH RESPECT TO SUCH SATELLITE DISH.  NOTWITHSTANDING ANY
PROVISIONS TO THE CONTRARY HEREIN, TENANT MAY NOT PLACE ANY OTHER OR ADDITIONAL
DISH ON THE BUILDING PRIOR TO TENANT’S REMOVAL OF THE EXISTING THREE-METER DISH
LOCATED ON THE BUILDING.


 


(B)                                 PRIOR TO TENANT LOCATING THE DISH ON THE
ROOF OF THE BUILDING, TENANT MUST FIRST PROVIDE REASONABLE VERIFICATION TO
LANDLORD THAT THE WEIGHT OF THE DISH AND ITS LOCATION ON THE ROOF WILL NOT
DAMAGE OR HARM THE ROOF OR OTHER PARTS OF THE BUILDING.  UPON REASONABLE
APPROVAL BY LANDLORD OF THE DISH, LANDLORD WILL PERMIT TENANT REASONABLE ACCESS
TO THE ROOF OF THE BUILDING, AS NEEDED, TO INSTALL, MAINTAIN AND/OR REMOVE THE
DISH.  TENANT WILL ALSO HAVE THE RIGHT TO INSTALL CONDUIT AND CABLING IN THE
BUILDING RISERS AS NECESSARY TO CONNECT THE DISH TO THE PREMISES, SUBJECT TO
LANDLORD’S REASONABLE APPROVAL, AND TO THE REMOVAL BY TENANT OF ANY EXISTING
CABLING OF TENANT IN SUCH RISERS REASONABLY NECESSARY TO ACCOMMODATE SUCH NEW
CONDUIT AND/OR CABLING.  TENANT WILL EXERCISE REASONABLE EFFORTS TO MINIMIZE ANY
DISRUPTION OF ACTIVITY OTHERWISE OCCURRING IN AND ABOUT THE BUILDING AND THE
PROJECT IN CONNECTION WITH TENANT’S INSTALLATION, MAINTENANCE AND REMOVAL OF THE
DISH.


 


(C)                                  LANDLORD MAY REQUEST THAT TENANT RELOCATE
THE DISH IF LANDLORD IS REQUIRED TO DO SO BY APPLICABLE LAWS.  TENANT WILL
COOPERATE WITH LANDLORD TO IDENTIFY AN ALTERNATE LOCATION WHICH WILL COMPLY WITH
SUCH LAWS.  ALL EXPENSES INCURRED IN RELOCATING THE DISH PURSUANT TO THIS
SUBPARAGRAPH (C) SHALL BE BORN BY TENANT.


 


(D)                                 TENANT WILL INSURE THAT THE DISH AND EACH
PART OF IT WILL BE INSTALLED IN ACCORDANCE WITH ALL LOCAL AND BUILDING AND OTHER
LAWS.  TENANT WILL PROMPTLY REMOVE AND HEREBY AGREES TO INDEMNIFY, DEFEND AND
HOLD LANDLORD HARMLESS IN CONNECTION WITH ANY MECHANICS’ LIENS UPON THE PROJECT
OR THE BUILDING WHICH RESULT FROM WORK ASSOCIATED WITH THE INSTALLATION,
MAINTENANCE OR REMOVAL OF THE DISH.  TENANT WILL OBTAIN ALL FCC AND ALL OTHER
LICENSES OR APPROVALS REQUIRED TO INSTALL AND OPERATE THE DISH AND SHALL OPERATE
THE DISH IN A MANNER THAT WILL NOT INTERFERE WITH THE QUIET ENJOYMENT OR
BUSINESS OPERATIONS OF OTHER TENANTS IN THE BUILDING (INCLUDING SUCH OTHER
TENANTS’ EXISTING COMMUNICATIONS EQUIPMENT ON THE ROOF OF THE BUILDING).


 


(E)                                  TENANT SHALL INDEMNIFY AND HOLD LANDLORD
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, DEMANDS, DAMAGES, AND
LIABILITIES ARISING FROM TENANT’S


 


33

--------------------------------------------------------------------------------



 


INSTALLATION, REMOVAL, USE OR MAINTENANCE OF THE DISH, EXCEPT IF RESULTING FROM
LANDLORD’S NEGLIGENCE OR WILLFUL MISCONDUCT.  SUCH INDEMNITY SHALL INCLUDE
DAMAGE TO PROPERTY (INCLUDING THE ROOF OF THE BUILDING) AND INJURY OR DEATH TO
PERSONS.


 


(F)                                    TENANT, AT TENANT’S SOLE COST AND
EXPENSE, SHALL REMOVE THE DISH UPON THE EXPIRATION OR TERMINATION OF THIS LEASE
AND SHALL REPAIR ALL DAMAGE TO THE BUILDING OR THE PROJECT AS A RESULT OF
TENANT’S INSTALLATION, MAINTENANCE, USE OR REMOVAL OF THE DISH, THEREBY
RESTORING THE BUILDING OR THE PROJECT TO ITS CONDITION PRIOR TO THE INSTALLATION
OF THE DISH, NORMAL WEAR AND TEAR EXCEPTED.


 


28.                               SUCCESSORS AND
ASSIGNS.


 

Subject to the provisions of Paragraph 9 hereof, the terms, covenants and
conditions contained herein shall be binding upon and inure to the benefit of
the heirs, successors, executors, administrators and assigns of the parties
hereto.

 


29.                               ATTORNEYS’ FEES.


 

In the event that any action or proceeding is brought to enforce any term, 
covenant or condition of this Lease on the part of Landlord or Tenant, the
prevailing party in such litigation shall be entitled to reasonable attorneys’
fees to be fixed by the Court in such action or proceeding.  Notwithstanding
anything to the contrary contained herein, neither Landlord nor Tenant shall be
entitled to collect statutory attorney fees pursuant to O.C.G.A. §13-1-11.

 


30.                               CORPORATE
AUTHORITY.


 

If Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in Georgia, that the corporation has full right and authority to enter
into this Lease, and that each and both of the persons signing on behalf of the
corporation were authorized to do so.  Upon Landlord’s request, Tenant shall
provide Landlord with evidence reasonably satisfactory to Landlord confirming
the foregoing covenants and warranties.  If Tenant signs as any other legal
entity, Tenant shall provide Landlord with reasonable evidence of authority.

 


31.                               SIGNAGE.


 

So long as Worldspan, L.P. leases and occupies not less than 138,962 rentable
square feet of space in the Building, Tenant shall have the exclusive right to
place and maintain the name “Worldspan” on the Building at the size, dimension,
appearance and location of the current “Worldspan” signage existing on the
Building on the date of this Lease; provided, however, that if the condition in
this sentence shall cease to be true, then Worldspan, L.P. shall no longer have
such right and, if such sign is still located on the Building, shall, at
Landlord’s request, remove such sign and repair any damage therefrom.  All costs
relating to the installation, construction, maintenance, and removal of such
sign shall be at the expense of Worldspan, L.P.  Any change in such signage
shall in all events be subject to Landlord’s prior architectural approval and
approval as to its location.  Any such signage shall in all events be subject to
compliance with all applicable governmental rules and regulations.  The rights
of Worldspan, L.P. set forth in this Section 31 shall not be assignable or
transferable to any other person or entity, except that an assignee of this
Lease under a Permitted Transfer may continue to exercise such rights in
accordance with this Section 31.

 


32.                               MISCELLANEOUS.


 


(A)                                  THE PARAGRAPH HEADINGS HEREIN ARE FOR
CONVENIENCE OF REFERENCE AND SHALL IN NO WAY DEFINE, INCREASE, LIMIT, OR
DESCRIBE THE SCOPE OR INTENT OF ANY PROVISION OF THIS LEASE.  THE TERM
“LANDLORD” AS USED IN THIS LEASE SHALL INCLUDE THE LANDLORD, ITS SUCCESSORS AND
ASSIGNS.  IN ANY CASE WHERE THIS LEASE IS SIGNED BY MORE THAN ONE PERSON, THE
OBLIGATIONS HEREUNDER SHALL BE JOINT AND SEVERAL.  THE TERM “TENANT” OR ANY
PRONOUN USED IN PLACE THEREOF SHALL INDICATE AND INCLUDE THE MASCULINE OR
FEMININE, THE SINGULAR OR PLURAL NUMBER, INDIVIDUALS, FIRMS OR CORPORATIONS, AND
EACH OF THEIR RESPECTIVE SUCCESSORS, EXECUTORS, ADMINISTRATORS, AND PERMITTED
ASSIGNS, ACCORDING TO THE CONTEXT HEREOF.


 


(B)                                 TIME IS OF THE ESSENCE OF THIS LEASE AND ALL
OF ITS PROVISIONS.  THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA.  THIS LEASE, TOGETHER WITH ITS EXHIBITS, CONTAINS ALL THE
AGREEMENTS OF THE PARTIES HERETO AND SUPERSEDES ANY PREVIOUS NEGOTIATIONS. 
THERE HAVE BEEN NO REPRESENTATIONS MADE BY THE LANDLORD OR UNDERSTANDINGS MADE
BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH IN THIS LEASE AND ITS EXHIBITS. 
THIS LEASE MAY NOT BE MODIFIED EXCEPT BY A WRITTEN INSTRUMENT BY THE PARTIES


 


34

--------------------------------------------------------------------------------



 


HERETO.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, EFFECTIVE JANUARY 1, 2004, THIS
LEASE SHALL SUPERSEDE ALL PRIOR LEASES WITH TENANT WITH RESPECT TO THE PREMISES
OR ANY PORTION THEREOF AND SUCH PRIOR LEASES SHALL BE DEEMED TERMINATED WITHOUT
ANY FURTHER ACTION OR DOCUMENTATION.


 


(C)                                  IF FOR ANY REASON WHATSOEVER ANY OF THE
PROVISIONS HEREOF SHALL BE UNENFORCEABLE OR INEFFECTIVE, ALL OF THE OTHER
PROVISIONS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT.


 


(D)                                 ALL OBLIGATIONS OF TENANT OR LANDLORD
HEREUNDER NOT FULLY PERFORMED AS OF THE EXPIRATION OR EARLIER TERMINATION OF THE
TERM AT THIS LEASE SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE
TERM HEREOF.


 


(E)                                  IF ANY CLAUSE, PHRASE, PROVISION OR PORTION
OF THIS LEASE OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL BE
INVALID OR UNENFORCEABLE UNDER APPLICABLE LAW, SUCH EVENT SHALL NOT AFFECT,
IMPAIR OR RENDER INVALID OR UNENFORCEABLE THE REMAINDER OF THIS LEASE OR ANY
OTHER CLAUSE, PHRASE, PROVISION OR PORTION HEREOF, NOR SHALL IT AFFECT THE
APPLICATION OF ANY CLAUSE, PHRASE, PROVISION OR PORTION HEREOF TO OTHER PERSONS
OR CIRCUMSTANCES, AND IT IS ALSO THE INTENTION OF THE PARTIES TO THIS LEASE THAT
IN LIEU OF EACH SUCH CLAUSE, PHRASE, PROVISION OR PORTION OF THIS LEASE THAT IS
INVALID OR UNENFORCEABLE, THERE BE ADDED AS A PART OF THIS LEASE A CLAUSE,
PHRASE, PROVISION OR PORTION AS SIMILAR IN TERMS TO SUCH INVALID OR
UNENFORCEABLE CLAUSE, PHRASE, PROVISION OR PORTION AS MAY BE POSSIBLE AND BE
VALID AND ENFORCEABLE.


 


(F)                                    WHENEVER A PERIOD OF TIME IS HEREIN
PRESCRIBED FOR ACTION TO BE TAKEN BY LANDLORD OR TENANT, LANDLORD OR TENANT
SHALL NOT BE LIABLE OR RESPONSIBLE FOR, AND THERE SHALL BE EXCLUDED FROM THE
COMPUTATION FOR ANY SUCH PERIOD OF TIME, ANY DELAYS DUE TO CAUSES OF ANY KIND
WHATSOEVER WHICH ARE BEYOND THE CONTROL OF LANDLORD; PROVIDED, HOWEVER, THAT
THIS PROVISION SHALL NOT APPLY TO TENANT’S OBLIGATIONS TO PAY RENT UNDER THIS
LEASE OR TO ANY OTHER OBLIGATIONS OF TENANT UNDER THIS LEASE INVOLVING, RELATING
TO, OR THAT CAN BE PERFORMED BY THE MAKING OF PAYMENTS TO LANDLORD OR ANY OTHER
PARTY.


 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
LEASE TO THE CONTRARY, IF THE LEASE TERM HEREOF SHALL NOT HAVE OCCURRED BEFORE
THE TWENTIETH (20TH) ANNIVERSARY OF THE DATE HEREOF, THIS LEASE SHALL BE NULL
AND VOID AND NEITHER PARTY SHALL HAVE ANY LIABILITY OR OBLIGATION TO THE OTHER
HEREUNDER.  THE PURPOSE AND INTENT OF THIS PROVISION IS TO AVOID THE APPLICATION
OF THE RULE AGAINST PERPETUITIES TO THIS LEASE.


 


33.                               GENERAL
REASONABLENESS..


 

[Intentionally omitted.]

 


34.                               QUIET
ENJOYMENT.


 

Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the rental and performing its
other covenants and agreements herein set forth, shall peaceably and quietly
have, hold and enjoy the Premises for the term hereof without hindrance or
molestation from Landlord subject to the terms and provisions of this Lease.  In
the event this Lease is a sublease, then Tenant agrees to take the Premises
subject to the provisions of the prior leases.  Landlord shall not be liable for
any interference, nuisance or disturbance by other tenants or third persons, nor
shall Tenant be released from any of the obligations of this Lease because of
such interference, nuisance or disturbance.

 


35.                               LANDLORD’S
LIABILITY.


 

Notwithstanding anything to the contrary contained herein, any liability of
Landlord hereunder shall be enforceable only out of the interest of Landlord in
the Building and the Property and in no event out of the separate assets of
Landlord or any shareholder or partner of Landlord.  Landlord’s interest in the
Building and the Property shall be deemed to include all improvements
constructed on the Property as well as any sales, insurance, and condemnation
proceeds from the Building and Property received by Landlord and not used to
restore the Building.

 


36.                               PARKING.


 

Throughout the term of this Lease (including any renewal terms), Landlord shall
continue to make available to Tenant, sixty-one (61) reserved parking spaces,
and four (4) reserved van pool spaces, free of charge, sixty (60) of such spaces
being outlined in Exhibit “G”, Parking.  The remaining five (5) reserved spaces
will be identified by Landlord upon

 

35

--------------------------------------------------------------------------------


 

request by Tenant.  Landlord shall not be required to maintain or make available
to Tenant any reserved van pool space if Tenant ceases operation of the van
using such space.  Landlord represents that there are 3.2 parking spaces per
each 1,000 square feet of usable square feet in the Premises, with such parking
spaces to be located in the parking garage and areas serving the Building.  All
of said parking spaces may be used free of charge by Tenant, its employees, and
invitees throughout the Lease Term (including any renewal terms).

 


37.                               NO ESTATE.


 

This contract shall create the relationship of Landlord and Tenant, and no
estate shall pass out of Landlord.  Tenant has only a usufruct, not subject to
levy and sale and not assignable by Tenant, except as provided for herein and in
compliance herewith.

 


38.                               LEASE EFFECTIVE
DATE.


 

Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.

 


39.                               RULES AND
REGULATIONS.


 


(A)                                  TENANT SHALL FAITHFULLY OBSERVE AND COMPLY
WITH THE RULES AND REGULATIONS PRINTED ON OR ANNEXED TO THIS LEASE AS EXHIBIT
“A” WHICH IS ATTACHED HERETO AND MADE A PART HEREOF AND ALL REASONABLE
MODIFICATIONS THEREOF AND ADDITIONS THERETO FROM TIME TO TIME PUT INTO EFFECT BY
LANDLORD, PROVIDED THAT ALL RULES AND REGULATIONS NOW IN EFFECT OR WHICH MAY BE
ENACTED BY LANDLORD IN THE FUTURE SHALL BE ENFORCED ONLY IN A NON-DISCRIMINATORY
MANNER WITH RESPECT TO TENANT AND SHALL NOT IN ANY EVENT MODIFY, ALTER OR AMEND
THE PROVISIONS OF THIS LEASE.  TO THE EXTENT ANY PROVISIONS OF THE SUCH RULES
AND REGULATIONS SHALL CONFLICT WITH THE TERMS OF THIS LEASE, ANY EXPRESS TERMS
OF THIS LEASE SHALL CONTROL WITH RESPECT THERETO.  LANDLORD SHALL NOTIFY TENANT
A REASONABLE TIME PRIOR TO THE EFFECTIVE DATE OF ANY CHANGES OR AMENDMENTS TO
SAID RULES.  LANDLORD SHALL NOT BE RESPONSIBLE FOR THE NONPERFORMANCE BY ANY
OTHER TENANT OR OCCUPANT OF THE BUILDING OF ANY OF SAID RULES AND REGULATIONS. 
TENANT SHALL FAITHFULLY OBSERVE AND COMPLY WITH THE RULES AND REGULATIONS PUT
INTO EFFECT FROM TIME TO TIME BY THE OWNERS OF OTHER BUILDINGS AND PROPERTY
WITHIN THE ATLANTA GALLERIA COMPLEX.  TENANT WILL BE RESPONSIBLE FOR CAUSING ITS
EMPLOYEES, CUSTOMERS, SUBTENANTS, LICENSEES, INVITEES, AGENTS, CONCESSIONAIRES
AND CONTRACTORS TO COMPLY WITH ALL SUCH RULES AND REGULATIONS.


 


(B)                                 TENANT ACKNOWLEDGES AND AGREES THAT LANDLORD
MAY INSIST UPON COMPLIANCE WITH AND ENFORCE THE RULES AND REGULATIONS AS WELL AS
ANY LAWS, STATUTES, ORDINANCES OR GOVERNMENTAL RULES OR REGULATIONS AS MENTIONED
IN PARAGRAPH 5 ABOVE, AND MAY, PURSUANT TO THE GEORGIA CRIMINAL TRESPASS STATUTE
(OFFICIAL CODE OF GEORGIA ANNOTATED, SECTION 16-7-21), PROHIBIT ANY PERSON
INCLUDING ANY OF TENANT’S EMPLOYEES, AGENTS, CUSTOMERS, LICENSEES, GUESTS,
INVITEES, CONCESSIONAIRES, OR CONTRACTORS FROM ENTERING OR REMAINING UPON ALL OR
ANY PORTION OF THE BUILDING, INCLUDING THE PREMISES, OR ANY OTHER BUILDING OR
PROPERTY WITHIN THE ATLANTA GALLERIA COMPLEX, INCLUDING THE HOTEL, OFFICE
TOWERS, PARKS, GARDENS, ROADWAYS, PARKING LOTS, PARKING DECKS, PERFORMANCE
STAGES, AND ALL OTHER BUILDINGS, LAND OR PROPERTY, IF LANDLORD DETERMINES IN ITS
SOLE DISCRETION THAT SAID PERSON HAS NOT COMPLIED WITH ANY LAW, ORDINANCE, RULE
OR REGULATION OR POSES A THREAT TO THE SAFETY, WELFARE OR HEALTH OF ANY PERSON
OR TO THE MAINTENANCE OR ORDERLINESS OF THE ADMINISTRATION OF THE BUILDING. 
TENANT FURTHER AGREES THAT IT SHALL NOT INTERFERE WITH OR OBJECT TO LANDLORD’S
ENFORCEMENT OF ANY SUCH LAWS, ORDINANCES, RULES AND REGULATIONS INCLUDING
OFFICIAL CODE OF GEORGIA ANNOTATED, SECTION 16-77-21 OR ANY SIMILAR STATUTE.


 


40.                               HEALTH CLUB/
FOOD SERVICE.


 

Landlord shall use reasonable good faith efforts to operate, or cause to be
operated by a third party manager, the existing health club facility (“Galleria
Athletic Club”) located in the basement and ground floor of the Building so long
as Landlord is able to do so without incurring cash flow deficits with respect
to such operation.  In the event Landlord incurs cash flow deficits in any one
year in excess of $10,000.00 and reasonably expects a cash flow deficit for the
upcoming year, Landlord may discontinue the operation of the Galleria Athletic
Club, but only after giving Tenant ninety (90) days prior notice of such
discontinuance and providing Tenant with an option to incorporate the Galleria
Athletic Club space into this Lease at an annual rental of $10 per year plus an
expense reimbursement for the cost of electricity and water provided by
Landlord.  It is understood that if Tenant exercises this option, Landlord will
provide Tenant with the free use of all equipment owned by Landlord relating to
the operation of the Galleria Athletic Club (exercise equipment, furniture, free
weights, etc.) during the Lease Term.  Tenant

 

36

--------------------------------------------------------------------------------


 

agrees that if Tenant exercises this option, Tenant will only use the facility
as a health club and that Tenant will confine its use to Tenant’s employees and
invitees and will specifically not sell memberships to other Galleria tenants or
the public at large.  Tenant further agrees that if Tenant exercises this
option, Tenant will permit Landlord to change the signage so that it no longer
suggests that the Galleria Athletic Club is an amenity available to other
tenants of the Galleria office complex.  Should Tenant exercise this option and
then discontinue operating the facility as a health club, Tenant shall promptly
notify Landlord and shall immediately deliver control of the space (together
with all exercise equipment, furniture, free weights, etc.) back to Landlord,
who shall be free to lease or use the space, or portions thereof, for office,
retail, storage or other legitimate uses.

 

Landlord shall use reasonable good faith efforts to cause to be operated by a
third-party operator throughout the Lease Term a food service facility within
the Building.

 


41.                               BOND LEASE.


 

Landlord acknowledges that Tenant is seeking the appropriate approvals for a
sale and leaseback transaction with the Development Authority of Cobb County or
a related entity (the “Authority”) under which Landlord would convey the
Building to the Authority in exchange for the Authority’s Taxable Industrial
Development Revenue Bond (Worldspan, L.P. Project), or other denominated bond
issued for such purpose (the “Bond”), and would lease the Building back from the
Authority under a Lease Agreement (the “Bond Lease”) under which Landlord would
pay Basic Rent matching the debt service on the Bond.  The Bond Lease and Basic
Rent and other collateral would be pledged by the Authority as security for the
Bond under a Deed to Secure Debt, Assignment of Rents and Leases and Security
Agreement (the “Security Document”) from the Authority to Landlord.  The
foregoing proposed transaction is herein called the “Bond Transaction.” 
Landlord shall reasonably cooperate with Tenant in Tenant’s efforts to complete
the Bond Transaction, provided such cooperation does not impose additional
expense or liability on Landlord.

 


42.                               CESSATION OF
SERVICES.


 

Notwithstanding any self-help remedy set forth herein, if Landlord fails to
furnish an essential building service (i.e. potable water, electricity, sewer,
telephone, elevator service, HVAC or emergency life safety systems) that
Landlord is obligated to provide under this Lease for any reason not
attributable to the act or neglect of Tenant or its agents, employees,
contractors, subtenants, licensees or invitees or Force Majeure, there shall be
an equitable abatement of Monthly Rental and Tenant’s Prorata Share of Operating
Expenses, but only under the following terms and conditions:

 


(A)                                  TENANT CANNOT REASONABLY USE THE PREMISES
(OR PORTION THEREOF) FOR NORMAL BUSINESS OPERATIONS (AND TENANT DOES NOT IN FACT
USE THE PREMISES OR PORTION THEREOF FOR NORMAL BUSINESS OPERATIONS USING NORMAL
AND CUSTOMARY PERSONNEL), AS A RESULT OF THE INTERRUPTION IN SUCH ESSENTIAL
BUILDING SERVICE FOR A PERIOD OF FIVE (5) CONSECUTIVE BUSINESS DAYS OR SEVEN (7)
BUSINESS DAYS IN ANY THIRTY (30) DAY PERIOD;


 


(B)                                 TENANT SHALL NOT, HOWEVER, BE ENTITLED TO
ANY ABATEMENT OF MONTHLY RENTAL AND TENANT’S PRORATA SHARE OF OPERATING EXPENSES
IF THE INTERRUPTION OR ABATEMENT IN ESSENTIAL SERVICE OR THE FAILURE BY LANDLORD
TO FURNISH SUCH ESSENTIAL SERVICE IS THE RESULT OF FORCE MAJEURE OR IS THE
RESULT OF AN INTERRUPTION OR ABATEMENT IN SERVICE OF A PUBLIC UTILITY THROUGH NO
FAULT OF, ACTION OR INACTION BY LANDLORD.  BY WAY OF EXAMPLE ONLY, THERE SHALL
BE NO ABATEMENT OF MONTHLY RENTAL AND TENANT’S PRORATA SHARE OF OPERATING
EXPENSES IF LANDLORD IS UNABLE TO FURNISH WATER OR ELECTRICITY TO THE PREMISES
IF NO WATER OR ELECTRICITY IS THEN BEING MADE AVAILABLE TO THE BUILDING BY THE
SUPPLYING UTILITY COMPANY OR MUNICIPALITY THROUGH NO FAULT OF, ACTION OR
INACTION BY LANDLORD.


 


(C)                                  AT THE TIME OF THE LOSS OF SERVICE, TENANT
MUST GIVE WRITTEN NOTICE PROMPTLY TO LANDLORD OF THE LOSS OF SERVICE AND ITS
CLAIM FOR ABATEMENT UNDER THIS SECTION 42 AND TENANT ONLY SHALL BE ENTITLED TO
ABATEMENT OF MONTHLY RENTAL AND TENANT’S PRORATA SHARE OF OPERATING EXPENSES,
ASSUMING ALL OTHER CONDITIONS OF THIS SECTION 42 ARE SATISFIED, COMMENCING ON
THE DAY SUCH NOTICE IS GIVEN TO LANDLORD, PROVIDED THAT IF SUCH SERVICE IS
RESTORED OR REPLACED WITHIN FIVE (5) BUSINESS DAYS (OR AFTER THE SEVENTH (7TH)
BUSINESS DAY IN ANY THIRTY (30) DAY PERIOD) AFTER LANDLORD’S RECEIPT OF SUCH
NOTICE, THEN TENANT SHALL NOT BE ENTITLED TO ANY SUCH ABATEMENT; AND


 


(D)                                 LANDLORD MAY PREVENT OR STOP ABATEMENT BY
(I) PROVIDING SUBSTANTIALLY THE SAME SERVICE BY TEMPORARY OR ALTERNATIVE MEANS
UNTIL THE CAUSE OF THE LOSS OF SERVICE CAN BE CORRECTED, OR (II) REINSTATING THE
LOST SERVICE.


 


37

--------------------------------------------------------------------------------



 


43.                               BROKERAGE
COMMISSIONS.


 

Tenant represents that Tenant has not engaged or worked with any real estate
brokers or agents other than Julien J. Studley, Inc. (collectively, “Broker”) in
connection with this Lease for the Premises.  Tenant shall indemnify and hold
harmless Landlord and Landlord’s agents from and against any and all claims for
commissions or other compensation, and any liabilities, damages and costs
relating thereto, that may be asserted by any person or entity other than Broker
to the extent that Tenant has engaged such person or such claim results from any
action of Tenant.

 


44.                               RECIPROCAL
INDEMNIFICATION.


 

Subject to the provisions of Section 11 hereof, Tenant hereby indemnifies
Landlord from and agrees to defend and hold Landlord harmless against, any and
all liability, loss, cost, damage or expense, including, without limitation,
court costs and reasonable attorneys’ fees, imposed on Landlord by any person
whomsoever, caused by (i) Tenant’s use of the Premises or any part thereof, (ii)
the negligence or willful misconduct of Tenant, or any of its partners,
employees, contractors, servants, agents, subtenants, or legal representatives
or (iii) breach of this Lease by Tenant.  Subject to the provisions of Sections
11 and 35 hereof, Landlord hereby indemnifies Tenant from, and agrees to defend
and hold Tenant harmless against, any and all liability, loss, cost, damage or
expense, including without limitation, court costs and reasonable attorneys’
fees, imposed on Tenant by any person whomsoever, caused by (x) the negligence
or willful misconduct of Landlord or any of its members, partners, employees,
contractors, servants, agents or legal representatives, or (y) breach of this
Lease by Landlord.  The provisions of this Section 44 shall survive the
expiration or any termination of this Lease.

 


45.                               COMPETING
TENANTS.


 

During the term of this Lease, Landlord shall not lease any space in the
Building or consent to any assignment or sublease of any leases or space in the
Building (but only to the extent that Landlord has the right to withhold such
consent) to any of the following entities:  Continental Airlines, United
Airlines, Abacus, American Airlines, Delta Airlines, Northwest Airlines, Sabre,
Galileo, Apollo, System One, Amadeus, SITA/Gets, Cendant Business Travel,
Travelocity, Pegasus and ITA.

 


46.                               NAME OF
BUILDING.


 

The name of the Building shall be the “300 Galleria Building”, unless changed by
Landlord as provided in this Paragraph 46.  As long as Tenant is leasing and
occupying more than fifty percent (50%) of the rentable square feet in the
Building, Landlord shall not change or add to the name of the Building without
the consent and approval of Tenant, and specifically Landlord shall not include
the name of any other tenant or occupant of the Building in the name of the
Building or in any reference to the name of the Building without the consent and
approval of Tenant.  Tenant shall not unreasonably withhold any consents or
approvals under this Paragraph 46.  If Tenant is not leasing and occupying more
than fifty percent (50%) of the rentable square feet in the Building, then
Landlord may change the name of Building without Tenant’s consent.

 


47.                               EXCULPATION.


 

(a)                                  In consideration for entering into this
Lease, Tenant hereby waives any rights to bring a cause of action against the
individuals executing this Lease on behalf of Landlord (except for any cause of
action based upon lack of authority or fraud), and all persons dealing with
Landlord must look solely to Landlord’s assets for the enforcement of any claim
against Landlord, and the obligations hereunder are not binding upon, nor shall
resort be had to the private property of any of the partners of 300 Galleria
Parkway Associates.  Nothing contained in this Paragraph 47 shall be deemed to
limit the provisions of Paragraph 35 above.

 

(b)                                 In consideration for entering into this
Lease, Landlord hereby waives any rights to bring a cause of action against the
individuals executing this Lease on behalf of Tenant (except for any cause of
action based upon lack of authority or fraud), and the obligations hereunder are
not binding upon, nor shall resort be had to the private property of, any of
such individuals executing this Lease on behalf of Tenant.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.

 

 

LANDLORD: 300 Galleria Parkway Associates, a Texas
limited partnership

 

 

 

 

 

 

 

By:

/s/ J. Donald Childress

 

 

Name:

J. Donald Childress

 

 

Title:

General Partner

 

 

 

 

 

 

 

Attest:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

TENANT:   Worldspan L.P., a Delaware limited
partnership

 

 

 

 

 

By:

/s/ Dale Messick

 

 

Name:

Dale Messick

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Attest:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

(CORPORATE SEAL)

 

39

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

RULES AND REGULATIONS

 

1.                                       Sidewalks, halls, passages, exits,
entrances, elevators, escalators and stairways shall not be obstructed by
Tenants or used by them for any purpose other than for ingress and egress from
their respective Premises.  The halls, passages, exits, entrances, elevators and
stairways are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building and its Tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any Tenant normally deals in the ordinary course of such
Tenant’s business unless such persons are engaged in illegal activities.  No
Tenant, and no employees or invitees of any Tenant, shall go upon the roof of
the Building, except as authorized by Landlord.

 

2.                                       No sign, placard, picture, name,
advertisement, notice or other such item visible from the exterior of Premises
shall be inscribed, painted, illuminated, affixed, installed or otherwise
displayed by any Tenant either on its Premises or any part of the Building
without the prior written consent of Landlord, and Landlord shall have the right
to remove any such sign, placard, picture, name, advertisement, notice or other
such item without notice to and at the expense of Tenant.

 

If Landlord shall have given such consent to any Tenant at any time, whether
before or after the execution of the Lease, such consent shall in no way operate
as a waiver or release of any of the provisions hereof or of such Lease, and
shall be deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice.

 

All approved signs or lettering on doors and walls shall be printed, painted,
affixed and inscribed at the expense of the Tenant by a person approved by
Landlord.

 

3.                                       The bulletin board or directory of the
Building will be provided exclusively for the display of the name and location
of Tenants only and Landlord reserves the right to exclude any other names
therefrom, including the names of any subtenants of Tenant.

 

4.                                       No curtains, draperies, blinds,
shutters, shades, screens or other coverings, awnings, hangings or decorations
shall be attached to, hung or placed in, or used in connection with, any window
or door on any Premises without the prior written consent of Landlord.  In any
event with the prior written consent of Landlord, all such items shall be
installed inboard of Landlord’s standard window covering and shall in no way be
visible from the exterior of the Building.  No articles shall be placed or kept
on the window sills so as to be visible from the exterior of the Building.  No
articles shall be placed against glass partitions or doors which might appear
unsightly from outside Tenant’s Premises.

 

5.                                       Landlord reserves the right to exclude
from the Building between the hours of 6 pm and 8 am on Monday through Friday
and at all hours on Saturdays, Sundays, and holidays all persons who are not
Tenants or their accompanied guests in the Building.  Each Tenant shall be
responsible for all persons for whom it allows to enter the Building and shall
be liable to Landlord for all acts of such persons.

 

Landlord shall in no case be liable for damages for error with regard to the
admission to or exclusion from the Building of any person.

 

During the continuance of any invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing and/or locking
the doors, or otherwise, for the safety of Tenants and protection of the
Building and property in the Building.  Notwithstanding the foregoing, and
except as may be required or appropriate in an emergency condition, Landlord
shall not restrict at any time the ability of Tenant or Tenant’s invitees,
agents or employees to exit the Building.

 

6.                                       No Tenant shall employ any person or
persons for the purpose of cleaning Premises unless otherwise agreed to by
Landlord in writing.  Except with the written consent of Landlord no person or
persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning same.  No Tenant shall cause any
unnecessary labor by reason of such Tenant’s carelessness or indifference in the
preservation of good order and cleanliness of the Premises.  Landlord shall in
no way be responsible to any tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of any Tenant by the
janitor or any other employee or any other person.

 

7.                                       No Tenant shall obtain or maintain for
use upon its Premises or the Building coin-operated or other vending machines or
accept barbering or bootblacking or carwashing services in its Premises or in
the Building, or on the Property, except from persons authorized by Landlord.

 

8.                                       Each Tenant shall see that all doors of
its Premises are closed and securely locked and must observe strict care and
caution that all water faucets, water apparatus, coffee makers and any other
electrical appliances or equipment are entirely shut off before the Tenant or
its employees leave such Premises, and that all utilities shall likewise be
carefully shut off so as to prevent waste or damage, and for any default or
carelessness the

 

A-1

--------------------------------------------------------------------------------


 

Tenant shall make good all injuries sustained by other Tenants or occupants of
the Building of Landlord.  On multiple tenancy floors, all Tenants shall keep
the door or doors to the Building corridors closed at all times except for
ingress and egress.

 

9.                                       As more specifically provided in the
Tenant’s Lease of the Premises, Tenant shall not waste electricity, water or
air-conditioning and agrees to cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air-conditioning, and shall
refrain from attempting to adjust any controls.

 

10.                                 No Tenant shall alter any lock or access
device or install a new or additional lock or access device or any bolt on any
door of its Premises without the prior written consent of Landlord.

 

11.                                 No Tenant shall make or have made additional
copies of any keys or access devices provided by Landlord.  Each Tenant, upon
the termination of the Tenancy, shall deliver to Landlord all the keys or access
devices for the Building, offices, rooms and toilet rooms which shall have been
furnished Tenant or which Tenant shall have had made.  In the event of the loss
of any keys or access devices so furnished by Landlord, Tenant shall pay
Landlord therefor.

 

12.                                 The toilet rooms, toilets, urinals, wash
bowls and other apparatus shall not be used for any purpose other than that for
which they were constructed and no foreign substance of any kind whatsoever,
including, but not limited to, coffee grounds shall be thrown therein, and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the Tenant, who, or whose employees or invitees, shall
have caused it.

 

13.                                 No Tenant shall use or keep in its Premises
or the Building any kerosene, gasoline or flammable or combustible fluid or
material other than limited quantities necessary for the operation or
maintenance of office equipment.  No tenant shall use any method of heating or
air-conditioning other than that supplied by Landlord.  In the event flammable
or combustible fluids or materials are permitted by Landlord in the Premises,
these materials must be maintained and secured so as to comply with all laws,
rules and regulations governing such materials, including but not limited to,
all fire codes.

 

14.                                 No Tenant shall use, keep or permit to be
used or kept in its Premises any foul or noxious gas or substance or permit or
suffer such Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors and/or vibrations or interfere in any way with other Tenants or those
having business therein, nor shall any animals or birds be brought or kept in or
about any Premises of the Building.

 

15.                                 Cooking shall be permitted by Tenant on its
Premises without the consent of Landlord, provided that Tenant uses only
Underwriters’ Laboratory approved appliances, microwaves and/or equipment for
the preparation of meals, coffee, tea, hot chocolate and similar beverages only
for Tenant and Tenant’s employees, and such equipment and use is in accordance
with applicable federal, state and city laws, codes, ordinances, rules and
regulations.  No portion of the Premises shall be used for lodging or for a
cafeteria or restaurant-type facility.

 

16.                                 Except with the prior written consent of
Landlord or with respect to (a) occasional sales by employees of Tenant for
charitable purposes, and (b) sales by Tenant of “Worldspan” merchandise within
the Premises to employees of Tenant, no Tenant shall sell, permit the sale, at
retail, of newspapers, magazines, periodicals, theater tickets or any other
goods or merchandise in or on any Premises, nor shall Tenant carry on, or permit
or allow any employee or other person to carry on, the business of stenography,
typewriting or any similar business in or from any Premises for the service or
accommodation of occupants of any other portion of the Building, nor shall the
Premises of any Tenant be used for the storage of merchandise or for
manufacturing of any kind, or the business of a public barber shop, beauty
parlor, nor shall the Premises of any Tenant be used for any improper, immoral
or objectionable purpose, or any business activity other than that specifically
provided for in such Tenant’s lease.

 

17.                                 If Tenant requires telegraphic, telephonic,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation.

 

18.                                 Landlord will direct electricians as to
where and how telephone, telegraph and electrical wires are to be introduced or
installed.  No boring or cutting for wires will be allowed without the prior
written consent of Landlord.  The location of burglar alarms, telephones, call
boxes or other office equipment affixed to all Premises shall be subject to the
written reasonable approval of Landlord.

 

19.                                 No Tenant shall install any radio or
television antenna, loudspeaker or any other device on the exterior walls or the
roof of the Building.  Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

 

20.                                 No Tenant shall lay linoleum, tile, carpet
or any other floor covering so that the same shall be affixed to the floor of
its Premises in any manner except as approved in writing by Landlord.  The
expense of repairing any damage resulting from a violation of this rule or the
removal of any floor covering shall be borne by the Tenant by whom, or by whose
contractors, employees or invitees, the damage shall have been caused.

 

21.                                 No furniture, freight, equipment, materials,
supplies, packages, merchandise or other property will be received in the
Building or carried up or down the elevators except between such hours and in
such

 

A-2

--------------------------------------------------------------------------------


 

elevators as shall be designated by Landlord.  In the event Landlord permits use
of the Building’s loading dock and/or elevators after normal Building hours,
then Landlord shall have the right to impose reasonable charges on Tenant for
such use.  Landlord shall have the right to prescribe the weight, size and
position of all safes, furniture, files, bookcases or other heavy equipment
brought into the Building.  Safes or other heavy objects shall, if considered
necessary by Landlord, stand on wood strips of such thickness as determined by
Landlord to be necessary to properly distribute the weight thereof.  Landlord
will not be responsible for loss of or damage to any such safe, equipment or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe, equipment or other property shall be repaired at the
expense of Tenant.

 

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration.  The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord.

 

22.                                 No Tenant shall place a load upon any floor
of the Premises which exceeds the load per square foot which such floor was
designed to carry and which is allowed by law.  No Tenant shall mark, or drive
nails, screws or drill into, the partitions, woodwork or plaster or in any way
deface such Premises or any part thereof.

 

23.                                 There shall not be used in any space, or in
the public areas of the Building, either by Tenant or others, any hand trucks
except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve.  No other vehicles of any
kind shall be brought by any Tenant into or kept in or about the Premises.

 

24.                                 Each Tenant shall store all its trash and
garbage within the interior of its Premises.  No materials shall be placed in
the trash boxes or receptacles if such material is of such nature that it may
not be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in this area without violation of any law or
ordinance governing such disposal.  All trash, garbage and refuse disposal shall
be made only through entryways and elevators provided for such purposes and at
such times as Landlord may designate.

 

25.                                 Canvassing, soliciting, distributing of
handbills or any other written material, and peddling in the Building are
prohibited and each Tenant shall cooperate to prevent the same.  No Tenant shall
make room-to-room solicitation of business from other tenants in the Building.

 

26.                                 Landlord reserves the right to exclude or
expel from the Building any person who, in Landlord’s judgment, is intoxicated
or under the influence of alcohol or drugs or who is in violation of any of the
rules and regulations of the Building.

 

27.                                 Without the prior written consent of
Landlord, Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address.

 

28.                                 Tenant shall comply with all energy
conservation, safety, fire protection and evacuation procedures and regulations
established by Landlord or any governmental agency.

 

29.                                 Tenant assumes any and all responsibility
for protecting its Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

 

30.                                 The requirements of Tenants will be attended
to only upon application at the office of the Building by an authorized
individual.  Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless given special instructions from Landlord,
and no employees will admit any person (Tenant or otherwise) to any office
without specific instructions from Landlord.

 

31.                                 Landlord may waive any one or more of these
Rules and Regulations for the benefit of any particular Tenant or Tenants, but
no such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other Tenant or Tenants, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against any or all Tenants
of the Building.

 

32.                                 Landlord reserves the right to make such
other and reasonable rules and regulations as in its judgment may from time to
time be needed for safety and security, for care and cleanliness of the Building
and for the preservation of good order therein.  Tenant agrees to abide by all
such Rules and Regulations hereinabove stated and any additional rules and
regulations which are adopted.

 

33.                                 All wallpaper or vinyl fabric materials
which Tenant may install on painted walls shall be applied with a strippable
adhesive.  The use of nonstrippable adhesives will cause damage to the walls
when materials are removed, and repairs made necessary thereby shall be made by
Landlord at Tenant’s expense.

 

34.                                 All work proposed by Tenant in the Premises
must be pre-approved by Landlord.  Tenant will refer all contractors,
contractors representatives and installation technicians, rendering any service
to Tenant, to Landlord for Landlord’s supervision, approval, and control before
performance of any contractual service.  This provision shall apply to all work
performed in the Premises and other portions of the Building, including
installations of telephones, telegraph equipment, electrical devices and
attachments and

 

A-3

--------------------------------------------------------------------------------


 

installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of the Building.

 

35.                                 Tenant shall give prompt notice to Landlord
of any accidents to or defects in plumbing, electrical fixtures, or heating
apparatus so that such accidents or defects may be attended to properly.

 

36.                                 Tenant shall be responsible for the
observance of all of the foregoing Rules and Regulations by Tenant’s employees,
agents, clients, customers, invitees and guests.

 

37.                                 These Rules and Regulations are in addition
to, and shall not be construed to in any way modify, alter or amend, in whole or
in part, the terms, covenants, agreements and conditions of any Lease of
Premises in the Building.

 

38.                                 Smoking of tobacco products (including, but
not limited to, cigarettes, cigars, pipes or similar utensils) is expressly
prohibited in the lobby, hallways, elevators, building entrances, restrooms,
stairwells and common areas in and around the Building.  Tenant shall not permit
any of its employees, agents, servants, licensees, contractors or invitees to
smoke in those areas specified in the immediately preceding sentence.  Tenant
further agrees either (i) to prohibit smoking within the Premises, or (ii) if
smoking is permitted by Tenant within the Premises, to take, at Tenant’s sole
expense, such steps (which steps may include, but not be limited to, installing
exhaust equipment to supplement the Building’s heating, ventilation and air
conditioning system) as shall be required by Landlord to avoid any infiltration
of smoke from the Premises into the space of other tenants or the common areas
in the Building.  Tenant further agrees that if Tenant shall have taken steps to
reduce or eliminate infiltration of smoke into the space of other tenants, and,
notwithstanding these steps, smoke from the Premises continues to be a nuisance
to other tenants in the Building, then Landlord shall have the right to prohibit
smoking in the Premises altogether.  Tenant acknowledges and agrees that
(a) Landlord has the right under this paragraph to restrict and/or prohibit
smoking in the Premises, (b) smoking in the Premises is not an absolute or
inherent right of Tenant and (c) Landlord’s determination that smoking in the
Premises must be abated shall be final.  To enable smokers to have an area
outside of the Building in which to smoke, the Landlord shall designate from
time to time specific areas where smoking is permitted, to the extent permitted
by applicable laws and regulations.  Smokers are required to keep all designated
smoking areas clean, attractive and free of litter.  In order to comply with
present or future laws, regulations or guidelines of governmental entities
relating to workplace health and safety, Landlord retains the right to further
alter, move or eliminate such smoking areas from time to time and to establish
regulations relating thereto as Landlord reasonably deems necessary or
appropriate.

 

39.                                 All appliances, fixtures, equipment and
other devices located in the Premises and to be connected to a water source,
including, without limitation, dishwashers, ice making machines, coffee makers
and refrigerators and freezers, shall be connected to such water source using
only copper piping with either copper compression fittings, flanged fittings, or
soldered connections.  No plastic tubing or other plastic lines, plastic
connectors or plastic valves shall be used in the connection of any such items.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT “B”

TENANT LEASE ESTOPPEL CERTIFICATE

 

TO:

RE:

Property Address:

Lease Date:

Between:

Landlord

and

Tenant

Rentable Floor Area of Leased Premises:

Suite No.

 

 

Floors:

 

The undersigned, Tenant under the above-referenced lease (“Lease”) a copy of
which is attached hereto, certifies to the addressee(s) identified above, the
following:

 

1.                                       The Lease has not been cancelled,
modified, extended or amended except as follows: 
                                                      .

 

2.                                       Tenant has not prepaid any rent to
Landlord other than (a) monthly rent due and payable under the Lease not more
than one (1) month in advance and (b) Tenant’s Prorata Share of Operating
Expenses as set forth in paragraph 6, below.

 

3.                                       To the best of Tenant’s knowledge and
belief, the Lease is in full force and effect, and Landlord has not given Tenant
any notice of termination or default thereunder, except as follows: 
                                                               and Tenant has no
defenses, claims, or counterclaims against the enforcement of the Lease except
as follows:
                                                                     
                                                                                                                                     .

 

4.                                       That a security deposit in the amount
of $0.00 is being held by Landlord, which amount is not subject to any set off
or reduction or to any increase for interest or other credit due to Tenant.

 

5.                                       The Lease Term commenced on
                                                  , expires on
                                             , and contains only the following
renewal rights:
                                                                                  
; and the following expansion and contraction rights:
                                                                                               .

 

6.                                       All work to be performed for Tenant
under the Lease to date has been performed as required and has been accepted by
Tenant, except                                    .

 

7.                                       Tenant’s current Monthly Rental
obligation under the Lease is $                           and the current annual
Tenant’s Prorata Share of Operating Expenses under the Lease is
$                                .  Tenant has paid Monthly Rental and Tenant’s
Prorata Share of Operating Expenses through                             .  There
are no “free rent” or similar concessions under the remaining term of the Lease
except as follows: 
                                                                                                                                           
.

 

8.                                       The Premises are being used for the
purpose described in the Lease.

 

9.                                       To the best of Tenant’s knowledge and
belief, no uncured breach or default exists under the Lease, and no facts or
circumstances exist which, with the passage of time or the giving of notice, or
both, would constitute a breach or default under the Lease, except as follows: 
                                                                                                                                                                    
                                                     .

 

10.                                 Tenant will certify as to other matters as
follows:
                                                                                               
                                                                           .

 

 

Tenant:

 

 

 

 

WORLDSPAN, L.P., a Delaware limited partnership

 

 

 

By:

 

 

 

 

 

Typed Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Added to and made part of Lease Agreement between
300 Galleria Parkway Associates, a Texas limited partnership (“Landlord”)
and Worldspan, L.P., a Delaware limited partnership (“Tenant”).

 

Suite:  2100
Rentable Square Feet:
Useable Square Feet:

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT “D”

JANITORIAL SPECIFICATIONS

 

(It is understood that wherever the terms “adequate” or “as required” or “as
necessary” or “if necessary” are indicated in the specifications, these terms
shall be construed to mean “as determined by the Client or Janitorial
Consultant.” The intent of the Janitorial Specifications is to act as a general
guideline for the janitorial company to follow when cleaning the premises.  The
janitorial services are to be consistent with janitorial services provided to
other class A commercial office buildings in metro Atlanta Georgia.  The Client
reserves the unilateral right to amend the Janitorial Specifications at any time
for any reason as long as there is not a material change in the scope of the
Janitorial Specifications.)

 

ASH TRAYS AND URNS

 

All ashtrays will be emptied only into approved metal containers. Pick up
ashtray by placing the palm of the hand over the top of the tray.  If heat is
felt, the contents of the tray must be thoroughly soaked before emptying to
prevent fire.  They will be wiped clean and dry.  Sift all sand urns nightly. 
Supply and replace sand as necessary to maintain a neat appearance.

 

BASEMENT AND SERVICE AREAS

 

All trash will be removed from basement, janitorial, mechanical and storage
rooms and other service areas nightly.  All hard surfaced floors will be swept
and damp mopped as needed.  Janitorial sinks and drains will be kept clean. 
Spot clean doors, walls, cove base, etc. to maintain a good clean condition. 
Maintain an orderly arrangement of all supplies and equipment stored in these
areas.

 

BLINDS

 

All window and door blinds will be dusted thoroughly with a treated duster or
cloth that is able to reach high areas.

 

BREAKROOM / RESTAURANT

 

Dining area including tables and counter tops will be wiped and carpet
vacuumed.  Table and chair legs will be dusted and wall will be kept clean.

 

CARPETS

 

All carpet in tenant space and common area will be vacuumed thoroughly. Care
will be taken to avoid damaging furniture, baseboards, and walls.  Contractor
will not be responsible for the removal of staples in the carpet.  Spot clean
carpet on an as needed basis.

 

CARPET CLEANING

 

Carpets in common areas will be steam-cleaned as part of a
preventative/corrective program to remove ground-in soil, on an as-needed
basis.  Alternate methods to clean areas may be used if approved by Building
Management.

 

CARPET EDGING

 

Detailed edge vacuuming will be performed around all baseboards, furniture
edges, and in hard-to-reach places.

 

COMMODES AND URINALS AND DRAINS

 

Commodes and urinals will be cleaned and sanitized inside and out.  Sanitizing
will be performed using an approved disinfecting agent.  Bright metal surfaces
will be dry shined.  Drains will be kept free of debris and deodorized as
needed.

 

DUMPSTERS AND COMPACTORS

 

All trash, (non-recyclables, if applicable), and debris shall be placed in
dumpsters and/or compacted in compactors.  Disinfect and deodorize around this
area as needed.  Keep areas around the dumpster free of debris.  Sweep, hose
down, or mop entire area as needed.  Contractor shall be responsible of
notifying, in writing, the Managing Agent of any malfunction of equipment and of
deficient or insufficient service requirements.  Construction material should
never be placed in compactor.

 

ELEVATOR DOOR TRACKS AND FRAMES

 

Elevator door tracks and frames will be cleaned and polished, keeping them free
of dirt and debris.

 

D-1

--------------------------------------------------------------------------------


 

ELEVATOR FLOORING

 

Elevator carpets will be vacuumed thoroughly.  Spot cleaning of spills and
stains will be performed on an as needed basis.  Elevator carpets will be
shampooed on a quarterly basis.  Hard surface floor coverings will be damp
mopped, sprayed, and buffed when needed.

 

ELEVATOR LOBBIES

 

Elevator hardware and elevator doors will be cleaned and wiped dry.  Elevator
tracks will be kept clean of dirt and debris.  Cleaning materials will be
approved by Client for any bronze or brass elevator doors and frames. 
Contractor will be held responsible for any damage to metal surfaces.

 

ELEVATOR WALLS

 

Elevator panels will be damp wiped to remove dust, soil, and smudges.  Polished
metal, control surfaces, and handrails will be wiped dry and shined.

 

ENTRANCE AREAS

 

All glass doors and side panels will be cleaned and dry shined on both sides. 
Smudges and fingerprints will be wiped from all metal hardware on all doors.

 

ENTRANCE MATS

 

Fabric coated entrance mats will be vacuumed.  Rubber, vinyl, and door mat
inserts will be swept or brushed with recessed catch basins being cleaned of all
debris.

 

EXTERIOR GROUNDS

 

Keep sidewalks, steps, walks, and landscaped areas swept and free of debris in
parking deck and around perimeter of building.  Mop exterior paver tiles at
building entrances.  Remove all cigarette butts on a nightly basis.  Police
storm drain grilles and ventilation grilles.

 

EXTERIOR STAIRWAYS

 

All exterior stairwells, steps and landings will be swept and all trash and
debris removed. Handrails, fire extinguishers, signage, piping, etc. will be
detail cleaned.

 

EXTERIOR STRUCTURE

 

Exterior glass at building entrances will be spot cleaned.  Exterior patio
furniture shall have dirt, pollen, dust and debris removed nightly and all
tables wiped down.

 

FLAT SURFACE DUSTING

 

All flat surfaces under six feet will be dusted with a soft, treated dust
cloth.  These areas will include, but not be limited to, desks, tables and other
furniture, file cabinets, ledges, shelves, sills, and any other flat surfaces. 
Dusting of desktops will be limited to areas free of work papers.  Desks that
are covered with work papers will not be dusted.  Horizontal surfaces of chairs
will be dusted and fabric upholstered surfaces will be spot whisked.  All chairs
will be replaced in their proper position to maintain an orderly appearance.

 

GLASS

 

All inter-office glass panels are to be spot cleaned to remove any fingerprints
and smudges.  Building and tenant entrance doors will be cleaned inside and out,
around handles, knobs and panic bars to remove soil smudges and fingerprints up
to 72” in height.  The glass over the directory will also be cleaned the same
frequency as the doors.  The remainder of the glass will be spot cleaned as
necessary.

 

HARD SURFACE FLOOR CLEANING

 

All tile, marble, wood, parquet, and other floor surfaces throughout the
building, including stock rooms, kitchenettes, and break areas, will be dust
mopped and thoroughly damp mopped to maintain a clean and stain-free
appearance.  Remove any gum, tar, etc., adhering to floor surfaces.

 

HARD SURFACE FLOOR MAINTENANCE

 

Hard surface floors will be stripped, sealed, and refinished as often as needed
to maintain a deep shine and scratch-free appearance.  Any necessary repair to
floor surfaces due to negligence of cleaning Contractor shall be the sole
responsibility of the Contractor.

 

D-2

--------------------------------------------------------------------------------


 

HARD SURFACE FLOOR PREVENTATIVE

 

Tile areas of composition floors will be sprayed and buffed.   All hard surface
floors will be power scrubbed as needed to maintain a deep shine and
scratch-free appearance.

 

HARDWARE

 

Lobby hardware, including metal directory surfaces, elevator hardware, metal
door handles, panic bars, metal baseboards, push plates, and kick plates will be
wiped with a dry treated cloth to remove fingerprints and smudges.  These areas
will also be buffed with a dry cloth to achieve a shiny surface.  Painted or
polished metal railings will be kept free of dust and smudges by wiping with a
dry cloth.

 

HIGH DUSTING

 

Clean vents, electrical fixtures, heating and air conditioning grills including
surrounding wall and ceiling areas, picture frames, wall hangings, and ledges
above six feet. Lights are to be thoroughly dusted with a treated duster which
is able to reach high areas, or a dust cloth.  In service and basement areas,
include exposed pipes, ducts, conduit, and all mechanical and electrical
equipment.

 

INTERIOR STAIRWELL CLEANING

 

All stairwells, steps, and landings will be swept, dust mopped and thoroughly
damp mopped to maintain a clean stain free appearance.  Handrails, fire
extinguishers, signage, piping, etc. will be detail cleaned.  Spot clean walls
as needed.

 

INTERIOR STAIRWELL TRASHING

 

All interior stairwell handrails shall be dusted and all trash and debris
removed.

 

LOADING DOCKS

 

The entire area shall be kept free of trash and debris.  Keep entire area swept
including walk-off mats.  Hose down or mop entire area, disinfect, and deodorize
as needed.  Keep all floor surfaces clean, including truck area and ramp. 
Pressure wash as needed.

 

LOW DUSTING

 

Furniture legs, chair rungs, structural and furniture ledges, door louvers,
windowsills, wood paneling, vinyl or wood base molding and other low areas will
be dusted with a treated cloth.

 

MARBLE WALLS

 

Marble wall areas, from floor to ceiling, shall be kept clean and free of
streaks.

 

METALWORK

 

Horizontal surfaces of anodized exterior doors and window framework below
eighty-four inches will be dusted with a dry cloth.

 

MIRRORS

 

Wash and polish all mirrors with a non-scratch disinfectant and dry shined.

 

PLANTERS

 

Remove debris and polish all interior planters.

 

PRODUCTION RATE

 

The total number of square feet cleaned per hour by one cleaner.

 

RESTROOM FLOORS

 

Floors will be swept free of loose paper and debris.  Floors will be wet mopped
with a detergent disinfectant solution using a scrapper or steel wool to remove
adherents.  Carpet will be vacuumed in traffic areas and spot cleaned as needed
to remove spillage or stains.  Remove any gum, tar, etc., adhering to floor
surfaces.

 

RESTROOM PAPER PRODUCTS AND SUPPLIES

 

Re-stock all restrooms with supplies, including toilet tissue, hand soap, paper
towels, and sanitary products.  Tissue rolls should feed over the top and should
be replaced when 3/4 empty.  No extra rolls should be left in the stall.  Fill
soap dispensers and keep them clean and polished.  All dispensers shall be
maintained to assure proper working order.

 

D-3

--------------------------------------------------------------------------------


 


RESTROOM / BREAKROOM SINKS

 

Sinks will be cleaned and sanitized.  Bright metal surfaces including faucets,
grab bars, dispensers, and flushometers, will be cleaned with a non-scratch
disinfectant and will be dry shined.  Vanity surfaces will be damp wiped and
sanitized.

 

RESTROOM STALL PARTITIONS

 

Partition walls will be wiped down and sanitized on both sides and shall be left
in a non-streaked condition.  Partition tops will be dusted.

 

RESTROOM/SHOWER WALLS

 

Walls and doorframes will be spot cleaned to remove water splashes, runs, soap,
fingerprints, mildew, and smudges.

 

RESTROOM WASTE RECEPTACLES

 

All waste receptacles will be emptied and wiped clean.  The liner will be
replaced to maintain a clean and orderly appearance.  Sanitary napkin disposal
containers will be emptied, sanitized, and wiped dry. The wax paper liner will
be replaced.  If applicable, all metal housing units will be damp wiped to
remove streaks and runs.

 

SIGNAGE

 

Clean interior and exterior signage free of dust, debris, fingerprints, etc. on
an as needed basis.

 

TELEPHONES

 

All telephones, including elevator handsets, will be sanitized and wiped dry.

 

UPHOLSTERED FURNITURE

 

All upholstered furniture will be vacuumed with the proper attachments.

 

VACANT SPACE

 

Clean and vacuum spaces one time upon move out of tenant.

 

WALLS

 

Wall surfaces around light switches, doorknobs, handrails, and other traffic
areas are to be spot cleaned.

 

WASTEBASKET RECEPTACLES

 

All waste receptacles will be emptied, and returned to their original
locations.  The liner will be replaced when necessary, no less than once per
week, with all liners fitting neatly and with a minimum of overhang.  If
applicable, all surfaces will be damp wiped to remove streaks and runs as
needed.  All trash, including labeled recyclable materials (where applicable),
will be removed to a designated area.  Recycling containers will be provided for
the Contractor’s use.

 

WATER FOUNTAINS

 

Water fountain dispensing areas and bowls will be washed with a disinfectant
solution and dry shined to insure a clean, healthy condition.  The sides of the
metal housing unit will be wiped with a damp cloth to remove streaks and runs.

 

WOOD DOORS

 

All exterior and interior wood doors, including frames & hinges, will be wiped
down.

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

SECURITY SERVICES

 

Security officer posts for the 300 Galleria consists of a lobby position at the
North lobby security desk which is staffed from 6AM until 12 midnight Monday
through Friday and from 7AM until 11PM on Saturday and from 8AM until 8PM on
Sunday; a post at the South lobby on the second level which is staffed from 7AM
until 6PM Monday through Friday and a loading dock post that is shared with the
200 building and is staffed from 7AM until 3PM Monday through Friday.  These
officers monitor pedestrian traffic in and out of the building, process
visitors, question those who appear to be lost, provide information about
building issues, respond to emergency situations, monitor closed circuit
television cameras, stay abreast of events pertaining to the building via
Property Management access authorizations, respond to tenant complaints and
provide a visible deterrent to improve building security. These officers are to
remain in the general area of their post but they are flexible to respond to the
various situations that may arise.

 

Additionally, an officer patrols the parking decks Monday through Friday from
7AM until 6PM and all the officers are supported by a Supervisor who is on duty

 

24 hours a day, 7 days a week.  These positions are responsible for monitoring
vehicular traffic, patrolling the parking decks, responding to emergency
situations, investigating tenant complaints, writing reports on unusual
incidents, controlling parking around the property, provides tenant services
such as jump starts and opening locked cars, and escorts for the tenant
employees.  During the evening hours, there is an additional officer who patrols
the interior of two buildings and monitors the cleaning service, any contractor
work taking place as well as any vendors who may be in the building.  This
officer makes random patrols and is also checking the security of the buildings
mechanical, electrical and janitorial areas as well as checking tenant corridor
doors.

 

The building is equipped with a card access security system whereby tenant
employees can enter the building unassisted as their access level permits. 
There are intercom stations located at each exterior door for those persons who
are requesting access during security hours but do not have an access card.  The
intercoms are monitored at the Security Operations Control Center which is
staffed on a 24 / 7 basis.  The control center monitors and digitally records
all the complex CCTV cameras, monitors the intercom system, the fire alarm
system, the access control system and the security telephones.

 

The complex is patrolled by four clearly marked Security trucks that are
equipped with an amber light bar that is used any time the vehicle is in use. 
This high visibility creates a noticeable security presence and helps reduce
criminal activity.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

SUBORDINATION AGREEMENT, ACKNOWLEDGEMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NONDISTURBANCE AGREEMENT

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

PARKING SPACES

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

ENGINEERING SERVICES

 

CATEGORY

 

CHARGE

 

NO CHARGE

 

IN-HOUSE

 

CONTRACTOR

 

COMMENTS

PLUMBING

 

 

 

 

 

 

 

 

 

 

Coffee Makers

 

X

 

 

 

X

 

X

 

Engineer will check & inform tenant if contractor is required.

Ice Makers

 

X

 

 

 

X

 

X

 

Engineer will check & inform tenant if contractor is required.

Dishwashers

 

X

 

 

 

X

 

X

 

Engineer will check & inform tenant if contractor is required.

Disposals

 

X

 

 

 

X

 

X

 

Clogs removed in-house, when possible; operational problems repaired by
contractor.

Drains/P-Traps

 

X

 

 

 

X

 

 

 

 

Faucets

 

X

 

 

 

X

 

 

 

 

Water Heaters

 

 

 

 

 

 

 

X

 

Engineer will check & inform tenant if contractor is required.

Trap Primers

 

 

 

 

 

 

 

X

 

Engineer will check & inform tenant if contractor is required.

ELECTRICAL

 

 

 

 

 

 

 

 

 

 

Repair/replace existing outlets

 

 

 

X

 

X

 

 

 

 

Repair light fixtures: Building Standard
(Two tube 2x4; 2x2; or can lights with prior written approval)

 

 

 

X

 

X

 

 

 

 

Repair light fixtures: Non-building Standard

 

X

 

 

 

X

 

 

 

 

Change ballasts: Building Standard

 

 

 

X

 

X

 

 

 

 

Change ballasts: Non-building Standard

 

X

 

 

 

X

 

 

 

 

New Installation: (dedicated outlets, doorbells, etc.)

 

 

 

 

 

 

 

X

 

 

Cubicle Repairs

 

 

 

 

 

 

 

X

 

Engineer will check & inform tenant if contractor is required.

Building Standard Existing Switches

 

 

 

X

 

X

 

 

 

 

Electroconnects for lighting

 

 

 

X

 

X

 

 

 

 

Stoves

 

 

 

 

 

 

 

X

 

Engineer will check & inform tenant if contractor is required.

Microwaves

 

 

 

 

 

 

 

X

 

Engineer will check & inform tenant if contractor is required.

Circuit Analysis

 

 

 

X

 

X

 

 

 

 

LAMP REPLACEMENT - All non-building standard lamps should be stocked by Tenant. 
Engineering will order lamps and rebill Tenant.

Downlights: Building Standard (69A/SS/XL)

 

 

 

X

 

X

 

 

 

 

Downlights: Non-building Standard

 

X

 

 

 

X

 

 

 

No labor unless after hours required by the tenant. Tenant maintains stock.

Fluorescent Lamps: Building Standard
(F34/WW/SS, F34/CW/SS or FB40/WW U-tubes with prior written approval)

 

 

 

X

 

X

 

 

 

 

Fluorescent Lamps: Non-building Standard

 

X

 

 

 

X

 

 

 

No labor unless after hours required by the tenant. Tenant maintains stock.

Artwork 0Lighting

 

X

 

 

 

X

 

 

 

No labor unless after hours required by the tenant. Tenant maintains stock.

Desks/Cubicles

 

X

 

 

 

X

 

 

 

No labor unless after hours required by the tenant. Use tenant stock.

HVAC

 

 

 

 

 

 

 

 

 

 

Trouble Calls

 

 

 

X

 

X

 

 

 

 

Exhaust Fan Repairs

 

 

 

 

 

 

 

X

 

Engineer will check & inform tenant if contractor is required.

Supplementary A/C Units

 

X

 

 

 

X

 

X

 

Charge for after-hours call-in to verify base building services.

IAQ Complaints

 

 

 

X

 

X

 

 

 

48 hour response time.

Overtime A/C

 

X

 

 

 

X

 

 

 

Per written agreement.

 

--------------------------------------------------------------------------------


 

FURNITURE REPAIR

 

 

 

 

 

 

 

 

 

 

File Cabinets

 

X

 

 

 

X

 

X

 

A minimum one hour charge if 15 minutes or more is spent on repair.

Lock Repair

 

X

 

 

 

X

 

X

 

A minimum one hour charge if 15 minutes or more is spent on repair.

Stuck Drawers

 

X

 

 

 

X

 

 

 

A minimum one hour charge if 15 minutes or more is spent on repair.

Hinge Repair

 

X

 

 

 

X

 

 

 

A minimum one hour charge if 15 minutes or more is spent on repair.

Assembly/Disassembly

 

X

 

 

 

X

 

X

 

Only minor jobs at CKP discretion.

DOOR LOCKS/HARDWARE

 

 

 

 

 

 

 

 

 

 

Hinges

 

 

 

X

 

X

 

 

 

 

Manual Locks: Building Standard
(including ALL interior locks, passage sets & entry locks)

 

 

 

X

 

X

 

 

 

 

Manual Locks: Non Building Standard
(including ALL interior locks, passage sets & entry locks)

 

X

 

 

 

X

 

X

 

Only minor repairs with available resources

Electric Locks/Electric Hinges

 

X

 

 

 

X

 

X

 

Engineer will check base building services and notify tenant.

Cardkey

 

X

 

 

 

 

 

X

 

Engineer will check base building services and notify tenant.

Replace/Adjust Closers: Building Standard

 

 

 

X

 

X

 

 

 

 

Replace/Adjust Closers: Non Building Standard

 

X

 

 

 

X

 

X

 

 

Door Frames

 

X

 

 

 

X

 

X

 

Minor adjustments only.

FINISHES

 

 

 

 

 

 

 

 

 

 

Wallpaper

 

X

 

 

 

X

 

X

 

Only minor repairs in house with available resources.

Cove Base: Building Standard

 

 

 

X

 

X

 

X

 

Only minor repairs in house with available resources.

Cove Base: Non Building Standard

 

X

 

 

 

X

 

X

 

Only minor repairs in house with available resources.

Ceiling Tile: Building Standard

 

 

 

X

 

X

 

 

 

 

Ceiling Tile: Non-building Standard

 

X

 

 

 

X

 

X

 

Tenant maintains stock.

Blinds/Curtains repair

 

X

 

 

 

X

 

X

 

A minimum one hour charge if 15 minutes or more is spent on repair.

Floor Repair (tile, carpet,wood)

 

X

 

 

 

 

 

X

 

A minimum one hour charge if 15 minutes or more is spent on repair.

Woodwork (clean, repair, etc.)

 

X

 

 

 

 

 

X

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

 

Noise problems

 

 

 

X

 

X

 

 

 

 

Move Furniture (One item <50 lbs.)

 

X

 

 

 

X

 

X

 

Left up to the Engineer’s discretion.

Move Furniture (Multiple items and/or one item >50 lbs.)

 

X

 

 

 

X

 

 

 

 

Loan Tools

 

 

 

 

 

 

 

 

 

Engineers are NOT permitted to loan tools to tenants or their contractors.

Hang Pictures/Whiteboard/Coat Hooks

 

X

 

 

 

X

 

 

 

 

Cable TV Installation

 

X

 

 

 

 

 

X

 

 

Emergency Re-key

 

X

 

 

 

 

 

X

 

Additional charge for immediate response.

Non-emergency Re-key

 

X

 

 

 

 

 

X

 

 

Vehicle Service (jumpstart, inflate tire)

 

 

 

X

 

X

 

 

 

Billable at current hourly rate.

Window Washing

 

 

 

X

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

RESTROOMS

 

 

 

 

 

 

 

 

 

 

Finishes:  Building Standard (tile, partitions, brightwork, granite, doors and
hardware)

 

 

 

X

 

X

 

X

 

 

Finishes:  Non Building Standard (tile, partitions, brightwork, granite, doors
and hardware)

 

X

 

 

 

X

 

X

 

 

Fixtures:  Building Standard  (toilets, urinals, faucets, soap dispensers, waste
receptacles, towel dispensers & light fixtures)

 

 

 

X

 

X

 

X

 

 

Fixtures:  Non Building Standard (toilets, urinals, faucets, soap dispensers,
waste receptacles, towel dispensers & light fixtures)

 

X

 

 

 

X

 

X

 

 

Flush Valves & Touch Free Equipment:  Building Standard

 

 

 

X

 

X

 

X

 

 

Flush Valves & Touch Free Equipment: Non Building Standard

 

X

 

 

 

X

 

X

 

 

 

ALL NON-BUILDING STANDARD TENANT WORK MUST BE PERFORMED BEFORE OR AFTER NORMAL
ENGINEERING HOURS.

 

--------------------------------------------------------------------------------